          Case 2:21-ap-01044-BR        Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47   Desc
                                       Main Document     Page 1 of 87

           1   STEVEN T. GUBNER - Bar No. 156593
               JASON B. KOMORSKY - Bar No. 155677
           2   JESSICA L. BAGDANOV - Bar No. 281020
               BRUTZKUS GUBNER
           3   21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
           4   Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
           5   Email:     sgubner@bg.law
                          jkomorsky@bg.law
           6              jbagdanov@bg.law
           7   Special Litigation Counsel for
               Timothy Yoo, Chapter 7 Trustee
           8
                                        UNITED STATES BANKRUPTCY COURT
           9
                                         CENTRAL DISTRICT OF CALIFORNIA
          10
                                                LOS ANGELES DIVISION
          11
               In re                                        Case No. 2:19-bk-12607-BR
          12
               VOIP GUARDIAN PARTNERS I, LLC,               Chapter 7
          13
                                   Debtor.                  Adv. No. 2:21-ap-01044-BR
          14
                                                            FIRST AMENDED COMPLAINT FOR:
          15   TIMOTHY YOO, Chapter 7 Trustee,              1. BREACH OF FIDUCIARY DUTY;
          16                       Plaintiff,               2. AIDING AND ABETTING BREACH OF
                                                               FIDUCIARY DUTY;
          17   v.
                                                            3. AVOIDANCE OF 2-YEAR
          18   VOIP GUARDIAN LLC, a Delaware limited
               liability company;                              FRAUDULENT TRANSFERS (ACTUAL
          19   RODNEY OMANOFF, an individual;                  INTENT);
               OMANOFF AMERICA LLC, a Delaware
          20   limited liability company;                   4. AVOIDANCE OF 2-YEAR
               OMANOFF AMERICA TELECOM, LLC, a                 FRAUDULENT TRANSFERS
          21   Delaware limited liability company;             (CONSTRUCTIVE FRAUD);
               CONTACTS & CONTRACTS, INC., a
          22   Delaware corporation;                        5. AVOIDANCE OF 4-YEAR
               MUDMONTH, LLC, a Nevada limited liability       FRAUDULENT TRANSFERS (ACTUAL
          23   company;
               PHILIPSON INTERNATIONAL LLC, a                  INTENT);
          24   Delaware limited liability company;          6. AVOIDANCE OF 4-YEAR
               RICHARD OMANOFF, an individual;
          25   OWL AMERICA, INC., a Delaware corporation;      FRAUDULENT TRANSFERS
               MARK PROTO, an individual;                      (CONSTRUCTIVE FRAUD);
          26   JOSEPH RAHMAN aka YOUSSEF A.
               RAHMAN, an individual;                       7. AVOIDANCE OF PREFERENTIAL
          27   ZOOM TELECOM, INC., a Nevada corporation;       TRANSFERS;
               GO2TEL.COM, INC., a Florida corporation;
          28   JOHN O. PHILIPSON, an individual;            8. AVOIDANCE OF POSTPETITION
               ADELA PHILIPSON, an individual;                 TRANSFERS;

2614673
          Case 2:21-ap-01044-BR        Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47    Desc
                                       Main Document     Page 2 of 87

           1   DEALDEFENDERS LLC, a Delaware limited            9. RECOVERY OF AVOIDED
               liability company;                                  TRANSFERS;
           2   IKARIM BUSINESS SERVICES LTD., a
               United Kingdom entity;                           10. BREACH OF CONTRACT;
           3   I KARIM BUSINESS SERVICES LLC, a
               Delaware limited liability company,              11. UNJUST ENRICHMENT; and
           4   IKB SERVICES LTD., a United Kingdom entity;
               IKBS LLC, a Florida limited liability company;   12. CLAIM DISALLOWANCE.
           5   MOHAMMED SHAKEEL MUGHAL, an
               individual;
           6   NAJD TECHNOLOGIES LIMITED, a United
               Arab Emirates entity;
           7   INDIGO11 SERVICES LIMITED, a United
               Arab Emirates entity;
           8   INDIGO 11 SERVICES LLC, a Delaware
               limited liability company;
           9   NAZMUL HOQUE, an individual;
               TELACME LIMITED, a Hong Kong entity;
          10   BALAJI MAHADEVAN, an individual;
               COLIN BERNARD ECCLES, an individual;
          11   LTDTEL SL, an entity organized in Spain;
               INTER-SWITCH LTD., a Hong Kong entity;
          12   VINEET SINGH NOTWAL, an individual;
               SHIRLEY SABIA THERESE VAN
          13   KERKHOVE, an individual;
               ARCO TELECOM LIMITED, a Gibraltar entity;
          14   TEE TELECOMMUNICATIONS INC., a New
               Jersey corporation;
          15   2365 AZURE LLC, a Florida limited liability
               company;
          16   OVERSEAS CHARTERS INC., a Florida
               corporation;
          17   TAREK KATIT, an individual;
               CALLVOX, LLC, a New York limited liability
          18   company;
               PHONETIME INC., a Florida corporation; and
          19   INTELNETWORK INC., a Florida corporation,
          20                       Defendants.
          21

          22

          23

          24

          25

          26

          27

          28


2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                   Desc
                                          Main Document     Page 3 of 87

           1          Timothy Yoo, solely in his capacity as the duly appointed and acting chapter 7 trustee (the
           2   “Trustee”) for the bankruptcy estate of VoIP Guardian Partners I, LLC (the “Debtor”), complaining
           3   of defendants, hereby alleges as follows:
           4                              NATURE OF ACTION AND JURISDICTION
           5          1.      In accordance with Local Bankruptcy Rule 7008-1, this Court has jurisdiction over
           6   this matter pursuant to 28 U.S.C. § 151, 157(b)(1) and (2), and 1334(a), as well as General Order
           7   No. 13-05 of the District Court for the Central District of California, on the basis that this action is a
           8   core proceeding as defined by 28 U.S.C. §§ 157(b)(2)(A), (B), (C), (F), (H), and (O), and arises in or
           9   under the chapter 7 bankruptcy case of In re VoIP Guardian Partners I, LLC, 2:19-bk-12607-BR,
          10   currently pending before this Court. The Trustee consents to entry of final orders or judgment by
          11   this Court.
          12          2.      Venue is proper in this Court pursuant to 28 U.S.C. §1409(a).
          13          3.      By this action, the Trustee seeks damages from certain former directors and officers
          14   of the Debtor for breach of their fiduciary duty of care and loyalty in their prepetition management
          15   of the Debtor’s telecom factoring business and avoidance of transfers made by the Debtor (via those
          16   directors and officers) to certain defendants, which transfers directly led to the demise of the Debtor
          17   and loss of over $200 million. In addition, the Trustee seeks recovery on open invoices owed to the
          18   Debtor, on guarantees of contracts for monies owed, and objects to the proof of claim filed by
          19   Defendant VoIP Guardian LLC (the “Management Company”) in the Debtor’s bankruptcy case and
          20   seeks disallowance of such claim.
          21          4.      As explained in further detail below, the former officers and directors of the Debtor
          22   deliberately or recklessly mismanaged the Debtor’s affairs by engaging in a highly technical and
          23   complex telecom factoring business with questionable foreign entities. The Debtor engaged in a
          24   seemingly legitimate factoring business, where it purchased receivables owed to Tier 3 (smaller)
          25   telecom companies by Tier 1 (larger, multi-national) companies (which transactions are described
          26   more fully below). However, the Debtor inexplicably financed the transactions of numerous
          27   questionable Tier 3 entities when, at the time, various red flags regarding those companies should
          28   have put the directors and officers on notice that they were likely not legitimate entities. In some

                                                                   3
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                          Main Document     Page 4 of 87

           1   instances, and on information and belief, both the Tier 3 and Tier 1 companies worked together to
           2   the detriment of the Debtor, where the Tier 1 stopped paying invoices owed to the Debtor
           3   simultaneously as the Debtor sent millions of dollars overseas to fund the Tier 3 through its escrow
           4   agent, defendant DealDefenders LLC. In total, and in the course of a mere three-month period, the
           5   Debtor lost over $160 million of its investors’ funds. Furthermore, on information and belief,
           6   directors and officers of the Debtor—including Rodney Omanoff (“Omanoff”), Mark Proto
           7   (“Proto”), and Joseph Rahman aka Youssef A. Rahman (“Rahman”) in particular—had business
           8   relationships with these Tier 1 and 3 entities such that they received monies the Debtor transferred to
           9   the Tier 3 entities. Omanoff (and his related entities) received over $18 million from the Debtor in
          10   “management” fees.
          11          5.      Ultimately, on March 11, 2019, the Debtor was forced to file a voluntary chapter 7
          12   petition, commencing Bankruptcy Case No. 2:19-bk-12607-BR. Timothy Yoo was duly appointed as
          13   chapter 7 trustee, in which capacity he continues to serve.
          14          6.      The Debtor’s Petition, Schedules and Statement of Financial Affairs reflect over $13
          15   million in accounts receivable, almost $200 million in notes receivable, and causes of action totaling
          16   approximately $35 million. All such “assets” of the Debtor consist of monies the Debtor transferred
          17   to questionable foreign entities as part of its telecom financing business.
          18          7.      Thus, by this action the Trustee seeks, among other things, (a) damages from the
          19   Debtor’s directors and officers for their wholesale disregard of the Debtor’s (and its investors’) well-
          20   being, breach of their duties of loyalty and care owed to the Debtor and for their apparent self-
          21   dealing, (b) recovery of avoidable transfers from various defendants (and groups of defendants),
          22   (c) recovery from both the Tier 1 and Tier 3 companies listed below, and (d) disallowance of the
          23   Management Company’s (defined below) proof of claim asserted in the bankruptcy case.
          24                                                 PARTIES
          25          8.      The Trustee brings this action solely in his capacity as the chapter 7 trustee for the
          26   Debtor’s estate.
          27          9.      VoIP Guardian LLC (the “Management Company”) is a limited liability company
          28   organized under the laws of the State of Delaware, formed on or about September 28, 2015. The

                                                                  4
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                                          Main Document     Page 5 of 87

           1   Management Company is the sole or 100% member of the Debtor and qualifies as an insider of the
           2   Debtor.
           3          10.     Rodney Omanoff (“Omanoff”) is an individual residing in the Central District of
           4   California. Omanoff served as Chief Executive Officer of the Debtor as well as a manager of the
           5   Debtor, and is the sole member of Omanoff America LLC.
           6          11.     Omanoff America Telecom, LLC is a limited liability company organized under the
           7   State of Delaware, and is a 40% member of the Management Company.
           8          12.     Omanoff America LLC is a limited liability company organized under the State of
           9   Delaware on or about December 23, 2010, owns 10.01% of the Management Company and is the
          10   manager of the Management Company.
          11          13.     Contacts & Contracts, Inc. is a limited liability company organized under the State of
          12   Delaware. On information and belief, Contacts & Contracts, Inc. is owned by Richard Omanoff but
          13   controlled by Rodney Omanoff.
          14          14.     Mudmonth, LLC is a limited liability company organized under the State of Nevada
          15   and is a 40% member of the Management Company. Mudmonth LLC is owned by Mark Proto.
          16          15.     Philipson International LLC is a limited liability company organized under the State
          17   of Delaware and is a 5% member of the Management Company.
          18          16.     Richard Omanoff is Rodney Omanoff’s father, and on information and belief, is a 5%
          19   member of the Management Company.
          20          17.     Owl America, Inc. is a corporation registered in Delaware. On information and belief,
          21   defendant Omanoff is the sole shareholder of Owl America, Inc.
          22          18.     Mark Proto (“Proto”) is an individual residing in the Central District of California. On
          23   information and belief, Proto served as a director or officer of the Debtor.
          24          19.     Joseph Rahman aka Youssef Rahman (“Rahman”) is an individual residing in the
          25   State of New Jersey. On information and belief, Rahman served as a director or officer of the
          26   Debtor.
          27   ///
          28


                                                                  5
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document     Page 6 of 87

           1          20.     Zoom Telecom, Inc. (“Zoom-Tel”) is a corporation organized under the laws of the
           2   State of Nevada on or about June 6, 2013. Defendant Rahman is the President and a director of
           3   Zoom Telecom, Inc.
           4          21.     Go2Tel.com, Inc. (“Go2Tel”) is a corporation organized under the laws of the State
           5   of Florida.
           6          22.     John O. Philipson (“Philipson”) is an individual residing in the Central District of
           7   California and served as the managing partner of VoIP Guardian LLC, and sole member of Philipson
           8   International LLC.
           9          23.     Adela Philipson (“A. Philipson”) is an individual who, on information and belief,
          10   resides in Florida.
          11          24.     DealDefenders LLC (“DealDefenders”) is a limited liability company organized
          12   under the laws of Delaware on or about May 9, 2014.
          13          25.     Ikarim Business Services Ltd. (“Ikarim Ltd”) is a private limited company
          14   incorporated January 12, 2011 in the United Kingdom.
          15          26.     I Karim Business Services LLC (“Ikarim-US”) was formed in March 2018 as a
          16   Delaware limited liability company, and, on information and belief, is an alter ego of and/or worked
          17   in concert with Ikarim Ltd.
          18          27.     IKB Services Ltd. (“IKB Ltd”) is a private limited company incorporated in the
          19   United Kingdom, and, on information and belief, is an alter ego of and/or worked in concert with
          20   Ikarim Ltd. and Ikarim-US.
          21          28.     IKBS LLC (“IKBS-US”) was formed on October 4, 2018 as a Delaware limited
          22   liability company, and, on information and belief, is an alter ego of and/or worked in concert with
          23   Ikarim Ltd, Ikarim-US, and IKB Ltd.
          24          29.     Mohammed Shakeel Mughal (“Shaks”) is the principal and 100% member of Ikarim
          25   Ltd, and resides in London, United Kingdom. On information and belief, Shaks is an alter ego of
          26   and/or worked in concert with Ikarim Ltd, Ikarim-US, IKB Ltd, and IKBS-US.
          27          30.     Najd Technologies Limited is an entity domiciled in Dubai, United Arab Emirates,
          28   controlled by Muhammed Arsalan and Salman Mansour. On information and belief, Najd is an alter

                                                                  6
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document     Page 7 of 87

           1   ego of and/or worked in concert with Ikarim Ltd, Ikarim-US, IKB Ltd, IKBS-US, and Shaks (Najd,
           2   Ikarim Ltd, Ikarim-US, IKB Ltd, IKBS LLC, and Shaks together referred to as the “Ikarim-Related
           3   Defendants”).
           4          31.      Indigo11 Services Limited (“Indigo 11”) is an entity domiciled in the United
           5   Kingdom.
           6          32.      Indigo 11 Services LLC (“Indigo 11-US”) was formed in August 2016 as a Delaware
           7   limited liability company, and, on information and belief, is an alter ego of and/or worked in concert
           8   with Indigo 11.
           9          33.      Nazmul Hoque (“Naz”) is the director and 100% member of Indigo 11, and resides in
          10   London, United Kingdom. On information and belief, Naz is an alter ego of and/or worked in
          11   concert with Indigo 11 and Indigo 11-US.
          12          34.      Telacme Limited (“Telacme”) is an entity domiciled in Hong Kong. On information
          13   and belief, Telacme is an alter ego of and/or worked in concert with Indigo 11, Indigo 11-US, and
          14   Naz.
          15          35.      Balaji Mahadevan (“Balaji”) is the sole shareholder and director of Telacme and, on
          16   information and belief, resides in Telegana, India. On information and belief, Balaji is an alter ego of
          17   and/or worked in concert with Telacme, Indigo 11, Indigo 11-US, and Naz (Indigo 11, Indigo 11 -
          18   US, Naz, Telacme, and Balaji together referred to as the “Indigo 11-Related Defendants”).
          19          36.      Colin Bernard Eccles (“Eccles”) is an individual, and on information and belief,
          20   resides in Ireland. On information and belief, Eccles served as an employee, consultant, and/or
          21   person in control of the Debtor.
          22          37.      LTDTEL Consulting, SL (“LTDTEL”) is a company organized under the laws of
          23   Spain. On information and belief, LTDTEL is owned and/or controlled by Eccles.
          24          38.      Inter-switch Limited (“Inter-switch”) is an entity domiciled in Hong Kong.
          25          39.      Vineet Singh Notwal (“Notwal”) is an individual and, on information and belief, is a
          26   director of Inter-switch Limited who resides in Hong Kong.
          27          40.      Shirley Sabia Therese Van Kerkhove (“Kerkhove”) is an individual and, on
          28   information belief, is a director of Inter-switch Limited who resides in Hong Kong.

                                                                  7
2614673
          Case 2:21-ap-01044-BR              Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                                             Main Document     Page 8 of 87

           1           41.        Arco Telecom Limited (“Arco Telecom”) is an entity domiciled in Gibraltar, a British
           2   Overseas Territory. On information and belief, defendant Proto is a director/controller of Arco
           3   Telecom.
           4           42.        Tee Telecommunications Inc. (“Tee”) is a corporation organized under the laws of
           5   New Jersey.
           6           43.        2365 Azure LLC (“2365 Azure”) is a limited liability company organized under the
           7   laws of Florida.
           8           44.        Overseas Charters Inc. (“Overseas Charters”) is a corporation organized under the
           9   laws of the State of Florida.
          10           45.        Tarek Katit (“Katit”) is an individual who, on information and belief, resides in New
          11   Jersey, and owns and controls Tee. 2365 Azure, and Overseas Charters.
          12           46.        Callvox, LLC (“Callvox”) is a limited liability company organized in the State of
          13   New York.
          14           47.        Phonetime Inc. (“Phonetime”) is a foreign profit corporation with its headquarters and
          15   principal place of business in Florida.
          16           48.        Intelnetwork Inc. (“Intelnetwork”) is a corporation organized under the laws of the
          17   State of Florida.
          18                             FACTUAL BACKGROUND AND ALLEGATIONS
          19           A.         Prepetition Operation and Management of the Debtor
          20           49.        The Debtor was formed as a Delaware limited liability company on or about October
          21   9, 2015. Omanoff, Proto, Rahman, and Phillipson served as directors and/or officers of the Debtor
          22   and/or the Management Company (the Debtor’s sole member).
          23           50.        Before filing for bankruptcy, the Debtor operated as a telecom factoring company,
          24   addressing the working capital needs of Tier 3 telecom carriers using Voice over Internet Protocol
          25   (VoIP) technology. Specifically, the Debtor provided trade finance and factoring services to small
          26   and mid-sized wholesale telecom carriers that had been awarded contracts to engage in the routing
          27   and termination of international calls and other communication services for large Tier 1 telecom
          28   carrier clients.

                                                                     8
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                          Main Document     Page 9 of 87

           1           51.     Telecom providers generally fall into three Tiers: Tier 1 (major, nationally recognized
           2   providers such as Verizon, AT&T, British Telecom, etc.), Tier 2 (mid-level providers) and Tier 3
           3   (relatively small companies that generally provide local services). When a foreign call is placed or
           4   received with a larger telecom carrier, the larger (Tier 1) carrier uses the services of smaller (Tier 3)
           5   providers to connect those incoming and outgoing calls. The Tier 1 companies often rely on the
           6   smaller Tier 3 providers to connect and facilitate international calls within the Tier 3 provider’s local
           7   market. The Tier 3 provider would submit an invoice for payment to the Tier 1 company for all the
           8   calls the Tier 3 company facilitated for that provider over a given period of time. However, because
           9   the Tier 1 providers typically pay their invoices on slower terms than is often feasible for the Tier 3
          10   providers to continue operations, the Tier 3 companies seek factoring (account receivable-based
          11   lending) arrangements in which the factoring company (here, the Debtor) buys the account
          12   receivable, advancing the Tier 3 company a reduced sum and then collecting the full amount of the
          13   account receivable (the delta being the Debtor’s profit). The Debtor provided this factoring service
          14   to providers in numerous jurisdictions all over the world.
          15           52.     Because the Debtor’s primary function was to lend and advance money to its Tier 3
          16   customers, one of the Debtor’s most critical assets was investment capital on hand to lend out. The
          17   Debtor’s primary investor was Direct Lending Investments (“DLI”), which invested approximately
          18   $192 million (most of which over a period of three years from 2015-2018).
          19           53.     DLI itself was an investment vehicle that pooled money from various investors who
          20   signed subscription agreements with DLI (and its management) and provided funds for DLI to then
          21   re-invest. Thus, the flow of funds often started with DLI’s private investors, who provided funds to
          22   DLI; DLI would then invest those funds in the Debtor, who would then advance funds to its Tier 3
          23   factoring clients.
          24           54.     When the system works correctly, the Tier 3 company would assign its rights under a
          25   sales contract with a Tier 1 company for the Debtor to collect on the account receivables from the
          26   Tier 1 telecom provider, and repay DLI with a profitable return on the investment. The Debtor would
          27   submit repayments to DLI on a daily basis. As long as the Debtor collected sufficient funds from the
          28   Tier 1 providers on the account receivables at sufficient margins above what the Debtor paid the Tier

                                                                   9
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 10 of 87

           1   3 factoring clients, those margins would provide investment profit for the Debtor, its investors (like
           2   DLI, its biggest investor), and its investors’ investors. Problems arise, however, when the Debtor
           3   fails to collect such funds, which then causes losses to trickle down the cycle of investors.
           4          55.     Omanoff was in control of the Debtor’s operations, but he was not alone, and
           5   defendants Proto, Philipson, Rahman, DealDefenders, and Ellentuck proved to be key players in the
           6   Debtor ultimately losing the vast majority of DLI’s investment.
           7          56.     Prior to 2014, and on information and belief, Omanoff was not involved in the
           8   telecom factoring industry. In contrast, Proto and Rahman had significant telecom experience prior
           9   to working with Omanoff. On the one hand, Proto had significant client contacts that he brought to
          10   the Debtor. On the other hand, Rahman had highly technical skills that enabled him to measure call
          11   traffic to determine the Debtor’s daily lending and factoring activity, using his company Zoom-Tel.
          12   Both individuals, as well as Rahman’s company Zoom-Tel, which company served as the
          13   technology component in the operation, managed call traffic, and also vetted the receivables the
          14   Debtor purchased, were necessary for the Debtor’s success.
          15          57.     Furthermore, DealDefenders and its principal Jeff Ellentuck provided the Debtor with
          16   the banking framework to factor the Debtor’s clients’ receivables. DealDefenders, discussed in
          17   further detail below, is a financial investment company that served as the Debtor’s escrow agent for
          18   funds being delivered to the Debtor’s clients.
          19          B.      The 2019 DLI Action
          20          58.     On April 1, 2019, two DLI Investors, the Marcia Kosstrin Trust and Professional
          21   Home Improvements Inc. Retirement Plan (the “2019 Plaintiffs”) filed a putative class action (the
          22   “DLI Action”) against DLI, Brendan Ross, Bryce Mason, Frank Turner, Quarterspot, Inc. and
          23   Rodney Omanoff. In that lawsuit, the 2019 Plaintiffs alleged that DLI’s management personnel and
          24   entities (and related parties) misled subscribing DLI investors and breached their fiduciary duties by,
          25   among other things, continuing to invest funds with the Debtor even after it became apparent that
          26   there were serious problems with the Debtor’s operations and that Omanoff was not to be trusted.
          27          59.     DLI’s investment in the Debtor began in 2015 and increased over time such that by
          28   2017, approximately $180 million of DLI’s funds were invested in the Debtor, tying up about 25%

                                                                  10
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                                          Main Document    Page 11 of 87

           1   of DLI’s investment funds into this single investment. (As noted above, DLI was the Debtor’s
           2   largest investor).
           3           60.     Meanwhile, the DLI Action alleged that the Debtor, through the actions of its officers
           4   and directors, had invested over 80% of its funds to two Tier 3 borrowers, Telacme Limited (over
           5   $101 million) and Najd Technologies Limited (over $58 million).
           6           61.     According to the DLI Action, by 2017 it should have become apparent to DLI’s
           7   management that Omanoff was engaged in “deceptive, reckless or grossly negligent” conduct with
           8   respect to another company he controlled called Talking Capital, LLC, a completely separate entity
           9   from the Debtor, but was engaged in effectively the same business as the Debtor (telecom factoring).
          10   This led to a lawsuit filed by Talking Capital against Omanoff, the Debtor and related entities and
          11   individuals (the “Talking Capital Action”), which alleged a litany of misconduct including the
          12   lending of millions of dollars to a suspect Tier 3 borrower that disappeared under suspicious
          13   circumstances (with substantial evidence that the purported borrower was a dummy company used to
          14   funnel money out of Talking Capital under the guise of legitimate commerce) and that Omanoff was
          15   grossly negligent in his duties as the manager of Talking Capital and its affiliates.
          16           62.     The DLI Action did not recite the allegations of the Talking Capital Action because
          17   they were directly relevant to or had a causal connection to DLI’s losses, but rather because the
          18   existence of the substantiated allegations of Omanoff’s gross misconduct in a materially identical
          19   business venture put DLI’s management on notice that Omanoff was not trustworthy and was, at a
          20   minimum, grossly negligent in vetting and monitoring the investment of funds in its Tier 3
          21   borrowers. Those allegations against Omanoff “should have been flashing red warning signs to any
          22   rational fiduciary that had extended credit to another of Omanoff’s ventures,” such as DLI.
          23           63.     As further alleged in the DLI Action, notwithstanding these “flashing red warning
          24   signs,” DLI’s management continued to do business with and place their trust (and their investors’
          25   money) in Omanoff’s hands, even though Omanoff had been sued for gross negligence in making
          26   investments in the telecom factoring business (the same business as the Debtor). Moreover, the DLI
          27   management team failed to disclose these red flags to its investors (such as the 2019 Plaintiffs)
          28


                                                                  11
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 12 of 87

           1   which, if properly disclosed, would have given the 2019 Plaintiffs grounds to exercise their right to
           2   withdraw their capital investment in DLI.
           3          64.     The results were nothing short of disastrous for DLI’s investors. In December 2018,
           4   the Debtor defaulted on payments it owed to DLI (which DLI management failed to disclose to its
           5   investors while continuing to paint a rosy picture of profitable performance). Within a matter of
           6   months, most of the Debtor’s investments were “likely lost due to misconduct” (which again, the
           7   DLI management was alleged to have known, but failed to disclose to its investors).
           8          65.     The DLI Action alleges that Omanoff caused the overwhelming majority of the
           9   Debtor’s loans to be made to Tier 3 companies Najd Technologies Limited and Telacme Limited,
          10   which have since been designated as “uncollectable,” and that the Debtor and its directors and
          11   officers (namely, Omanoff) perpetrated “wholesale fraud.” Even though DLI knew that the Debtor
          12   had defaulted in December 2018, DLI continued to invest another $5 million into the Debtor over
          13   the following two months, without disclosure to the DLI investors.
          14          66.     Ultimately, essentially all of the money invested by DLI into the Debtor was loaned
          15   to Tier 3 borrowers that are now alleged to be uncollectible, raising a high suspicion of fraud or, at
          16   the very least, extreme negligence by Omanoff, Proto, Rahman, and other directors and officers of
          17   the Debtor insofar as they took no reasonable measures to secure their investments given the
          18   potential difficulty of collection where these Tier 3 borrowers purportedly conducted business. As
          19   to Omanoff, the DLI Action alleges that he aided and abetted the DLI management in breaching
          20   their fiduciary duties to DLI’s investors (the 2019 Plaintiffs) by causing $160 million of the $190
          21   million of capital received from DLI to go “missing and likely unrecoverable.”
          22          C.      The Debtor’s Dealings with Najd and Telacme, and Ikarim and Indigo 11
          23          67.     As noted above, two Tier 3 entities, Najd and Telacme, are responsible for the lion’s
          24   share of the loss of Debtor’s funds shortly before it ceased operations. On information and belief, the
          25   directors and officers of the Debtor did little to no due diligence on these companies, and the
          26   minimal due diligence they did receive supported the conclusion that they were high-risk companies
          27   and that the Debtor should proceed with caution in doing business with them.
          28


                                                                  12
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document    Page 13 of 87

           1                  i.      Telacme, Indigo 11, Nazmul Hoque, and Balaji Mahadevan
           2          68.     Telacme was formed on or about April 15, 2015, by Balaji Mahadevan in Hong Kong.
           3          69.     On information and belief, Indigo 11 Services Limited was incorporated in the United
           4   Kingdom on or around May 30, 2012.
           5          70.     The telecom business relationship between Indigo 11 Services Limited and Telacme
           6   Limited dates back to at least July 2015.
           7          71.     On or about July 21, 2016, defendant Nazmul Hoque (Indigo 11’s principal)
           8   introduced Omanoff to Balaji Mahadevan for potential factoring deals with Telacme.
           9          72.     On or about August 22, 2016, Telacme and the Debtor entered into a Factoring
          10   Agreement (“Telacme Factoring Agreement”) and Security Assignment (“Telacme-Indigo
          11   Assignment”) (together, the “Telacme-Indigo Transaction”). Balaji Mahadevan signed the Telcame
          12   Factoring Agreement on behalf of Telacme, and Omanoff signed on behalf of the Debtor. Nazmul
          13   Hoque signed the Telacme-Indigo Assignment on behalf of Indigo 11 Services Limited and Indigo
          14   11 Services LLC, and Balaji Mahadevan signed on behalf of Telacme. On information and belief,
          15   Balaji Mahadevan and Nazmul Hoque are known associates of Proto and Rahman.
          16          73.     Pursuant to the Telacme Factoring Agreement, the Debtor agreed to purchase
          17   Telacme’s receivables owed from Tier 1 entities (such as Indigo 11) with an approximate 94.5%
          18   advance rate (meaning the Debtor purchased receivables for approximately 94.5% of the face value
          19   of the invoice, providing a mere 5% discount). The small discount itself was a red flag insofar as it
          20   provided little return on investment for the sizeable risk undertaken by the Debtor. On information
          21   and belief, that risk was amplified by, among things, the location of Telacme and the failure to have
          22   Telacme post security or agree to service in the United States in the event of a dispute. In other
          23   words, the Debtor was exposed to massive losses in the event of a default by Telacme with no
          24   reasonable mechanism or method of recourse.
          25          74.     On November 27, 2018—almost two years after beginning to fund Telacme, and after
          26   the Debtor’s request for additional funds from DLI was turned down—the Debtor recorded a UCC-1
          27   Financing Statement against Telacme with the Washington, D.C. Recorder of Deeds, Instrument No.
          28   2018117326; however, this recordation was, at best window dressing, and was in no way sufficient

                                                                 13
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                    Desc
                                          Main Document    Page 14 of 87

           1   to protect the Debtor from likely enforcement risks and conflict of law issues in dealing with a Hong
           2   Kong company such as Telacme. While the Debtor may have belatedly complied with U.S. secured
           3   transactions law in recording the UCC-1, there is no evidence that the Debtor perfected its rights in
           4   Hong Kong in the event of a default by Telacme.
           5          75.     Under the Telacme-Indigo Assignment, Telacme assigned to the Debtor all rights to
           6   collect under sales contracts entered into between Telacme and Indigo 11 Services Limited and
           7   Indigo 11 Services LLC. However, the Telacme Factoring Agreement provides that, in any event of
           8   default, such as nonpayment by an approved originator (i.e., Indigo 11), the Debtor may collect all
           9   amounts owed from Telacme. On information and belief, the Debtor did not require Indigo 11 to
          10   post any security or, otherwise, provide a source for collection in the event of a default.
          11                  ii.     Najd, Ikarim, Muhammed Arsalan, and Shakeel Mughal
          12          76.     Najd, another Tier 3 entity, was formed by Muhammed Arsalan, director, and Salman
          13   Mansour.
          14          77.     On information and belief, Ikarim Business Services Ltd was incorporated in the
          15   United Kingdom on or about January 12, 2011.
          16          78.     The business relationship between Najd and Ikarim, as well as IKB Services Ltd (an
          17   Ikarim-related company), dates back to 2014, prior to the Debtor’s formation.
          18          79.     On or about June 23, 2016, Najd and the Debtor entered into a Factoring Agreement
          19   (“Najd Factoring Agreement”) and Security Assignment (“Najd-Ikarim Assignment”) (together, the
          20   “Najd-Ikarim Transaction”). Muhammed Arsalan signed the Najd Factoring Agreement on behalf of
          21   Najd, and Omanoff signed on behalf of the Debtor. Shakeel Mughal (aka “Shaks”) signed the Najd-
          22   Ikarim Assignment on behalf of Ikarim, and Muhammed Arsalan signed on behalf of Najd. On
          23   information and belief, Muhammed Arsalan and Shaks are known associates of at least Proto and
          24   Rahman.
          25          80.     Pursuant to the Najd Factoring Agreement, the Debtor agreed to purchase Najd’s
          26   receivables with an approximate 94.5% advance rate. Again, the small discount was a red flag
          27   insofar as it provided little return on investment for the sizeable risk undertaken by the Debtor. On
          28   information and belief, this business relationship, like that with Telacme and Indigo 11, left the

                                                                  14
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 15 of 87

           1   Debtor with no mechanism or method to recover in the event of default by these entities, neither of
           2   whom, on information and belief, had assets in the United States.
           3          81.     On January 17, 2019—over two years after beginning to fund Najd, at the eleventh
           4   hour before the Debtor’s bankruptcy filing, and after Najd was in default and in arrears on payments
           5   to the Debtor—the Debtor recorded a UCC-1 Financing Statement against Najd with the
           6   Washington, D.C. Recorder of Deeds, Instrument No. 2019005747; however, this recordation was
           7   simply window dressing and certainly was insufficient to protect the Debtor from likely enforcement
           8   risks and conflict of law issues in dealing with a Dubai entity such as Najd. While the Debtor may
           9   have belatedly complied with U.S. secured transactions law in recording the UCC-1, there is no
          10   evidence that the Debtor also consulted Dubai counsel on the issue to properly protect the Debtor in
          11   the event of a default by Najd. A late, after-the-fact recordation to ensure compliance with U.S. law
          12   is irrelevant to the question of whether Omanoff and his partners conducted sufficient due diligence
          13   on the front end (they did not) before lending to Najd.
          14          82.     Under the Najd-Ikarim Assignment, Najd assigned to the Debtor all rights to collect
          15   under sales contracts entered into between Najd and Ikarim Business Services Limited. However, the
          16   Najd Factoring Agreement provides that, in any event of default, such as nonpayment by an
          17   approved originator (i.e., Ikarim), the Debtor may collect all amounts owed from Najd. On
          18   information and belief, the Debtor did not require Ikarim to post any security or, otherwise, provide
          19   a source for collection in the event of a default.
          20          83.     In or around June 2015, Omanoff was notified via email from DLI that both IKBS
          21   and Indigo 11 were overbilling at the same time and that other discrepancies existed in their
          22   respective invoices.
          23          84.     In spring of 2016, Omanoff attempted to obtain trade insurance from Euler Hermes
          24   for the Najd/Ikarim deal. No later than July 2016, Omanoff was advised by Euler Hermes that Euler
          25   Hermes would not provide insurance for Ikarim based on its financials. Specifically, in July 2016
          26   Keith Woods wrote to Omanoff:
          27                  This is one of those accounts where it looks good from the perspective of
                              their topline when you first look at it, but once you get to the bottom line
          28                  it’s a different story. I am sure somewhere in these numbers is a very nice

                                                                    15
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                          Main Document    Page 16 of 87

           1                  salary that [Mohammed] Shakeel [Mughal] collects, but from our view,
                              this is not someone we can insure. At least on paper, he has no margin for
           2                  error. Everything that comes in, has to go right back out. Unless we can
                              put the coverage on a difference [sic] entity, we will not be able to work
           3
                              with this one based on these financials.
           4
                      85.     Despite the foregoing, the Debtor proceeded to fund over $62 million to Najd at an
           5
               approximate 94.5% advance rate for which it did not receive repayment, and funded over $100
           6
               million to Telacme that was never returned.
           7
                      86.     In addition to the foregoing, there were other obvious red flags associated with
           8
               entering into transactions with both of these entities, Najd and Telacme, including: (a) the location of
           9
               these entities (Dubai and Hong Kong, respectively), which would make collections difficult, if not
          10
               impossible, (b) the failure to post any collateral in the event of a default in light of the amounts of
          11
               money at issue or provide for recourse in the United States, and (c) the location of the calls in areas
          12
               that were known for high incidence of fraud, such as Burundi, Somalia, Senegal, and Zimbabwe.
          13
                      87.     On information and belief, the historic call volume did in fact reveal fraud. For
          14
               example, Najd invoices dating back to 2016 reflect high volume call increases that were far in excess
          15
               of what could be legitimately expected given the size of the population. For example, in June 2016,
          16
               Najd sent an invoice to Ikarim for $20,973, reflecting just under 70,000 minutes of transactions from
          17
               countries Chad, Liberia, Somalia, United States, and Zimbabwe. Three months later, in September
          18
               2016, Najd sent an invoice to Ikarim reflecting approximately 23.7 million minutes of terminated
          19
               calls. This September 2016 invoice reflected approximately 29,451 minutes of calls originating from
          20
               Albania and approximately 5.2 million minutes of calls originating from Liberia. Just one month
          21
               later, Najd’s invoice to Ikarim for the month of October 2016, seeking payment in the amount of
          22
               $16,072,144, reflected a total of over 55 million minutes of calls from countries Albania, Chad,
          23
               Liberia, Somalia, and Togo; 15.3 million of which originated from Albania—a country with a
          24
               population of less than 3 million people—and 15.5 million of which originated from Liberia—a
          25
               country with a population of less than 5 million people.
          26
                      88.     On information and belief, the suspect increase in call volume coincided with the
          27
               increase in investment by DLI and was used to induce DLI to increase its investment. These bold
          28
               and obvious irregularities went seemingly unnoticed by the Debtor’s directors and officers, and the

                                                                   16
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document    Page 17 of 87

           1   Debtor continued to send millions of dollars to these companies via DealDefenders up until the very
           2   end of its operations.
           3            89.   On information and belief, Najd and Telacme were created by Omanoff, Proto, and/or
           4   Rahman with the assistance of others, they were not legitimate Tier 3 operating entities, and their
           5   purpose was to generate the appearance of profits and a return of investment to DLI in order to
           6   secure greater investment by DLI. In this regard, and on information and belief, Rahman used his
           7   company Zoom-Tel to create the appearance of millions of minutes of calls that, in reality, did not
           8   exist.
           9            90.   In turn, this greater investment led to alleged profits and a return on investment to
          10   DLI in order to secure a yet greater investment, which when DLI could no longer increase its
          11   investment in or about November 2018, led to the almost-identical cessation of business by Telacme
          12   and Najd and the loss of DLI’s investment.
          13            91.   Certain of Najd and Telacme’s corresponding Tier 1 entities, Ikarim and Indigo 11,
          14   respectively, were similarly suspect. Indeed, from the months of October through December 2018,
          15   100% of the call traffic generated by Indigo 11 and Ikarim terminated in Africa.
          16            92.   On information and belief, not only is the call data generated by both Najd and
          17   Telacme questionable, but even the manner in which these purportedly unrelated, separate
          18   companies defaulted on their arrangements with the Debtor are highly suspect. At almost the same
          19   point in time, both paid less than was owing on outstanding invoices in one month, then paid nothing
          20   on invoices in the next two months, and then sent identical letters claiming that both were forced into
          21   voluntary liquidation.
          22            93.   Specifically, on February 8, 2019, Indigo 11 forwarded an email to Omanoff, and on
          23   February 9, 2019, Ikarim forwarded an identical email to Omanoff, both relating to the cessation of
          24   business by another entity, Inter-switch, which read as follows:
          25                  Dear Client,
          26                  It is with deep regret and due to circumstances beyond our control that
                              we have unfortunately had to place the company into voluntary
          27
                              liquidation.
          28


                                                                 17
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                          Main Document    Page 18 of 87

           1                  You will be contacted in due course from the liquidator in regards to
                              this matter.
           2
                              The liquidator has all your contact information along with outstanding
           3
                              monies owed.
           4
                              Under these circumstances there is not much else I can say on the
           5                  matter.

           6          94.     The original e-mail, purportedly sent by Notwal, a Director of Inter-switch, reflects

           7   that Telacme and Najd were purportedly both providing termination services to Inter-switch. On

           8   information and belief, Inter-switch was not involved in the VoIP industry and the use of its account

           9   may have been solely as a financial conduit. On information and belief, a prior account linked to

          10   Inter-switch and its directors, Notwal and Kerkhove, was shut down due to irregular activity, and the

          11   Debtor’s principals knew or should have known that there were issues with Inter-switch.

          12          95.     To the extent that Najd and Telacme failed because of Inter-switch, there appear to be

          13   no agreements in place that would allow the Debtor to recover from Inter-switch for the Debtor’s

          14   monies that were paid to it by Najd-Ikarim or Telacme-Indigo 11. In other words, the Debtor had

          15   little real time recourse against this Hong Kong entity, Inter-switch, who, like Najd and Telacme,

          16   had not provided a letter of credit or other security that could be readily seized to pay the Debtor’s

          17   outstanding receivables.

          18          96.     Moreover, records turned over by DealDefenders reflects that the last transfers of

          19   monies on behalf of Inter-switch occurred in May 2018. There is no evidence that either entity,

          20   Telacme-Indigo 11 or Najd-Ikarim, failed due to monies purportedly due and owing from but not

          21   paid by Inter-switch. Other than the e-mail quoted above, Omanoff, Proto, Rahman and/or any of

          22   the principals of Telacme-Indigo 11 or Najd-Ikarim have provided no documentation to explain the

          23   significance of Inter-switch’s liquidation or any analysis as to its impact on the Debtor’s business.

          24          97.     On or about December 12, 2018, Indigo 11 passed a resolution that the company “be

          25   wound up voluntarily,” yet in 2017, the High Court of Justice in the United Kingdom rejected a

          26   petition by Indigo 11 to close the company based on insolvency. Thus, the Trustee disputes that

          27   Indigo 11 was validly wound up and alleges it is still an active entity.

          28


                                                                  18
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                          Main Document    Page 19 of 87

           1          98.     Even further suspect is the fact that the corresponding Tier 1 companies, Indigo 11
           2   and Ikarim, had business offices at the exact same address as the Debtor: 1221 Ocean Avenue, Suite
           3   507 Santa Monica, CA 90401. Indeed, the Debtor, DealDefenders, Ikarim, and Indigo 11 used the
           4   same incorporation company, Harvard Business Services, Inc., to set up their domestic entities.
           5          99.     Additional indicia that the Debtor was defrauded by Telacme and Najd (and, perhaps,
           6   one or more of its own officers) was reflective in the standard deviation of daily change of funded
           7   traffic that reflected that traffic remained static and never varied, which is inconsistent with normal
           8   telephone traffic. There simply was no evidence of daily traffic volatility for these entities
           9   notwithstanding that, upon information and belief, other entities with which the Debtor did business
          10   had evidence of call volume volatility.
          11          100.    Critically, the cessation of business from Telacme and Najd coincided with DLI’s
          12   refusal to invest more money, and not only any other identified circumstances. In other words, and
          13   as the scheme appears to have played out, DLI made a small investment at first and was rewarded
          14   with a nice return. The return prompted an increased investment by DLI and another return, and so
          15   on until DLI refused to increase its investment stake. With no further ability to elicit a larger
          16   investment from DLI, Telacme, and Najd effectively disappeared. Had DLI continued to increase its
          17   investment, it would have allowed the Debtor to evidence profits using the new and additional
          18   investment monies from DLI. Without those additional monies, there were not sufficient assets to
          19   repay the Debtor because, upon information and belief, those assets had been paid to the Debtor’s
          20   principals and others who participated in this scheme. As they siphoned off monies, more monies
          21   were needed to reflect a “profit;” without those monies the fraud perpetrated by Telacme and Najd
          22   was exposed, and those entities, along with the Debtor’s principals and agents that assisted them, as
          23   well as their Tier 1 counterparts Indigo 11 and Ikarim, halted all activity and payments in almost
          24   identical fashion.
          25          101.    On information and belief, at least some, if not all, of the Debtor’s principals knew, or
          26   with respect to any such principal that did not participate in this scheme, should have known that
          27   Telacme and Najd were not legitimate business enterprises.
          28


                                                                  19
2614673
          Case 2:21-ap-01044-BR             Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                            Main Document    Page 20 of 87

           1          102.       In fact, as early as February 2016, Omanoff had actual knowledge that IKBS (an
           2   Ikarim-related entity) and Indigo 11 were being investigated for tax fraud by Her Majesty’s Revenue
           3   and Customs (the UK taxing authority), yet continued to transact with these businesses and their Tier
           4   3 counterparts.
           5          D.         The Debtor’s Other Tier 1 / Tier 3 Business Relationships
           6          103.       While Ikarim/Najd and Indigo 11/Telacme were responsible for the loss of the vast
           7   majority of the Debtor’s funds near the end of its operations, they were not alone.
           8                     i.     Interstach GmBH and Wavecrest
           9          104.       The Debtor did a number of deals with Wavecrest, a Tier 1-level provider organized
          10   under the laws of the United Kingdom. However, as early as December 2016, Omanoff knew that
          11   Wavecrest raised a number of red flags, such that Euler Hermes would not provide trade insurance
          12   for Wavecrest-Debtor deals. Indeed, on or about December 9, 2016, Euler Hermes advised the
          13   Debtor that it would not provide any trade credit insurance for Wavecrest. As of March 15, 2017,
          14   Wavecrest had still not been approved because the company did not provide updated financial
          15   information sufficient for Euler Hermes requirements.
          16          105.       Despite these red flags, Omanoff persisted in doing business with Wavecrest and
          17   entered into numerous factoring agreements with foreign Tier 3 entities involving Wavecrest,
          18   including both Interstach GmBH and Plus AMA Plus AG, both German entities. These deals, in
          19   total, lost over $12 million of the Debtor’s (and its investors’) money.
          20                     ii.    Hilf Telecom B.V. and BT Nederland
          21          106.       In or around February 2016, Hilf and BT Nederland entered into a master carrier
          22   services agreement, whereby Hilf provided Tier 3 telecom services to BT Nederland and its
          23   subsidiary, BT Nederland N.V., a company incorporated in Amsterdam, The Netherlands.
          24          107.       Thereafter, the Debtor provided factor financing to Hilf, just as it did for Najd,
          25   Telacme, and Interstach, supra.
          26          108.       On information and belief, Omanoff was on notice of various red flags pertaining to
          27   Hilf’s operations prior to making loans to Hilf.
          28


                                                                    20
2614673
          Case 2:21-ap-01044-BR            Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                                           Main Document    Page 21 of 87

           1             109.   On July 12, 2017, the Debtor and British Telecom Communications PLC (aka BT
           2   Nederland’s parent company), entered into that certain Guarantee Relating to the obligations of BT
           3   Nederland N.C. under the Contract and Acknowledgment (the “BT Guarantee”), pursuant to which
           4   British Telecommunications PLC acknowledges open invoices owing to the Debtor from BT
           5   Nederland/Hilf in the approximate amount of $21,939,447.42. However, the BT Guarantee alleges
           6   that BT Nederland and British Telecom Communications PLC face possible criminal exposure from
           7   alleged wrongdoing involving Hilf, and thus takes the position that the invoices cannot be paid.
           8             110.   Indeed, on April 24, 2017, a criminal investigation was initiated regarding Hilf and
           9   the Debtor’s activities, and as a result, $21,939,447.42 in receivables owed to the Debtor were
          10   seized.
          11             111.   Bank records produced by DealDefenders reflect that defendant Tee was the recipient
          12   of funds from the Debtor that were involved in the Hilf transaction. To the extent the Hilf transaction
          13   was not a legitimate transaction as claimed by the Netherlands government, any transfers to Tee are
          14   recoverable as fraudulent transfers of Debtor property.
          15                    iii.   LTDTEL and France Telecom de Espana
          16             112.   On or about April 26, 2016, LTDTEL and the Debtor into a Factoring Agreement
          17   (“LTDTEL Factoring Agreement”), and on information and belief a corresponding security
          18   assignment related to services to be provided by LTDTEL to France Telecom de Espana. Colin
          19   Eccles signed the LTDTEL Factoring Agreement on behalf of LTDTEL, and Omanoff signed on
          20   behalf of the Debtor.
          21             113.   Pursuant to the LTDTEL Factoring Agreement, the Debtor agreed to purchase
          22   LTDTEL’s receivables with an approximate 94.5% advance rate.
          23             114.   On information and belief, all transfers of the Debtor to LTDTEL ultimately
          24   benefited Colin Eccles, who worked in concert with LTDTEL in receiving funds of the Debtor, and
          25   thus engaged in self-dealing with regard to the LTDTEL transactions to the Debtor’s detriment.
          26             115.   As noted above, Colin Eccles served as an employee and/or consultant for the Debtor.
          27             116.   Thus, by this complaint the Trustee seeks to hold Colin Eccles and LTDTEL jointly
          28   and severally liable for all funds transferred to Colin Eccles and LTDTEL. Exhibits 15 and 16.

                                                                  21
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                                          Main Document    Page 22 of 87

           1           E.      Insiders of the Debtor and Others Connected to the Debtor Obtaining Benefits
           2                   via Fraudulent Transfers of Debtor Funds
           3           117.    Bank records turned over by the Debtor, the Management Company, and
           4   DealDefenders reflect millions of dollars being transferred between related entities.
           5           118.    In many instances, the avoidable transfers in this Complaint were made from
           6   DealDefenders accounts as opposed to bank accounts in the name of the Debtor. However, in those
           7   instances, the Trustee does not allege that DealDefenders was an initial transferee of the funds;
           8   rather, DealDefenders was merely a conduit or custodian of the funds to be transferred to the true
           9   initial transferee.
          10           119.    Omanoff owns and controls and worked in concert with the following entities:
          11   Omanoff America Telecom, LLC, Omanoff America, LLC, Contacts & Contracts, Inc., and Owl
          12   America, Inc., as well as his father, Richard Omanoff.
          13           120.    In addition, bank records reflect approximately $113,344.25 in Debtor funds being
          14   paid for the benefit of Omanoff to maintain real property located at 1221 Ocean Avenue, Unit 507,
          15   in Santa Monica, California (the “1221 Ocean Avenue Property”). While the Debtor’s bankruptcy
          16   petition lists the 1221 Ocean Avenue Property, on information and belief the Trustee asserts that
          17   these payments benefited Omanoff, considering the fact that approximately $50,000 was paid from
          18   Debtor funds for the 1221 Ocean Avenue Property post-petition.
          19           121.    Thus, by this complaint the Trustee seeks to hold Omanoff jointly and severally liable
          20   for all transfers from the Debtor to Omanoff, Omanoff America Telecom, LLC, Omanoff America,
          21   LLC, Contacts & Contracts, Inc., Owl America, Inc., the 1221 Ocean Avenue Property, and Richard
          22   Omanoff transfers. Exhibits 2, 3, 4, 5, 6, and 7.
          23           122.    Similarly, defendant Philipson owns and controls and worked in concert with
          24   Philipson International, LLC, and all monies paid to Philipson International, LLC ultimately
          25   benefited Philipson.
          26           123.    Thus, by this complaint the Trustee seeks to hold Philipson jointly and severally
          27   liable for all transfers from the Debtor to Philipson and Philipson International LLC. Exhibit 8, 9
          28   and 10.

                                                                   22
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document    Page 23 of 87

           1          124.    On information and belief, defendant Proto owns and controls and worked in concert
           2   with Arco Telecom, and all monies paid to Arco Telecom ultimately benefited Proto. At a minimum,
           3   Proto earns commission from Arco Telecom.
           4          125.    Mudmonth, LLC is a member of the Management Company, and is a subsequent
           5   transferee of funds transferred by the Debtor to the Management Company. In turn, and on
           6   information and belief, defendant Proto owns and controls Mudmonth LLC.
           7          126.    Furthermore, bank records produced by DealDefenders reflect that Proto even
           8   received Debtor funds post-petition, in the approximate amount of $676,000.
           9          127.    Thus, by this complaint the Trustee seeks to hold Proto jointly and severally liable for
          10   all transfers from the Debtor to Proto, Arco Telecom, and Mudmonth LLC. Exhibits 11, 12, and
          11   13.
          12          128.    Similarly, defendant Rahman owns and controls and worked in concert with Zoom-
          13   Tel, and all monies paid to Zoom-Tel ultimately benefited Rahman.
          14          129.    Bank records produced by DealDefenders reflect that defendant Go2Tel received
          15   significant transfers from the Debtor directly for the benefit of Zoom-Tel. Exhibit 23.
          16          130.    Thus, by this complaint the Trustee seeks to hold Rahman jointly and severally liable
          17   for all transfers from the Debtor to Zoom-Tel and from the Debtor to Go2Tel. Exhibits 14 and 23.
          18          131.    On information and belief, Tee received significant sums of money from the Debtor
          19   (via DealDefenders) relating to transactions with Arco Telecom, Proto’s company. Exhibit 18.
          20   However, the true relationship of Tee and Arco is unclear from the Debtor’s records.
          21          132.    Tee is owned and controlled by defendant Katit, who is also the sole member and
          22   manager of 2365 Azure, a Florida limited liability company. On information and belief, Tee operates
          23   out of a residential address in New Jersey with no office building, yet posted annual revenue in 2016
          24   in the amount of approximately $20 million.
          25          133.    Bank records turned over by DealDefenders reflect that transfers of Debtor funds to
          26   Tee, or for Tee’s benefit, continued even after the Debtor’s Petition Date.
          27          134.    Additionally, on or about November 30, 2016, Katit formed 2365 Azure as a Florida
          28   limited liability company. On information and belief, Katit is an associate of defendant Rahman.

                                                                 23
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                          Main Document    Page 24 of 87

           1          135.    On information and belief, bank records produced by DealDefenders reflect that, on
           2   December 12, 2016, 2365 Azure LLC received $695,000 from the Debtor (via DealDefenders).
           3   Exhibit 19. On December 15, 2016, 2365 Azure LLC purchased real property located at 2365
           4   Azure Circle, West Palm Beach, FL 33410 (the “Azure Property”) for $4,100,000.
           5          136.    Furthermore, and on information and belief, bank records produced by DealDefenders
           6   reflect that on December 12, 2016, Assured Title Agency LLC, a Florida limited liability company
           7   and title agency, received $3,803,661.62 from the Debtor (via DealDefenders bank accounts), which
           8   funds were used to complete payment for the Azure Property and any related closing costs and fees.
           9          137.    On information and belief, the total sum of $4,498,661.62 of Debtor’s funds,
          10   transferred through DealDefenders accounts, was used to purchase the Azure Property for cash.
          11   Thus, by this complaint the Trustee seeks to avoid and recover the monies used to purchase the
          12   Azure Property for the benefit of the estate, or alternatively place a constructive trust over the
          13   entirety of Azure Property.
          14          138.    On August 24, 2015, Katit formed Overseas Charters Inc. as a Florida corporation
          15   with its principal address in Wilmington, Delaware. On information and belief, Katit is the president
          16   of and is a director and officer of Overseas Charters and controls the company.
          17          139.    Bank records produced by DealDefenders reflect that in 2016, Overseas Charters
          18   received $1,300,000 of Debtor funds. See Exhibit 22.
          19          140.    By this complaint the Trustee seeks to hold Katit jointly and severally liable for all
          20   transfers from the Debtor to Katit, Tee, 2365 Azure, and Overseas Charters. Exhibits 17, 18, 19,
          21   and 22.
          22          141.    DealDefenders itself is the recipient of transfers from the Management Company. On
          23   information and belief, DealDefenders earned an escrow fee for transactions with the Debtor, which,
          24   due to the volume of activity and monies involved, those fees earned by DealDefenders totaled
          25   approximately $14,133,475.74. Exhibit 20.
          26          142.    On information and belief, the Trustee may avoid those transfers to DealDefenders as
          27   fraudulent transfers.
          28


                                                                  24
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document    Page 25 of 87

           1           143.   Defendant Nazmul Hoque is the recipient of transfers from the Debtor, which
           2   transfers, on information and belief, relate to the Debtor’s business transactions with Indigo 11.
           3   Exhibit 21.
           4           144.   On information and belief, the Trustee may avoid those transfers to Naz as fraudulent
           5   transfers.
           6           145.   On information and belief, Proto and Katit have other business connections through
           7   which the Debtor’s assets were dissipated. Bank records produced by DealDefenders reflect that
           8   Defendants Phonetime, Callvox, and Intelnetwork received high volume of transfers from the Debtor
           9   within four years of the Petition Date, all for the benefit of Tee (Katit’s company) and/or Arco
          10   (Proto’s company). Callvox received funds of the Debtor post-petition, according to DealDefenders’
          11   records. See Exhibits 24, 25, and 26.
          12           F.     The Debtor’s Management Company and Omanoff-Related Entities
          13           146.   As noted above, the Debtor purportedly made money by purchasing accounts
          14   receivable from Tier 3 companies, advancing a reduced sum to those companies for those
          15   receivables, and collecting the full amount of the account receivable from the Tier 1 company. The
          16   Debtor borrowed money from DLI, its main investor, and used those funds to make these loans.
          17   When the Debtor received full payment, DLI would be returned its principal plus interest
          18   (approximately 2.5% per month) on a daily basis.
          19           147.   The Debtor’s sole member, defendant VoIP Guardian LLC was the “management”
          20   company for the Debtor. VoIP Guardian LLC’s members are as follows:
          21                       Member                                Member’s Interest %
                                   Omanoff America Telecom LLC           40%
          22
                                   Mudmonth, LLC                         40%
          23                       Philipson International LLC           5%
                                   Brendan Ross  Richard                4.99%
          24                       Omanoff
                                   Omanoff America LLC                   10.01%
          25

          26           148.   On information and belief, Brendan Ross has stated that he returned his 4.99%
          27   interest to Omanoff for no consideration, and on information and belief, Richard Omanoff, Rodney
          28   Omanoff’s father, is now a member of the Management Company.

                                                                 25
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                         Main Document    Page 26 of 87

           1          149.    The Management Company’s “manager” is Omanoff America LLC.
           2          150.    The Management Company earned an approximate 4.5% “factor fee” on any profit
           3   the Debtor earned. Specifically, anything in excess of the principal and interest paid to DLI would be
           4   paid to the Management Company. Considering the vast amount of funds traveling through these
           5   entities, the Management Company quickly earned millions of dollars on account of its factor fee.
           6          151.    The profits “distributed” to the Debtor’s management company and, in turn,
           7   defendants sued herein, however, were illusory, as they were predicated on transactions with entities
           8   that were not conducting legitimate business, were not generating profits, and were simply returning
           9   a portion of the monies provided to them by the Debtor. In other words, as alleged herein, the
          10   Debtor was insolvent from inception, never earned any profits, and the monies provided to the
          11   Debtor’s management company was merely the product of the scheme to defraud the Debtor and its
          12   creditors.
          13          152.    The Trustee seeks to avoid all transfers made from Debtor to the Management
          14   Company, in the approximate amount of $59,364,318.61 over a four-year period. See Exhibit 1.
          15          153.    Furthermore, the Debtor seeks to hold Omanoff and Philipson, who at all times
          16   exercised control over the Debtor’s management company, jointly and severally liable for fraudulent
          17   transfers from the Debtor and/or others on behalf of the Debtor to the Debtor’s management
          18   company in the amount of $59,364,318.61 in transfers from December 2, 2015 through the petition
          19   date, of which $50,323,513.98 of that amount reflects transfers in the last two years. Exhibit 1.
          20          154.    Omanoff, Philipson, Proto, Rahman, DealDefenders, and Naz and their related
          21   entities directly benefitted from the monies distributed to the Debtor’s Management Company, as
          22   subsequent transferees, which monies are subject to claw back insofar as the Debtor was not
          23   profitable and the monies paid, therefore, were not profits. See Exhibits 2 through 14; 20, 21.
          24          155.    All of the monies received by these individuals and entities were fraudulent transfers
          25   insofar as they reflected subsequent transfers from Debtor’s Management Company, which was
          26   funded with phantom profits and were paid by the Debtor at the time that the Debtor was insolvent.
          27   ///
          28


                                                                 26
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                   Desc
                                          Main Document    Page 27 of 87

           1          G.      The Individuals Who Participated in this Scheme Are Not Protected by Any
           2                  Fiduciary or Corporate Shield and are the Alter Egos of their Respective
           3                  Entities
           4          156.    Given the manner in which Tier 3 and Tier 1 entities interacted, certain individuals
           5   and companies worked in concert to defraud and/or otherwise harm the Debtor. On information and
           6   belief, these entities and their control persons acted in concert (and, on information and belief, may
           7   have acted in concert with Proto, Rahman and/or Omanoff, as well) to create the fiction of legitimate
           8   businesses when, in fact, these entities were sham companies that profited off manufactured call
           9   volumes. Because the individuals who operated these entities knew that the entities were defrauding
          10   the Debtor and, at all relevant times, acted on behalf of those entities to defraud the Debtor, the
          11   individuals are not protected by any corporate or fiduciary shield, and are equally liable for and
          12   chargeable with the conduct of the entities they controlled.
          13          157.    As alleged herein, entities such as Telacme, Indigo 11, Najd, and Ikarim (with Shaks
          14   and Naz in control and, on information and belief, acting in concert with Rahman, Proto, and/or
          15   Omanoff) were being operated as purported telecom companies when, in fact, they were used as
          16   instrumentalities to create fictional call volume designed to reflect millions of dollars in business and
          17   future receivables that were then sold to the Debtor, as a factor, for a disproportionately small
          18   discount.
          19          158.    As alleged herein and on information and belief, those entities, working with other
          20   entities and individuals, created and provided false call data by churning the same money received
          21   from the Debtor back to the Debtor, and ultimately failed to pay Debtor when DLI refused to
          22   increase its investment in the Debtor’s business.
          23          159.    As of late 2018, the inability of the Debtor to obtain more money from DLI made it
          24   no longer advantageous for these entities and individuals to maintain the charade of posing as
          25   profitable telecom businesses. Thus, immediately upon being advised of DLI’s decision not to
          26   increase its investment and, in turn, Debtor’s ability to increase its factoring position (i.e., increase
          27   its purchase of greater amounts of future receivables), the entities and persons who purportedly ran
          28   the Tier 3 telecom businesses immediately ceased operations and seemingly disappeared overnight.

                                                                   27
2614673
          Case 2:21-ap-01044-BR             Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                            Main Document    Page 28 of 87

           1           160.      The timing of the cessation of payments to the Debtor with DLI’s decision reflects
           2   that these Tier 1 and Tier 3 entities were created, maintained, and operated for the purpose of
           3   creating the illusion of legitimacy when, in fact, these entities were effectively shell companies that
           4   generated fictional call volume purchase by the Debtor. Because substantially all of the Debtor’s
           5   monies were distributed to those involved in this scheme, the inability to generate greater investment
           6   made it impossible to maintain this fiction.
           7           161.      As alleged herein, at all times relevant, the individuals (as identified in the following
           8   Table A) knew that their entities were engaged in defrauding the Debtor, knew the call volumes
           9   generated by their entities were manufactured and fictitious, and knew that their entities were
          10   receiving Debtor’s monies on false pretenses.
          11           162.      Because these entities were engaged in defrauding the Debtor, the individuals that
          12   operated those business are not entitled to the benefits of any corporate or fiduciary shield and
          13   should be deemed the alter ego of those entities.
          14           163.      Accordingly, with respect to claims of fraudulent transfer and aiding and abetting
          15   breach of fiduciary duty, each defendant cluster identified below in Table A should be treated as
          16   jointly and severally liable for the harm caused to the Debtor for the amounts reflected therein:
          17                             TABLE A: Individuals and Their Affiliated Entities
          18       Individual:                                         Working in Concert With:
          19       RODNEY OMANOFF                                             VoIP Guardian LLC
                   [Exhibits 1-7]                                             Omanoff America Telecom, LLC
          20
                                                                              Omanoff America, LLC
          21                                                                  Contacts & Contracts, Inc.
                                                                              Owl America, Inc.
          22
                                                                              Richard Omanoff
          23       JOHN O. PHILIPSON                                          Philipson International, LLC
                   [Exhibits 8-10]                                            Adela Philipson
          24
                   MARK PROTO                                                 Mudmonth, LLC
          25       [Exhibits 11-13]                                           Arco Telecom Ltd1
          26
               1
          27   While it appears Proto and/or Katit may have affiliation with Callvox, Phonetime, and
             Intelnetwork, investigation is ongoing and to the extent discovery reveals Proto and/or Katit own or
          28 control these entities, Plaintiff reserves the right to hold Katit and/or Proto jointly and severally
             liable for such transfers according to proof at trial.
                                                                   28
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                          Main Document    Page 29 of 87

           1      JOSEPH RAHMAN                                            Zoom-Tel, Inc.
                  [Exhibits 14, 23]                                        Go2Tel Inc.
           2

           3
                  COLIN ECCLES                                             LTDTEL
                  [Exhibits 15-16]
           4
                  TAREK KATIT                                              Tee Telecommunications Inc.
           5      [EXHIBITS 17-19, 22]                                     2365 Azure LLC
                                                                           Overseas Charters Inc.
           6

           7
                                                  FIRST CLAIM FOR RELIEF
           8
                                                        Breach of Fiduciary Duty
           9
                                        (As Against Omanoff, Proto, Rahman, Philipson)
          10
                      164.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          11
               Complaint as though set forth fully herein.
          12
                      165.    At all times relevant, Omanoff, Proto, Rahman, and Philipson (individually and as the
          13
               managing partner of the Management Company), and each of them, owed fiduciary duties of care
          14
               and loyalty to the Debtor and owed a duty not to engage in self-dealing conduct that could harm the
          15
               Debtor, and also a duty of care to act with minimal competency to ensure that the Debtor was a
          16
               properly run entity under the law, and a duty of loyalty to avoid placing his own interest ahead of
          17
               those of the Debtor and its creditors.
          18
                      166.    Additionally, because the Debtor was at all relevant times insolvent, Omanoff, Proto,
          19
               Rahman, and Philipson, and each of them, owed the same fiduciary duties to the creditors of the
          20
               Debtor. As alleged herein, Omanoff, Proto, Rahman, and Philipson and each of them, breached their
          21
               fiduciary duties as both directors and officers of the Debtor.
          22
                      167.    The fiduciary duty of loyalty and good faith required that each of these defendants put
          23
               their interests of the Debtor and its creditors above their own personal interests and desires and to
          24
               avoid self-dealing, personal gain, or a cognizable conflict of interest. The duties of loyalty and good
          25
               faith further required that these defendants refrain from intentionally acting with a purpose other
          26
               than that of advancing the best interests of the Debtor and its creditors and from intentionally failing
          27
               to act in the face of a known duty to act, thereby consciously disregarding their responsibilities.
          28


                                                                  29
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 30 of 87

           1          168.    The duties of loyalty and good faith further required that each of these defendants
           2   exercise a level of diligence when approving the Debtor’s business transactions such that they did
           3   not act grossly negligent or consciously disregard practical reality.
           4          169.    Assuming (without conceding) that Omanoff, Proto, Rahman, and Philipson were not
           5   in fact drivers of the scheme to convince DLI to repeatedly increase its investment with knowledge
           6   that the Tier 3 providers were not legitimate, various acts and omissions by these defendants give
           7   rise to claims for breach of fiduciary duties, including without limitation:
           8                  a. The decision to lend money to Tier 3 companies like Najd and Telacme without
           9                      conducting sufficient due diligence into the bona fides of those companies;
          10                  b. The willingness to lend millions of dollars to foreign entities (such as Wavecrest)
          11                      without the benefit of trade credit insurance;
          12                  c. The failure to obtain sufficient recourse in the United States in the event of default
          13                      from those companies;
          14                  d. The failure to recognize and heed early red flag warnings on these companies,
          15                      such as call volume volatility reflected on invoices and cautionary advice from
          16                      insurance brokers;
          17                  e. The failure to recognize that the call volume was far in excess of what could be
          18                      supported by the jurisdictions in which the Najd and Telacme did business;
          19                  f. The failure to cut off funds to Najd and Telacme when they began to slow pay
          20                      invoices;
          21                  g. The failure to investigate the role of Inter-switch in Najd and Telacme’s business;
          22                      and
          23                  h. The failure to maintain any backstop of funds available in the event of client
          24                      default, instead the defendants engaged in self-dealing in paying significant
          25                      management fees to the Management Company, which, in turn, paid out millions
          26                      of dollars to Omanoff-related entities for no consideration.
          27          170.    In all, DLI investors invested a total of approximately $192 million in the Debtor
          28   (principal). Approximately $21 million has been seized by the Dutch government, but the rest is

                                                                  30
2614673
          Case 2:21-ap-01044-BR          Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                         Main Document    Page 31 of 87

           1   lost. Indeed, as a direct and proximate result of Omanoff’s, Proto’s, Rahman’s, and Philipson’s
           2   breaches of the fiduciary duty of care and loyalty, the Debtor quickly found itself on increasingly
           3   precarious financial footing, including having lost approximately $160 million invested in the
           4   Debtor by DLI. This caused damages to the Debtor by diverting, dissipating and unduly risking the
           5   company’s assets that may otherwise have been available for creditors.
           6          171.    These breaches of the fiduciary duty of care and loyalty were the underlying, direct,
           7   and proximate cause of damage caused to the Debtor’s estate, in an amount according to proof at
           8   trial, but presently estimated to be in excess of $170,000,000.
           9                                    SECOND CLAIM FOR RELIEF
          10                             Aiding and Abetting Breach of Fiduciary Duty
          11                      (As Against Omanoff, Proto, Rahman, Philipson, Zoom-Tel)
          12          172.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          13   Complaint as though set forth fully herein.
          14          173.    Omanoff is sued under this claim in his capacity as the sole member and managing
          15   member of Omanoff America LLC. Omanoff America LLC is the manager of the Debtor’s parent
          16   company, VoIP Guardian LLC.
          17          174.    To the extent they did not owe direct duties of care and loyalty to the Debtor, Proto,
          18   Rahman, Zoom-Tel, Philipson, and each of them, provided material assistance and aided Omanoff in
          19   breaching his fiduciary duties by, among other things:
          20                  a. Ignoring red flags associated with the Tier 3 and Tier 1 entities with whom the
          21                      Debtor conducted business;
          22                  b. Creating situations where the aiders and abettors were on both sides of the
          23                      transaction having interests in or representing both the Debtor and/or the Tier I
          24                      and Tier 3 partners, including providing Tier 3 partners to transact business with
          25                      the Debtor and owning interests in some of these Tier 3 partners;
          26                  c. On information and belief, Rahman and Zoom-Tel knowingly and intentionally
          27                      helped, participated in, and provided substantial assistance to Omanoff in
          28                      breaching his fiduciary duties to the Debtor by providing inflated call data and

                                                                 31
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                   Desc
                                          Main Document    Page 32 of 87

           1                      information and invoices for payment to the Tier 3 companies, including Najd and
           2                      Telacme.
           3          175.    As a direct and proximate result of these defendants’ aiding and abetting of Omanoff,
           4   the Debtor’s estate and its creditors individually and en masse, have been harmed in an amount to be
           5   proved at trial, but presently estimated to be in excess of $170,000,000.
           6                                       THIRD CLAIM FOR RELIEF
           7                       Avoidance of 2-Year Fraudulent Transfers (Actual Fraud)
           8            (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC,
           9           Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff, Philipson,
          10           Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel,
          11            Eccles, LTDTEL, Tee, DealDefenders, Nazmul Hoque, Callvox, Intelnetwork,
          12                      Go2Tel, Najd, Telacme Inter-switch, Kerkhove, and Notwal)
          13                                    [11 U.S.C. §§ 548(a)(1)(A) and 550]
          14          176.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          15   Complaint as though set forth fully herein.
          16          177.    Upon information and belief, during the two-year period immediately preceding the
          17   Petition Date, the Debtor made transfers of property to VoIP Guardian LLC, Omanoff, Omanoff
          18   America Telecom LLC, Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff,
          19   Philipson, Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles,
          20   LTDTEL, Tee, DealDefenders, Nazmul Hoque, Callvox, Intelnetwork, and Go2Tel as set forth in
          21   Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21, 23, 25, and 26 attached hereto
          22   and incorporated by reference (collectively, the “2-Year Transfers”) to or for the benefit of each of
          23   them, on the dates and in the amounts set forth therein with the actual intent to delay, hinder or
          24   defraud the Debtor’s creditors. Each such transfer was made or incurred with actual intent to hinder,
          25   delay, or defraud any entity to which the Debtor was or became, on or after the date that such
          26   transfer was made, indebted.2
          27
               2
                To the extent any of these transfers are deemed “subsequent transfers” after transfers from the
          28   Debtor to the Management Company, the Trustee seeks recovery from these defendants as
               subsequent transferees, or initial transferees, according to proof at trial. 11 U.S.C. § 550.
                                                                   32
2614673
          Case 2:21-ap-01044-BR               Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                                              Main Document    Page 33 of 87

           1           178.    In addition, in or around October 2018, the Debtor made transfers to Najd in the
           2   amount of no less than $32,226,014.16; in or around November 2018, the Debtor made transfers to
           3   Najd in the amount of no less than $34,006,558.16; and in or around December 2018, the Debtor
           4   made transfers to Najd in the amount of no less than $21,111,552.31 (collectively, the “Najd
           5   Transfers”).
           6           179.    On information and belief, the Debtor made the Najd Transfers, and each of them,
           7   with actual intent to hinder, delay, or defraud the Debtor’s creditors (i.e., DLI).
           8           180.    Accordingly, the Trustee may avoid the Najd Transfers in the total amount of
           9   $85,570,470.96.
          10           181.    Additionally, in or around October 2018, the Debtor made transfers to Telacme in the
          11   amount of no less than $58,952,030.07; in or in or around November 2018, the Debtor made
          12   transfers to Telacme in the amount of no less than $58,931,278.81; and in or around December 2018,
          13   the Debtor made transfers to Telacme in the amount of no less than $38,381,446.30 (collectively, the
          14   “Telacme Transfers”).
          15           182.    On information and belief, the Debtor made the Telacme Transfers, and each of them,
          16   with actual intent to hinder, delay, or defraud the Debtor’s creditors (i.e., DLI).
          17           183.    Accordingly, the Trustee may avoid the Telacme Transfers in the total amount of
          18   $156,264,755.18.
          19           184.    On information and belief, defendants Inter-switch, Kerkhove, and Notwal are
          20   subsequent transferees of the Najd Transfers and Telacme Transfers, the exact amounts of which
          21   according to proof at trial.
          22           185.    Accordingly, the 2-Year Transfers, Najd Transfers, and Telacme Transfers are
          23   avoidable pursuant to 11 U.S.C. §§ 548(a)(1)(A) and 550.
          24   ///
          25   ///
          26

          27

          28


                                                                  33
2614673
          Case 2:21-ap-01044-BR            Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                   Desc
                                           Main Document    Page 34 of 87

           1                                      FOURTH CLAIM FOR RELIEF
           2                    Avoidance of 2-Year Fraudulent Transfers (Constructive Fraud)
           3            (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC,
           4           Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff, Philipson,
           5       Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles,
           6        LTDTEL, Tee, DealDefenders, Nazmul Hoque, Callvox, Intelnetwork, Go2Tel, Najd,
           7                              Telacme, Inter-switch, Kerkhove, and Notwal)
           8                                     [11 U.S.C. §§ 548(a)(1)(B) and 550]
           9           186.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          10   Complaint as though set forth fully herein.
          11           187.    Upon information and belief, during the two-year period immediately preceding the
          12   Petition Date, the Debtor made the 2-Year Transfers to or for the benefit of VoIP Guardian LLC,
          13   Omanoff, Omanoff America Telecom LLC, Omanoff America, LLC Contact & Contracts Inc.,
          14   Richard Omanoff, Philipson, Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco,
          15   Zoom-Tel, Eccles, LTDTEL, Tee, DealDefenders, Nazmul Hoque, Callvox, Intelnetwork, and
          16   Go2Tel as set forth in Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21, 23, 25,
          17   and 26, without the Debtor having received reasonably equivalent value in exchange for such
          18   transfers, and the Debtor (a) was insolvent on the date that such transfer was made or such obligation
          19   was incurred, or became insolvent as a result of such transfer or obligation; (b) was engaged in
          20   business or a transaction, or was about to engage in business or a transaction, for which any property
          21   remaining with the debtor was an unreasonably small capital; (c) intended to incur, or believed that
          22   the debtor would incur, debts that would be beyond the debtor’s ability to pay as such debts matured;
          23   or (d) made such transfer to or for the benefit of an insider, or incurred such obligation to or for the
          24   benefit of an insider, under an employment contract and not in the ordinary course of business.3
          25           188.    In addition, in or around October 2018, the Debtor made transfers to Najd in the
          26   amount of no less than $32,226,014.16; in or around November 2018, the Debtor made transfers to
          27
               3
                To the extent any of these transfers are deemed “subsequent transfers” after transfers from the
          28   Debtor to the Management Company, the Trustee seeks recovery from these defendants as
               subsequent transferees, or initial transferees, according to proof at trial. 11 U.S.C. § 550.
                                                                   34
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                 Desc
                                          Main Document    Page 35 of 87

           1   Najd in the amount of no less than $34,006,558.16; and in or around December 2018, the Debtor
           2   made transfers to Najd in the amount of no less than $21,111,552.31 (collectively, the “Najd
           3   Transfers”).
           4          189.    On information and belief, the Debtor made the Najd Transfers, and each of them,
           5   without the Debtor having received reasonably equivalent value in exchange for such transfers, and
           6   the Debtor (a) was insolvent on the date that such transfer was made or such obligation was incurred,
           7   or became insolvent as a result of such transfer or obligation; (b) was engaged in business or a
           8   transaction, or was about to engage in business or a transaction, for which any property remaining
           9   with the debtor was an unreasonably small capital; (c) intended to incur, or believed that the debtor
          10   would incur, debts that would be beyond the debtor’s ability to pay as such debts matured; or (d)
          11   made such transfer to or for the benefit of an insider, or incurred such obligation to or for the benefit
          12   of an insider, under an employment contract and not in the ordinary course of business.
          13          190.    Accordingly, the Trustee may avoid the Najd Transfers in the total amount of
          14   $85,570,470.96.
          15          191.    Additionally, in or around October 2018, the Debtor made transfers to Telacme in the
          16   amount of no less than $58,952,030.07; in or in or around November 2018, the Debtor made
          17   transfers to Telacme in the amount of no less than $58,931,278.81; and in or around December 2018,
          18   the Debtor made transfers to Telacme in the amount of no less than $38,381,446.30 (collectively, the
          19   “Telacme Transfers”).
          20          192.    On information and belief, the Debtor made the Telacme Transfers, and each of them,
          21   without the Debtor having received reasonably equivalent value in exchange for such transfers, and
          22   the Debtor (a) was insolvent on the date that such transfer was made or such obligation was incurred,
          23   or became insolvent as a result of such transfer or obligation; (b) was engaged in business or a
          24   transaction, or was about to engage in business or a transaction, for which any property remaining
          25   with the debtor was an unreasonably small capital; (c) intended to incur, or believed that the debtor
          26   would incur, debts that would be beyond the debtor’s ability to pay as such debts matured; or (d)
          27   made such transfer to or for the benefit of an insider, or incurred such obligation to or for the benefit
          28   of an insider, under an employment contract and not in the ordinary course of business.

                                                                  35
2614673
          Case 2:21-ap-01044-BR               Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47              Desc
                                              Main Document    Page 36 of 87

           1           193.    Accordingly, the Trustee may avoid the Telacme Transfers in the total amount of
           2   $156,264,755.18.
           3           194.    On information and belief, defendants Inter-switch, Kerkhove, and Notwal are
           4   subsequent transferees of the Najd Transfers and Telacme Transfers, the exact amounts of which
           5   according to proof at trial.
           6           195.    Accordingly, the 2-Year Transfers, Najd Transfers, and Telacme Transfers are
           7   avoidable pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550.
           8                                        FIFTH CLAIM FOR RELIEF
           9                       Avoidance of 4-Year Fraudulent Transfers (Actual Intent)
          10            (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC,
          11           Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff, Philipson,
          12            Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel,
          13             Eccles, LTDTEL, Katit, Tee, 2365 Azure, Overseas Charters, DealDefenders,
          14                    Nazmul Hoque, Go2Tel, Phonetime, Callvox, and Intelnetwork)
          15             [11 U.S.C. § 544(b)(1) and 550; Cal. Civ. Code §§ 3439.04(a)(1) and 3439.07]
          16           196.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          17   Complaint as though set forth fully herein.
          18           197.    Upon information and belief, during the four-year period immediately preceding the
          19   Petition Date, the Debtor made transfers of property to or for the benefit of VoIP Guardian LLC,
          20   Omanoff, Omanoff America Telecom LLC, Omanoff America, LLC Contact & Contracts Inc.,
          21   Richard Omanoff, Philipson, Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco,
          22   Zoom-Tel, Eccles, LTDTEL, Tarek Katit, Tee, 2365 Azure, Overseas Charters, DealDefenders,
          23   Nazmul Hoque, Go2Tel, Phonetime, Callvox, and Intelnetwork as set forth in Exhibits 1, 2, 3, 4, 5,
          24   6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 attached hereto and
          25   incorporated by reference (collectively, the “4-Year Transfers”) to or for the benefit of each of such
          26   defendants on the dates and in the amounts set forth therein. Each of the 4-Year Transfers was made
          27

          28


                                                                  36
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 37 of 87

           1   or incurred with actual intent to hinder, delay, or defraud any entity to which the Debtor was or
           2   became, on or after the date that such transfer was made, indebted.4
           3          198.    Accordingly, the 4-Year Transfers are avoidable pursuant to 11 U.S.C. § 544, Cal.
           4   Civ. Code § 3439.04(a)(2).
           5                                      SIXTH CLAIM FOR RELIEF
           6                   Avoidance of 4-Year Fraudulent Transfers (Constructive Fraud)
           7            (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC,
           8           Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff, Philipson,
           9           Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel,
          10         Eccles, LTDTEL, Tarek Katit, Tee, 2365 Azure, Overseas Charters, DealDefenders,
          11                    Nazmul Hoque, Go2Tel, Phonetime, Callvox, and Intelnetwork)
          12       [11 U.S.C. §§ 544(b)(1) and 550; Cal. Civ. Code §§ 3439.04(a)(2), 3439.05 and 3439.07]
          13          199.    Plaintiff realleges and incorporates herein by reference each and every one of the
          14   foregoing paragraphs, from paragraph number 1 to this instant paragraph, as if set forth herein in full.
          15          200.    Upon information and belief, each of the 4-Year Transfers set forth in 1, 2, 3, 4, 5, 6,
          16   7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 was made to such
          17   defendants, as applicable, and, upon information and belief to the Subsequent Transferee Defendants
          18   without the Debtor receiving a reasonably equivalent value in exchange for such transfers; and the
          19   Debtor was insolvent at that time, or the Debtor became insolvent as a result of such transfers.5
          20          201.    Each of these transfers was made without the Debtor having received reasonably
          21   equivalent value in exchange for such transfers, and the Debtor (a) was insolvent on the date that
          22   such transfer was made or such obligation was incurred, or became insolvent as a result of such
          23   transfer or obligation; (b) was engaged in business or a transaction, or was about to engage in
          24   business or a transaction, for which any property remaining with the debtor was an unreasonably
          25
               4
          26   To the extent any of these transfers are deemed “subsequent transfers” after transfers from the
             Debtor to the Management Company, the Trustee seeks recovery from these defendants as
          27 subsequent transferees, or initial transferees, according to proof at trial. 11 U.S.C. § 550.
             5
               To the extent any of these transfers are deemed “subsequent transfers” after transfers from the
          28 Debtor to the Management Company, the Trustee seeks recovery from these defendants as
             subsequent transferees, or initial transferees, according to proof at trial. 11 U.S.C. § 550.
                                                                 37
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                          Main Document    Page 38 of 87

           1   small capital; (c) intended to incur, or believed that the debtor would incur, debts that would be
           2   beyond the debtor’s ability to pay as such debts matured; or (d) made such transfer to or for the
           3   benefit of an insider, or incurred such obligation to or for the benefit of an insider, under an
           4   employment contract and not in the ordinary course of business.
           5          202.    Accordingly, the 4-Year Transfers are avoidable pursuant to 11 U.S.C. § 544, Cal.
           6   Civ. Code § 3439.05 and 3439.07.
           7                                      SEVENTH CLAIM FOR RELIEF
           8                                   Avoidance of Preferential Transfers
           9       (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC, Omanoff
          10        America, LLC Contact & Contracts Inc., Philipson, Philipson International LLC, A.
          11                 Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles, and LTDTEL)
          12                                               [11 U.S.C. § 547]
          13          203.    Plaintiff realleges the allegations contained in each preceding paragraph of the
          14   Complaint as though set forth fully herein.
          15          204.    Upon information and belief, the Debtor made transfers of property to VoIP Guardian
          16   LLC, Omanoff, Omanoff America Telecom LLC, Omanoff America, LLC Contact & Contracts Inc.,
          17   Philipson, Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles,
          18   and LTDTEL as set forth in Exhibits 1, 2, 3, 4, 5, 6, 8,9, 10, 11, 12, 13, 14, 15, and 16 (collectively,
          19   the “1-Year Insider Transfers”).
          20          205.    On information and belief, each of the defendants VoIP Guardian LLC, Omanoff,
          21   Omanoff America Telecom LLC, Omanoff America, LLC Contact & Contracts Inc., Philipson,
          22   Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles, and
          23   LTDTEL qualifies an “insider” of the Debtor as that term is used in 11 U.S.C. §§ 101 and 547.
          24          206.    Upon information and belief, as a result of the 1-Year Insider Transfers, such
          25   defendants each received more than he/she/it would have received as a creditor in the chapter 7
          26   liquidation had the 1-Year Insider Transfers not been made.
          27          207.    At all relevant times, the Debtor was insolvent.
          28


                                                                  38
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                                          Main Document    Page 39 of 87

           1            208.   Accordingly, the 1-Year Insider Transfers are avoidable pursuant to 11 U.S.C.
           2   § 547(b).
           3                                     EIGHTH CLAIM FOR RELIEF
           4                                   Avoidance of Post-Petition Transfers
           5                      (As Against Omanoff, A. Philipson, Proto, Tee, and Callvox)
           6                                              [11 U.S.C. § 549]
           7            209.   Plaintiff realleges the allegations contained in each preceding paragraph of the
           8   Complaint as though set forth fully herein.
           9            210.   Bank records produced by DealDefenders reflect that the following entities and
          10   individuals received funds belonging to the Debtor postpetition: Omanoff, A. Philipson, Proto, Tee,
          11   and Callvox (the “Postpetition Transfers”). See Exhibits 2, 10, 11, 18, and 25.
          12            211.   None of the Postpetition Transfers was authorized by the Trustee or the Bankruptcy
          13   Court.
          14            212.   Accordingly, the Trustee may avoid and recover the Postpetition Transfers, and each
          15   of them, from the defendants listed above, pursuant to 11 U.S.C. § 549.
          16                                      NINTH CLAIM FOR RELIEF
          17                                      Recovery of Avoided Transfers
          18               (As Against VoIP Guardian LLC, Omanoff, Omanoff America Telecom LLC,
          19            Omanoff America, LLC Contact & Contracts Inc., Richard Omanoff, Philipson,
          20       Philipson International LLC, A. Philipson, Proto, Mudmonth, Arco, Zoom-Tel, Eccles,
          21    LTDTEL, Katit, Tee, 2365 Azure, Overseas Charters, DealDefenders, Nazmul Hoque, Najd,
          22     Telacme, Go2Tel, Phonetime, Callvox, Intelnetwork, Inter-switch, Kerkhove, and Notwal)
          23            213.   Plaintiff realleges the allegations contained in each preceding paragraph of the
          24   Complaint as though set forth fully herein.
          25            214.   By reason of the foregoing, the Trustee is entitled to recover for the benefit of the
          26   estate the value of the 1-Year Transfers, 2-Year Transfers, 4-Year Transfers, Najd Transfers, and
          27   Telacme Transfers, plus interest thereon at the maximum legal rate from and after the date of each of
          28   such transfers, in sums according to proof but which the Trustee estimates to be the total sums listed

                                                                  39
2614673
          Case 2:21-ap-01044-BR                 Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47             Desc
                                                Main Document    Page 40 of 87

           1   on Exhibits 1 through 22, respectively, Telacme Transfers of $156,264,755.18, and Najd Transfers
           2   of $85,570,470.96 from the defendants pursuant to 11 U.S.C. §§ 544, 550(a)(1) and/or Cal. Civ.
           3   Code § 3439.07.
           4                                         TENTH CLAIM FOR RELIEF
           5                                                Breach of Contract
           6                   (As Against Ikarim-Related Defendants and Indigo 11-Related Defendants)
           7             215.     Plaintiff realleges the allegations contained in each preceding paragraph of the
           8   Complaint as though set forth fully herein.
           9             216.     The Debtor is the assignee under sales contracts entered into between various Tier 3
          10   and Tier 1 entities. However, the Tier 3 entities also guaranteed performance, such that the Debtor
          11   could collect from either the Tier 1 or Tier 3 in the event of non-payment on certain invoices owed
          12   to the Debtor.
          13             217.     The Debtor is owed the following amounts on account of contracts and/or guarantees
          14   entered into with the following obligors and personal guarantors/others, on a joint and several basis:
          15       Tier 1        Tier 3          Others Liable        Accounts        Notes             Total Demand
                   Obligor       Obligor                              Receivable      Receivable        on all Obligors
          16       Ikarim        Najd            Ikarim-US; IKBS;     $3,854,492.13   $58,004,470.96    $61,858,963.096
                   Business      Technologies    IKBS-US; Shaks
          17       Services      Limited
                   Ltd.
          18       Indigo 11     Telacme         Indigo 11-US;        $7,035,715.03   $101,165,115.18   $108,200,830.217
                                 Limited         Nazmul Hoque
          19

          20             218.     The Debtor has performed all obligations under the sales contracts and the
          21   corresponding factoring agreements.
          22             219.     Defendants have breached their obligations under the sales contracts assigned to the
          23   Debtor by failing to pay the remaining balances due to Debtor based on the relevant invoices, to the
          24   Trustee’s damage in the sums alleged above or otherwise according to proof.
          25
               6
               This claim is an alternative claim to the Trustee’s claim for avoidance and recovery of the Najd
          26 Transfers detailed in the Third and Fourth claims for relief. The contract claim allows Najd to
          27
             receive credit for sums paid back to the Debtor; the fraudulent transfer claims do not.
             7
               This claim is an alternative claim to the Trustee’s claim for avoidance and recovery of the Telacme
          28 Transfers detailed in the Third and Fourth claims for relief. The contract claim allows Telacme to
             receive credit for sums paid back to the Debtor; the fraudulent transfer claims do not.
                                                                40
2614673
          Case 2:21-ap-01044-BR                 Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47              Desc
                                                Main Document    Page 41 of 87

           1                                       ELEVENTH CLAIM FOR RELIEF
           2                                                Unjust Enrichment
           3                   (As Against Ikarim-Related Defendants and Indigo 11-Related Defendants)
           4             220.     Plaintiff realleges the allegations contained in each preceding paragraph of the
           5   Complaint as though set forth fully herein.
           6             221.     On information and belief, the Debtor conferred a benefit on the following defendants
           7   by entering into factoring agreements with Tier 3 carriers, which provided necessary financing to
           8   allow those Tier 3 carriers to enter into sales contracts with Tier 1 carriers such that Tier 1 carriers
           9   would be able to transfer call traffic to the Tier 3 carriers:
          10

          11       Tier 1        Tier 3          Others Liable         Accounts        Notes              Total Demand
                   Obligor       Obligor                               Receivable      Receivable         on all Obligors
          12       Ikarim        Najd            Ikarim-US; IKBS;      $3,854,492.13   $58,004,470.96     $61,858,963.098
                   Business      Technologies    IKBS-US; Shaks
          13       Services      Limited
                   Ltd.
          14       Indigo 11     Telacme         Indigo 11-US;         $7,035,715.03   $101,165,115.18    $108,200,830.219
                                 Limited         Nazmul Hoque
          15

          16             222.     Defendants have accepted or retained the benefits conferred upon them by the Debtor.
          17             223.     Defendants’ receipt and use of the traffic call services provided by the Tier 3 carriers
          18   is inequitable and unjust without paying the Debtor what is owed on account of those services.
          19             224.     Accordingly, the defendants should pay the above sums to the Debtor for the benefits
          20   unjustly conferred to those defendants.
          21   ///
          22   ///
          23

          24

          25
               8
               This claim is an alternative claim to the Trustee’s claim for avoidance and recovery of the Najd
          26 Transfers detailed in the Third and Fourth claims for relief. The contract claim allows Najd to
          27
             receive credit for sums paid back to the Debtor; the fraudulent transfer claims do not.
             9
               This claim is an alternative claim to the Trustee’s claim for avoidance and recovery of the Telacme
          28 Transfers detailed in the Third and Fourth claims for relief. The contract claim allows Telacme to
             receive credit for sums paid back to the Debtor; the fraudulent transfer claims do not.
                                                                41
2614673
          Case 2:21-ap-01044-BR           Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                          Main Document    Page 42 of 87

           1                                    TWELFTH CLAIM FOR RELIEF
           2                                             Claim Disallowance
           3                                    (As Against VoIP Guardian LLC)
           4                                              [11 U.S.C. § 502]
           5            225.   Plaintiff realleges the allegations contained in each preceding paragraph of the
           6   Complaint as though set forth fully herein.
           7            226.   On June 27, 2019, defendant VoIP Guardian LLC filed Proof of Claim No. 1 in the
           8   Debtor’s bankruptcy estate, asserting a claim in the amount of $9,401,725.06 (the “VoIP Claim”).
           9            227.   Defendant VoIP Guardian LLC is the recipient of transfers from the Debtor totaling
          10   just under $60 million. Exhibit 1.
          11            228.   Pursuant to Section 502 of the Bankruptcy Code, the Trustee objects to the VoIP
          12   Claim, and such claim must be disallowed until such time as such VoIP Guardian LLC pays to the
          13   Trustee an amount equal to the aggregate amount of all transfers made to it, plus interest thereon and
          14   costs.
          15                                         PRAYER FOR RELIEF
          16            WHEREFORE, Plaintiff prays for a judgment hereon ordering the following relief:
          17            On the First Claim for Relief:
          18                   1.     Compensatory damages from Omanoff, Proto, Rahman, and Philipson, jointly
          19   and severally, the exact amount of which to be proved at trial and presently alleged to be no less than
          20   $170 million;
          21                   2.     Disgorgement of salaries from Omanoff in amounts according to proof at trial;
          22            On the Second Claim for Relief:
          23                   1.     Compensatory damages from Omanoff (in his capacity as manager of
          24   Omanoff America LLC), Proto, Rahman, Philipson, and Zoom-Tel jointly and severally, the exact
          25   amount of which to be proved at trial and presently alleged to be no less than $170 million;
          26            On the Third and Fourth Claims for Relief:
          27                   1.     Avoidance of the 2-Year Transfers set forth on Exhibits 1, 2, 3, 4, 5, 6, 7, 8,
          28   9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21, 23, 25, and 26 presently estimated in the amounts set forth

                                                                  42
2614673
          Case 2:21-ap-01044-BR             Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                Desc
                                            Main Document    Page 43 of 87

           1   therein, and any subsequent transfers, the exact amounts according to proof at trial;
           2              On the Fifth and Sixth Claims for Relief:
           3                     1.     Avoidance of the 4-Year Transfers as set forth on Exhibits 1, 2, 3, 4, 5, 6, 7,
           4   8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 presently estimated in the
           5   amounts set forth therein, and any subsequent transfers, the exact amounts according to proof at trial;
           6              On the Seventh Claim for Relief:
           7                     1.     Avoidance of the 1-Year Transfers as set forth on Exhibits 1, 2, 3, 4, 5, 6, 8,
           8   9, 10, 11, 12, 13, 14, 15, and 16, presently estimated in the amounts set forth therein, the exact
           9   amounts according to proof at trial;
          10              On the Eighth Claim for Relief:
          11                     1.     Avoidance of the Postpetition Transfers as set forth on Exhibits 2, 10, 11, 18,
          12    and 25 presently estimated in the amounts set forth therein, the exact amounts according to proof at
          13    trial;
          14              On the Ninth Claim for Relief:
          15                     1.     Recovery of the avoided transfers (Exhibit 1 through 26) from the
          16    Defendants;
          17                     2.     A constructive trust over the Azure Property for the benefit of the bankruptcy
          18    estate;
          19              On the Tenth Claim for Relief:
          20                     1.     Damages for breach of contract against the parties and amounts set forth in the
          21   chart, paragraph 217, supra, the exact amounts according to proof at trial;
          22              On the Eleventh Claim for Relief:
          23                     1.     Recovery of the benefits conferred as set forth in paragraph 221, supra, for the
          24   benefit of the estate;
          25              On the Twelfth Claim for Relief:
          26                     1.     Disallowance of the VoIP Claim;
          27              As to All Claims for Relief:
          28                     1.     Pre-judgment interest and post-judgment interest;

                                                                   43
2614673
          Case 2:21-ap-01044-BR         Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47             Desc
                                        Main Document    Page 44 of 87

           1                 2.     Punitive and exemplary damages for all claims for which such damages may
           2   be awarded under applicable law;
           3                 3.     Reasonable attorneys’ fees and costs permitted under applicable law; and
           4                 4.     Such other and further relief as is just and proper.
           5

           6   DATED: March 31, 2021                        BRUTZKUS GUBNER
           7

           8                                                    /s/ Steven T. Gubner
                                                            By:______________________________
                                                                 Steven T. Gubner
           9                                                     Jason B. Komorsky
                                                                 Jessica L. Bagdanov
          10                                                Special Litigation Counsel for
                                                            Timothy Yoo, Chapter 7 Trustee
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                                44
2614673
Case 2:21-ap-01044-BR     Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
                          Main Document
            Transfers to VoIP Guardian LLC
                                           Page 45 of 87
            (Management Company)

                           Bank Account: Bank Account:
                    Date    VG_FR_x6458 VG_FR_x9399           Grand Total
               12/2/2015 $     (12,993.34)                $    (12,993.34)
              12/29/2015       (25,770.18)                     (25,770.18)
                1/9/2016       (22,153.79)                     (22,153.79)
                2/6/2016      (808,200.46)                    (808,200.46)
               2/10/2016       (75,874.80)                     (75,874.80)
                3/7/2016      (977,721.73)                    (977,721.73)
               3/21/2016       (24,963.46)                     (24,963.46)
               6/16/2016       (23,560.09)                     (23,560.09)
               7/21/2016       (28,080.05)                     (28,080.05)
               7/26/2016                       (1,595.88)       (1,595.88)
               8/23/2016       (14,359.91)                     (14,359.91)
               9/16/2016      (198,058.67)                    (198,058.67)
               11/3/2016      (442,451.65)                    (442,451.65)
               12/7/2016      (481,469.42)                    (481,469.42)
               12/9/2016       (10,563.26)                     (10,563.26)
              12/14/2016    (2,217,248.07)                  (2,217,248.07)
                1/4/2017      (515,041.93)                    (515,041.93)
               1/10/2017    (1,070,689.69)                  (1,070,689.69)
               1/13/2017       (66,972.02)                     (66,972.02)
               1/17/2017                       (3,907.20)       (3,907.20)
                2/7/2017    (1,676,542.50)                  (1,676,542.50)
                2/9/2017      (228,053.56)                    (228,053.56)
               2/13/2017       (42,849.36)                     (42,849.36)
               2/14/2017       (24,141.84)                     (24,141.84)
                3/6/2017       (47,541.77)                     (47,541.77)
               3/13/2017       (85,490.90)                     (85,490.90)
               3/14/2017    (1,129,849.38)                  (1,129,849.38)
               3/22/2017       (63,184.26)                     (63,184.26)
               4/17/2017       (55,599.12)                     (55,599.12)
               4/18/2017       (49,550.85)     (6,671.58)      (56,222.43)
               4/19/2017    (1,261,314.79)                  (1,261,314.79)
                5/3/2017       (81,006.74)                     (81,006.74)
               5/12/2017       (89,319.68)                     (89,319.68)
               5/18/2017    (1,351,540.42)                  (1,351,540.42)
               5/30/2017       (70,150.44)                     (70,150.44)
                6/2/2017      (102,350.67)                    (102,350.67)
               6/12/2017      (128,269.57)                    (128,269.57)
               6/14/2017    (1,422,760.26) (1,422,760.26)   (2,845,520.52)
               7/10/2017      (108,178.67)                    (108,178.67)
               7/11/2017      (931,923.27)                    (931,923.27)
               7/13/2017      (446,115.94)                    (446,115.94)
               7/17/2017       (89,554.53)                     (89,554.53)
               7/28/2017       (34,867.61)                     (34,867.61)
                8/2/2017      (106,205.68)                    (106,205.68)
               8/14/2017      (853,833.71)                    (853,833.71)
               8/15/2017      (874,454.81)                    (874,454.81)
               8/29/2017       (24,324.90)                     (24,324.90)
                9/5/2017      (125,778.11)                    (125,778.11)
                9/8/2017       (45,949.33)                     (45,949.33)
               9/11/2017       (48,056.38)                     (48,056.38)
               9/13/2017      (700,497.83)                    (700,497.83)
               9/14/2017      (757,485.65)                    (757,485.65)
               9/18/2017      (272,910.52)                    (272,910.52)

                             (;+,%,7                                45     3/10/2021; 9:52 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Account:
                          Bank   Filed 03/31/21   Entered 03/31/21 16:20:47
                                         Bank Account:                        Desc
                   Date
                        Main Document      Page  46
                           VG_FR_x6458 VG_FR_x9399
                                                    of 87 Grand Total
               9/29/2017     (137,895.82)                   (137,895.82)
              10/16/2017     (278,886.03)                   (278,886.03)
              10/17/2017   (1,636,139.69)                 (1,636,139.69)
               11/1/2017     (182,709.10)                   (182,709.10)
              11/10/2017      (48,004.95)                    (48,004.95)
              11/13/2017      (50,262.76)                    (50,262.76)
              11/15/2017     (840,510.29)                   (840,510.29)
              11/16/2017     (215,642.77)                   (215,642.77)
              11/17/2017     (772,519.46)                   (772,519.46)
              11/22/2017                    (20,786.04)      (20,786.04)
               12/1/2017     (220,743.23)                   (220,743.23)
               12/5/2017       (8,774.75)                     (8,774.75)
              12/11/2017     (372,805.08)                   (372,805.08)
              12/13/2017     (883,573.33)                   (883,573.33)
              12/18/2017     (812,848.25)                   (812,848.25)
                1/2/2018     (273,156.75)                   (273,156.75)
                1/8/2018     (371,051.94)                   (371,051.94)
                1/9/2018      (40,841.77)                    (40,841.77)
               1/22/2018   (1,902,221.38)                 (1,902,221.38)
                2/1/2018     (274,080.55)                   (274,080.55)
                2/6/2018     (365,749.52)                   (365,749.52)
                2/9/2018      (10,978.88)                    (10,978.88)
               2/13/2018      (11,786.76)                    (11,786.76)
               2/20/2018   (1,913,512.49)                 (1,913,512.49)
                3/1/2018     (251,178.15)                   (251,178.15)
                3/5/2018     (309,009.08)                   (309,009.08)
               3/20/2018     (966,515.28)                   (966,515.28)
               3/21/2018   (1,011,286.77)    (5,125.51)   (1,016,412.28)
               3/29/2018     (257,713.16)                   (257,713.16)
                4/6/2018     (357,335.69)                   (357,335.69)
               4/10/2018      (17,631.03)                    (17,631.03)
               4/11/2018      (17,611.90)                    (17,611.90)
               4/20/2018   (1,390,370.90)                 (1,390,370.90)
               4/25/2018     (748,064.23)                   (748,064.23)
               4/30/2018     (267,866.97)                   (267,866.97)
                5/1/2018       (4,963.68)                     (4,963.68)
                5/4/2018     (374,634.74)                   (374,634.74)
               5/10/2018       (9,742.29)                     (9,742.29)
               5/14/2018       (8,602.40)                     (8,602.40)
               5/24/2018   (1,526,236.46)                 (1,526,236.46)
               5/25/2018     (705,245.26)                   (705,245.26)
               5/31/2018     (259,413.28)                   (259,413.28)
                6/4/2018     (406,722.88)                   (406,722.88)
               6/12/2018       (7,480.08)                     (7,480.08)
               6/18/2018       (5,762.73)                     (5,762.73)
               6/25/2018   (1,436,596.70)                 (1,436,596.70)
               6/29/2018     (259,969.72)                   (259,969.72)
                7/2/2018     (633,358.88)                   (633,358.88)
                7/6/2018       (1,772.58)                     (1,772.58)
               7/10/2018     (151,522.94)                   (151,522.94)
               7/13/2018      (14,333.64)                    (14,333.64)
               7/26/2018   (2,030,450.59)                 (2,030,450.59)
                8/1/2018     (278,170.87)                   (278,170.87)
                8/7/2018     (171,957.86)                   (171,957.86)
               8/13/2018       (8,461.79)                     (8,461.79)
               8/15/2018      (13,056.11)                    (13,056.11)
               8/22/2018       (5,662.04)                     (5,662.04)

                                                                   46      3/10/2021; 9:52 AM; 2
Case 2:21-ap-01044-BR    Doc 11 Account:
                           Bank   Filed 03/31/21   Entered 03/31/21 16:20:47
                                          Bank Account:                            Desc
                    Date
                         Main Document      Page  47
                            VG_FR_x6458 VG_FR_x9399
                                                     of 87 Grand Total
               8/27/2018   (2,068,873.77)                    (2,068,873.77)
               8/31/2018     (295,794.43)      (3,052.72)      (298,847.15)
                9/7/2018     (105,025.37)                      (105,025.37)
               9/11/2018       (9,294.30)                        (9,294.30)
               9/17/2018      (12,448.88)                       (12,448.88)
               9/21/2018   (1,703,449.69)                    (1,703,449.69)
               9/24/2018     (859,072.89)                      (859,072.89)
               9/28/2018     (241,255.45)                      (241,255.45)
               10/3/2018     (115,577.40)                      (115,577.40)
              10/10/2018       (8,693.72)                        (8,693.72)
              10/12/2018      (12,138.17)                       (12,138.17)
              10/22/2018   (1,788,843.26)                    (1,788,843.26)
              10/23/2018     (902,187.63)                      (902,187.63)
              10/31/2018     (319,699.51)                      (319,699.51)
               11/2/2018      (95,948.10)                       (95,948.10)
              11/21/2018   (1,890,770.88)                    (1,890,770.88)
              11/26/2018     (948,021.40)                      (948,021.40)
              11/30/2018     (130,395.11)                      (130,395.11)
               12/7/2018      (64,858.56)                       (64,858.56)
              12/14/2018     (157,201.58)                      (157,201.58)
              12/24/2018      (12,934.91)                       (12,934.91)
                1/8/2019      (36,960.61)                       (36,960.61)
               1/11/2019     (224,022.63)                      (224,022.63)
                2/1/2019                      (17,729.37)       (17,729.37)
            Grand Total $ (57,882,690.05) $(1,481,628.56) $ (59,364,318.61)

            1-Year Total: $ (25,351,981.70) $ (25,907.60) $ (25,377,889.30)
            2-Year Total: $ (48,847,388.50) $(1,476,125.48) $ (50,323,513.98)
            4-Year Total: $ (57,882,690.05) $(1,481,628.56) $ (59,364,318.61)




                                                                         47     3/10/2021; 9:52 AM; 3
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
                           Main Document
       Transfers to: Rodney Omanoff
                                            Page 48 of 87
       & Transfers re: 1221 Ocean Ave. Property FBO Omanoff


                          1221 OCEAN AVENUE RODNEY A OMANOFF
                                Bank Account:    Bank Account:
                   Date          VG_FR_x6441      VG_FR_x6441 Grand Total
               05/04/16   $               -    $      (3,810.35) $ (3,810.35)
               05/24/16                   -           (2,358.94)    (2,358.94)
               06/28/16                   -           (1,060.34)    (1,060.34)
               09/06/16                   -          (11,230.24)   (11,230.24)
               02/14/17                   -           (3,560.02)    (3,560.02)
               03/02/17                   -           (1,703.08)    (1,703.08)
               04/18/17                   -           (3,245.95)    (3,245.95)
               04/25/17                   -           (1,444.11)    (1,444.11)
               06/15/17                   -           (1,600.61)    (1,600.61)
               06/26/17                   -           (1,463.22)    (1,463.22)
               07/05/17                   -           (2,880.12)    (2,880.12)
               08/29/17                   -           (4,583.33)    (4,583.33)
               09/22/17                   -           (1,229.81)    (1,229.81)
               10/20/17                   -           (7,760.33)    (7,760.33)
               10/25/17                   -           (1,054.42)    (1,054.42)
               12/06/17                   -           (1,135.03)    (1,135.03)
               12/15/17                   -           (1,387.55)    (1,387.55)
               12/29/17                   -           (7,102.27)    (7,102.27)
               01/02/18                   -           (2,216.41)    (2,216.41)
               01/23/18                   -           (1,497.35)    (1,497.35)
               02/06/18                   -           (1,179.06)    (1,179.06)
               02/15/18                   -           (5,413.65)    (5,413.65)
               02/21/18                   -           (4,510.33)    (4,510.33)
               02/27/18                   -           (1,315.14)    (1,315.14)
               03/22/18                   -           (4,388.26)    (4,388.26)
               04/19/18                   -           (3,545.78)    (3,545.78)
               04/25/18                   -           (3,749.73)    (3,749.73)
               05/10/18                   -           (2,484.12)    (2,484.12)
               05/29/18                   -           (3,378.72)    (3,378.72)
               07/05/18                   -           (2,340.03)    (2,340.03)
               07/17/18                   -           (7,359.33)    (7,359.33)
               07/30/18            (28,832.00)              -      (28,832.00)
               07/31/18                   -           (3,396.96)    (3,396.96)
               08/27/18                   -           (4,620.34)    (4,620.34)
               09/06/18             (3,955.95)              -       (3,955.95)
               09/14/18                   -           (2,434.59)    (2,434.59)
               09/20/18                   -           (6,550.60)    (6,550.60)
               10/09/18            (11,124.00)              -      (11,124.00)
               10/24/18                   -           (2,216.05)    (2,216.05)
               11/01/18                   -           (4,515.67)    (4,515.67)
               11/05/18            (13,905.00)              -      (13,905.00)
               12/05/18            (13,905.00)              -      (13,905.00)
               12/14/18                   -           (1,088.86)    (1,088.86)
               12/27/18                   -           (1,020.03)    (1,020.03)
               01/04/19            (13,812.30)              -      (13,812.30)
               01/11/19                   -           (5,734.34)    (5,734.34)
               02/06/19            (13,905.00)              -      (13,905.00)
               03/06/19            (13,905.00)              -      (13,905.00)
               03/27/19                   -           (2,561.51)    (2,561.51)
               04/04/19            (13,905.00)              -      (13,905.00)
               04/17/19                   -           (1,128.85)    (1,128.85)
               05/06/19            (13,905.00)              -      (13,905.00)

                                (;+,%,7                           48      3/10/2021; 10:00 AM; 1
Case 2:21-ap-01044-BR         Doc 11   Filed 03/31/21   Entered 03/31/21 16:20:47         Desc
                          1221 OCEAN
                            Main     AVENUE Page
                                 Document       RODNEY
                                                    49 AofOMANOFF
                                                           87
                                Bank Account:        Bank Account:
                   Date          VG_FR_x6441          VG_FR_x6441 Grand Total
               05/28/19                   -                (1,640.96)    (1,640.96)
               06/06/19            (13,480.00)                   -      (13,480.00)
               06/11/19                   -                (1,150.78)    (1,150.78)
               07/03/19                   -                (2,162.34)    (2,162.34)
               07/10/19             (8,708.32)                   -       (8,708.32)
               07/15/19                   -                (1,256.06)    (1,256.06)
               07/20/19                   -                (1,032.85)    (1,032.85)
               09/11/19                   -                (4,600.60)    (4,600.60)
               01/07/20                   -                (2,946.17)    (2,946.17)
               06/29/20                   -                (2,955.62)    (2,955.62)
       Grand Total        $       (163,342.57) $        (155,000.81) $ (318,343.38)

       90-Day Total:      $         (41,622.30)   $         (7,843.23)   $ (49,465.53)
       1-Year Total:      $        (113,344.25)   $        (58,823.41)   $ (172,167.66)
       2-Year Total:      $        (113,344.25)   $       (109,842.10)   $ (223,186.35)
       4-Year Total:      $        (113,344.25)   $       (133,565.07)   $ (246,909.32)
       Post-Petition      $         (49,998.32)   $        (21,435.74)   $ (71,434.06)
       Total:




                                                                          49         3/10/2021; 10:00 AM; 2
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                        Main Document        Page 50 of 87
                 Transfers to: Omanoff America Telecom, LLC

                                  Bank Account:
                           Date    VG_FR_x6441         Grand Total
                     2/10/2016 $      (84,000.00) $     (84,000.00)
                     3/22/2016       (120,000.00)      (120,000.00)
                     9/20/2016        (60,000.00)       (60,000.00)
                     11/4/2016       (110,000.00)      (110,000.00)
                       12/09/16      (120,000.00)      (120,000.00)
                    12/14/2016       (160,000.00)      (160,000.00)
                     1/13/2017       (360,000.00)      (360,000.00)
                     2/14/2017       (400,000.00)      (400,000.00)
                     3/21/2017       (240,000.00)      (240,000.00)
                     4/21/2017       (320,000.00)      (320,000.00)
                       06/01/17      (360,000.00)      (360,000.00)
                     6/19/2017       (400,000.00)      (400,000.00)
                       07/18/17      (400,000.00)      (400,000.00)
                       08/17/17      (480,000.00)      (480,000.00)
                     9/20/2017       (440,000.00)      (440,000.00)
                    10/18/2017       (480,000.00)      (480,000.00)
                       1/2/2018      (560,000.00)      (560,000.00)
                       1/3/2018      (520,000.00)      (520,000.00)
                     1/24/2018       (640,000.00)      (640,000.00)
                     2/21/2018       (600,000.00)      (600,000.00)
                     3/23/2018       (640,000.00)      (640,000.00)
                       04/25/18      (760,000.00)      (760,000.00)
                     5/29/2018       (720,000.00)      (720,000.00)
                       7/3/2018      (800,000.00)      (800,000.00)
                     7/31/2018       (594,648.16)      (594,648.16)
                     8/28/2018       (563,333.34)      (563,333.34)
                     9/25/2018       (563,333.34)      (563,333.34)
                     10/2/2018        (17,500.00)       (17,500.00)
                    10/25/2018       (695,000.00)      (695,000.00)
                    11/28/2018       (815,000.00)      (815,000.00)
                 Grand Total    $ (13,022,814.84) $ (13,022,814.84)

                 90-Day Total:    $            -    $            -
                 1-Year Total:    $ (6,168,814.84) $ (6,168,814.84)
                 2-Year Total:    $ (11,608,814.84) $ (11,608,814.84)
                 4-Year Total:    $ (13,022,814.84) $ (13,022,814.84)




                                 (;+,%,7                              50   3/10/2021; 10:01 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47             Desc
                        Main Document        Page 51 of 87
                Transfers to: Omanoff America, LLC

                                      Bank Account:
                            Date       VG_FR_x6441        Grand Total
                       2/10/2016 $        (31,500.00) $    (31,500.00)
                       3/22/2016          (30,300.00)      (30,300.00)
                       3/23/2016          (14,970.00)      (14,970.00)
                       8/23/2016           (1,500.00)       (1,500.00)
                       9/26/2016          (16,697.71)      (16,697.71)
                      10/12/2016           (3,186.72)       (3,186.72)
                      10/17/2016           (8,111.71)       (8,111.71)
                      11/15/2016          (31,025.68)      (31,025.68)
                       12/6/2016           (1,528.73)       (1,528.73)
                        12/15/16          (70,700.00)      (70,700.00)
                      12/27/2016           (3,845.71)       (3,845.71)
                       1/24/2017          (92,510.83)      (92,510.83)
                       2/22/2017         (100,100.00)     (100,100.00)
                       3/22/2017          (60,060.00)      (60,060.00)
                       4/21/2017          (80,080.00)      (80,080.00)
                        06/01/17          (90,090.00)      (90,090.00)
                       6/19/2017         (100,100.00)     (100,100.00)
                        07/18/17         (100,100.00)     (100,100.00)
                       8/16/2017         (120,120.00)     (120,120.00)
                       9/20/2017         (110,110.00)     (110,110.00)
                      10/18/2017         (120,120.00)     (120,120.00)
                        1/2/2018         (270,270.00)     (270,270.00)
                       1/24/2018         (160,160.00)     (160,160.00)
                       2/21/2018         (150,150.00)     (150,150.00)
                       3/23/2018         (160,160.00)     (160,160.00)
                        04/25/18         (190,190.00)     (190,190.00)
                       5/29/2018         (180,180.00)     (180,180.00)
                        7/3/2018         (200,200.00)     (200,200.00)
                       7/31/2018         (170,170.00)     (170,170.00)
                       8/28/2018         (160,160.00)     (160,160.00)
                       9/25/2018         (170,170.00)     (170,170.00)
                      10/25/2018         (200,200.00)     (200,200.00)
                      11/28/2018         (230,230.00)     (230,230.00)
                Grand Total      $     (3,428,997.09) $ (3,428,997.09)

                90-Day Total:     $              -      $           -
                1-Year Total:     $    (1,661,660.00)   $ (1,661,660.00)
                2-Year Total:     $    (3,023,020.00)   $ (3,023,020.00)
                4-Year Total:     $    (3,428,997.09)   $ (3,428,997.09)




                                (;+,%,7                                  51   3/10/2021; 10:02 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47              Desc
                         Main Document        Page 52 of 87
                 Transfers to: Contacts & Contracts, Inc.

                                       Bank Account:
                             Date       VG_FR_x6441        Grand Total
                       9/20/2016 $          (7,485.00) $     (7,485.00)
                       11/4/2016           (13,722.50)      (13,722.50)
                        12/09/16           (14,970.00)      (14,970.00)
                        12/15/16           (19,960.00)      (19,960.00)
                       1/13/2017           (44,910.00)      (44,910.00)
                       2/15/2017           (49,900.00)      (49,900.00)
                       3/21/2017           (29,940.00)      (29,940.00)
                       4/21/2017           (39,920.00)      (39,920.00)
                        06/01/17           (44,910.00)      (44,910.00)
                       6/19/2017           (49,900.00)      (49,900.00)
                        07/18/17           (49,900.00)      (49,900.00)
                       8/16/2017           (59,880.00)      (59,880.00)
                       9/20/2017           (54,890.00)      (54,890.00)
                      10/18/2017           (59,880.00)      (59,880.00)
                        1/2/2018          (134,730.00)     (134,730.00)
                       1/24/2018           (79,840.00)      (79,840.00)
                       2/21/2018           (74,850.00)      (74,850.00)
                       3/23/2018           (79,840.00)      (79,840.00)
                        04/25/18           (94,810.00)      (94,810.00)
                       5/29/2018           (89,820.00)      (89,820.00)
                        7/3/2018           (99,800.00)      (99,800.00)
                       7/31/2018           (84,830.00)      (84,830.00)
                       8/28/2018           (79,840.00)      (79,840.00)
                       9/14/2018           (30,000.00)      (30,000.00)
                       9/25/2018           (84,830.00)      (84,830.00)
                      10/25/2018           (99,800.00)      (99,800.00)
                      11/28/2018          (114,770.00)     (114,770.00)
                 Grand Total      $     (1,687,927.50) $ (1,687,927.50)

                 90-Day Total:     $              -      $           -
                 1-Year Total:     $      (858,340.00)   $ (858,340.00)
                 2-Year Total:     $    (1,536,980.00)   $ (1,536,980.00)
                 4-Year Total:     $    (1,687,927.50)   $ (1,687,927.50)




                                 (;+,%,7                                  52   3/10/2021; 10:01 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
                        Main Document
                  Transfers to: Owl America
                                            Page 53 of 87

                                  Bank Account:
                           Date   DD_BoA_x5992 Grand Total
                       02/22/17 $    (19,920.00) $ (19,920.00)
                       04/05/17      (30,880.00)    (30,880.00)
                       07/20/17      (26,770.00)    (26,770.00)
                       08/02/17      (16,370.00)    (16,370.00)
                       09/05/17      (14,660.00)    (14,660.00)
                       10/02/17      (13,960.00)    (13,960.00)
                       11/01/17      (15,870.00)    (15,870.00)
                       11/03/17      (29,940.00)    (29,940.00)
                       12/05/17      (13,810.00)    (13,810.00)
                       01/04/18      (44,300.00)    (44,300.00)
                       02/01/18      (14,120.00)    (14,120.00)
                       02/15/18      (49,920.00)    (49,920.00)
                       03/05/18      (12,845.00)    (12,845.00)
                       03/09/18      (64,900.00)    (64,900.00)
                       04/02/18      (14,300.00)    (14,300.00)
                       04/26/18      (66,400.00)    (66,400.00)
                       05/01/18      (81,860.00)    (81,860.00)
                       06/04/18      (81,204.31)    (81,204.31)
                       07/05/18      (79,100.00)    (79,100.00)
                       08/01/18      (81,050.59)    (81,050.59)
                  Grand Total   $   (772,179.90) $ (772,179.90)

                  90-Day Total:   $           -      $         -
                  1-Year Total:   $   (403,914.90)   $ (403,914.90)
                  2-Year Total:   $   (752,259.90)   $ (752,259.90)
                  4-Year Total:   $   (772,179.90)   $ (772,179.90)




                             (;+,%,7                                53   3/10/2021; 9:56 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                       Main Document        Page 54 of 87
                  Transfers to: Richard Omanoff

                                     Bank Account:
                              Date    VG_FR_x6441 Grand Total
                        10/23/2017 $    (27,500.00) $ (27,500.00)
                  Grand Total      $    (27,500.00) $ (27,500.00)

                  90-Day Total:     $           -      $        -
                  1-Year Total:     $           -      $        -
                  2-Year Total:     $    (27,500.00)   $ (27,500.00)
                  4-Year Total:     $    (27,500.00)   $ (27,500.00)




                             (;+,%,7                                 54   3/10/2021; 10:00 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47        Desc
                       Main Document          Page 55 of 87
                   Transfers to: John O. Philipson

                                    Bank Account:
                             Date    VG_FR_x6441 Grand Total
                        11/9/2016 $     (2,140.36) $ (2,140.36)
                        6/22/2017       (1,037.86)    (1,037.86)
                        7/19/2017       (3,000.00)    (3,000.00)
                       10/30/2017       (1,924.92)    (1,924.92)
                         7/3/2018       (1,200.92)    (1,200.92)
                        8/17/2018       (1,042.78)    (1,042.78)
                       12/24/2018       (1,650.00)    (1,650.00)
                   Grand Total    $    (11,996.84) $ (11,996.84)

                   90-Day Total:   $     (1,650.00)   $ (1,650.00)
                   1-Year Total:   $     (3,893.70)   $ (3,893.70)
                   2-Year Total:   $     (9,856.48)   $ (9,856.48)
                   4-Year Total:   $    (11,996.84)   $ (11,996.84)




                             (;+,%,7                                55   3/10/2021; 9:59 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47             Desc
                        Main Document          Page 56 of 87
                 Transfers to: Philipson International LLC

                                       Bank Account:
                             Date       VG_FR_x6441        Grand Total
                       2/16/2016 $         (10,500.00) $    (10,500.00)
                        4/5/2016           (15,000.00)      (15,000.00)
                       9/27/2016            (7,500.00)       (7,500.00)
                       11/4/2016           (13,750.00)      (13,750.00)
                      12/12/2016           (15,000.00)      (15,000.00)
                      12/16/2016           (20,000.00)      (20,000.00)
                      12/29/2016            (3,125.24)       (3,125.24)
                       1/13/2017           (45,000.00)      (45,000.00)
                       2/15/2017           (50,000.00)      (50,000.00)
                       3/28/2017           (30,000.00)      (30,000.00)
                       4/21/2017           (40,000.00)      (40,000.00)
                        6/9/2017           (45,000.00)      (45,000.00)
                       6/19/2017           (50,000.00)      (50,000.00)
                       7/19/2017           (50,000.00)      (50,000.00)
                       8/17/2017           (60,000.00)      (60,000.00)
                       9/21/2017           (55,000.00)      (55,000.00)
                      10/19/2017           (60,000.00)      (60,000.00)
                        1/4/2018          (135,000.00)     (135,000.00)
                       1/25/2018           (80,000.00)      (80,000.00)
                       2/23/2018           (75,000.00)      (75,000.00)
                       3/23/2018           (80,000.00)      (80,000.00)
                       4/26/2018           (95,000.00)      (95,000.00)
                       5/30/2018           (90,000.00)      (90,000.00)
                        7/3/2018          (100,000.00)     (100,000.00)
                       8/15/2018           (85,000.00)      (85,000.00)
                       8/29/2018           (80,000.00)      (80,000.00)
                       10/2/2018           (32,500.00)      (32,500.00)
                      10/26/2018           (82,500.00)      (82,500.00)
                      11/29/2018           (97,500.00)      (97,500.00)
                 Grand Total      $     (1,602,375.24) $ (1,602,375.24)

                 90-Day Total:     $              -      $           -
                 1-Year Total:     $      (742,500.00)   $ (742,500.00)
                 2-Year Total:     $    (1,422,500.00)   $ (1,422,500.00)
                 4-Year Total:     $    (1,602,375.24)   $ (1,602,375.24)




                                 (;+,%,7                                  56   3/10/2021; 9:58 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                        Main Document         Page 57 of 87
                   Transfers to: Adela Philipson

                                    Bank Account:
                               Date VG_FR_x6441 Grand Total
                         9/21/2017 $    (4,000.00) $ (4,000.00)
                        10/18/2017      (4,000.00)     (4,000.00)
                        12/15/2017      (4,000.00)     (4,000.00)
                        12/19/2017      (4,000.00)     (4,000.00)
                         1/24/2018      (4,000.00)     (4,000.00)
                         2/23/2018      (4,000.00)     (4,000.00)
                         3/22/2018      (4,000.00)     (4,000.00)
                         4/26/2018      (4,000.00)     (4,000.00)
                         5/29/2018      (4,000.00)     (4,000.00)
                          7/3/2018      (4,000.00)     (4,000.00)
                         8/17/2018      (4,000.00)     (4,000.00)
                         8/28/2018      (4,000.00)     (4,000.00)
                         10/1/2018      (4,000.00)     (4,000.00)
                        10/26/2018      (4,000.00)     (4,000.00)
                        11/29/2018      (4,000.00)     (4,000.00)
                         1/15/2019      (4,000.00)     (4,000.00)
                          2/2/2019      (4,000.00)     (4,000.00)
                         2/27/2019      (4,000.00)     (4,000.00)
                          4/2/2019      (4,000.00)     (4,000.00)
                          5/6/2019      (4,000.00)     (4,000.00)
                          6/3/2019      (4,000.00)     (4,000.00)
                          7/5/2019      (4,000.00)     (4,000.00)
                         8/22/2019      (4,000.00)     (4,000.00)
                          9/3/2019      (4,000.00)     (4,000.00)
                         10/3/2019      (4,000.00)     (4,000.00)
                        11/12/2019      (4,000.00)     (4,000.00)
                        12/11/2019      (4,000.00)     (4,000.00)
                         1/23/2020      (4,000.00)     (4,000.00)
                         2/13/2020      (4,000.00)     (4,000.00)
                         3/10/2020      (4,000.00)     (4,000.00)
                          4/8/2020      (4,340.71)     (4,340.71)
                         5/21/2020      (4,000.00)     (4,000.00)
                   Grand Total      $ (128,340.71) $ (128,340.71)

                   90-Day Total:    $   (12,000.00)   $   (12,000.00)
                   1-Year Total:    $   (48,000.00)   $   (48,000.00)
                   2-Year Total:    $   (72,000.00)   $   (72,000.00)
                   4-Year Total:    $   (72,000.00)   $   (72,000.00)
                   Post-Petition    $   (56,340.71)   $   (56,340.71)
                   Total:




                             (;+,%,7                                 57   3/10/2021; 9:59 AM; 1
Case 2:21-ap-01044-BR     Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47              Desc
                           Main Document
           Transfers to: Mark Proto
                                           Page 58 of 87


                            Bank Account:       Bank Account:
                     Date   DD_BoA_x5992        DD_Citi_x2588      Grand Total
                2/26/2016 $   (100,000.00)      $         -    $ (100,000.00)
                3/29/2016     (299,970.00)                -        (299,970.00)
                4/22/2016      (30,000.00)                -         (30,000.00)
                4/25/2016      (30,000.00)                -         (30,000.00)
                5/17/2016      (30,000.00)                -         (30,000.00)
                 6/2/2016      (30,000.00)                -         (30,000.00)
                6/20/2016      (60,000.00)                -         (60,000.00)
                6/28/2016     (100,000.00)                -        (100,000.00)
                 7/8/2016      (60,000.00)                -         (60,000.00)
                7/29/2016     (500,000.00)                -        (500,000.00)
                 8/1/2016     (600,000.00)                -        (600,000.00)
                 8/3/2016     (400,000.00)                -        (400,000.00)
               12/22/2016     (499,970.00)                -        (499,970.00)
                1/31/2017      (69,970.00)                -         (69,970.00)
                4/13/2017     (129,970.00)                -        (129,970.00)
                7/10/2017     (100,000.00)                -        (100,000.00)
                7/31/2017     (199,970.00)                -        (199,970.00)
                10/6/2017      (74,970.00)                -         (74,970.00)
                11/8/2017      (88,970.00)                -         (88,970.00)
               12/11/2017      (30,000.00)                -         (30,000.00)
               12/26/2017      (60,000.00)                -         (60,000.00)
                 1/5/2018      (50,000.00)                -         (50,000.00)
                1/25/2018      (50,000.00)                -         (50,000.00)
                2/15/2018     (100,000.00)                -        (100,000.00)
                 3/6/2018      (30,000.00)                -         (30,000.00)
                 4/5/2018      (25,000.00)                -         (25,000.00)
                4/16/2018      (60,000.00)                -         (60,000.00)
                4/30/2018      (50,000.00)                -         (50,000.00)
                6/28/2018      (30,000.00)                -         (30,000.00)
                 4/8/2019             -            (32,000.00)      (32,000.00)
                4/19/2019             -            (15,000.00)      (15,000.00)
                 8/7/2019             -            (20,000.00)      (20,000.00)
                8/28/2019             -           (200,000.00)     (200,000.00)
                9/16/2019             -            (10,000.00)      (10,000.00)
                9/15/2020             -           (399,970.00)     (399,970.00)
           Grand Total    $ (3,888,790.00)      $ (676,970.00) $ (4,565,760.00)


           90-Day Total:   $              -     $          -     $            -
           1-Year Total:   $     (165,000.00)   $          -     $ (165,000.00)
           2-Year Total:   $   (1,078,880.00)   $          -     $ (1,078,880.00)
           4-Year Total:   $   (3,888,790.00)   $          -     $ (3,888,790.00)
           Post-Petition   $              -     $ (676,970.00)   $ (676,970.00)
           Total:




                               (;+,%,7                                   58      3/10/2021; 9:58 AM; 1
Case 2:21-ap-01044-BR     Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                  Desc
                          Main Document
         Transfers to: MudMonth LLC
                                           Page 59 of 87

                            Bank Account:     Bank Account:
                     Date   DD_BoA_x5992       VG_FR_x6441         Grand Total
                 2/2/2016 $  (1,500,000.00) $            -    $ (1,500,000.00)
                2/18/2016              -          (84,000.00)       (84,000.00)
                 6/7/2016              -         (120,000.00)      (120,000.00)
               10/25/2016              -          (60,000.00)       (60,000.00)
                 1/9/2017              -         (390,000.00)      (390,000.00)
                1/30/2017              -         (360,000.00)      (360,000.00)
                2/24/2017              -         (400,000.00)      (400,000.00)
                5/11/2017              -         (240,000.00)      (240,000.00)
                6/12/2017              -         (320,000.00)      (320,000.00)
                 7/5/2017              -         (360,000.00)      (360,000.00)
                8/10/2017              -         (400,000.00)      (400,000.00)
                8/23/2017              -         (400,000.00)      (400,000.00)
                9/27/2017              -         (480,000.00)      (480,000.00)
               11/16/2017              -         (440,000.00)      (440,000.00)
                 1/3/2018              -       (1,000,000.00)    (1,000,000.00)
                 2/7/2018              -         (560,000.00)      (560,000.00)
                3/21/2018              -         (640,000.00)      (640,000.00)
                4/25/2018              -         (600,000.00)      (600,000.00)
                5/31/2018              -         (640,000.00)      (640,000.00)
                 7/6/2018              -         (760,000.00)      (760,000.00)
                8/10/2018              -         (720,000.00)      (720,000.00)
               10/10/2018              -         (509,296.32)      (509,296.32)
               10/15/2018              -         (800,000.00)      (800,000.00)
               10/26/2018              -         (928,333.36)      (928,333.36)
         Grand Total      $  (1,500,000.00) $ (11,211,629.68) $ (12,711,629.68)


         90-Day Total:    $              -      $            -      $            -
         1-Year Total:    $              -      $ (5,597,629.68)    $ (5,597,629.68)
         2-Year Total:    $              -      $ (9,797,629.68)    $ (9,797,629.68)
         4-Year Total:    $    (1,500,000.00)   $ (11,211,629.68)   $ (12,711,629.68)




                              (;+,%,7                                    59          3/10/2021; 9:57 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47        Desc
                        Main Document
               Transfers to: Arco Telecom
                                          Page 60 of 87

                                     Bank Account:
                            Date     DD_BoA_x5992         Grand Total
                      11/18/2016 $      (749,970.00) $    (749,970.00)
                      11/22/2016      (2,199,910.00)    (2,199,910.00)
                      11/23/2016        (799,970.00)      (799,970.00)
                      11/29/2016      (1,649,940.00)    (1,649,940.00)
                      11/30/2016        (549,970.00)      (549,970.00)
                       12/2/2016        (849,970.00)      (849,970.00)
                      12/28/2016        (958,970.00)      (958,970.00)
                       1/10/2017        (750,000.00)      (750,000.00)
                       3/15/2017        (949,970.00)      (949,970.00)
                       9/26/2017      (1,065,000.00)    (1,065,000.00)
                       11/8/2017        (499,970.00)      (499,970.00)
                       11/9/2017        (749,970.00)      (749,970.00)
                      11/10/2017      (1,299,970.00)    (1,299,970.00)
                      11/13/2017        (699,970.00)      (699,970.00)
                      11/15/2017        (749,970.00)      (749,970.00)
                      11/22/2017        (750,000.00)      (750,000.00)
                      12/27/2017        (725,000.00)      (725,000.00)
                        2/7/2018        (100,000.00)      (100,000.00)
                       2/12/2018        (474,970.00)      (474,970.00)
                       2/13/2018        (799,970.00)      (799,970.00)
                       2/14/2018        (700,000.00)      (700,000.00)
                       2/20/2018        (874,970.00)      (874,970.00)
                        4/2/2018        (129,970.00)      (129,970.00)
                        5/4/2018         (40,000.00)       (40,000.00)
                       5/18/2018        (112,000.00)      (112,000.00)
                        6/6/2018         (42,970.00)       (42,970.00)
                       6/18/2018        (100,000.00)      (100,000.00)
                       6/26/2018        (300,000.00)      (300,000.00)
                       7/19/2018        (300,000.00)      (300,000.00)
                        8/6/2018         (20,000.00)       (20,000.00)
               Grand Total       $   (19,993,370.00) $ (19,993,370.00)

               90-Day Total:     $              -      $            -
               1-Year Total:     $    (1,044,940.00)   $ (1,044,940.00)
               2-Year Total:     $   (11,484,670.00)   $ (11,484,670.00)
               4-Year Total:     $   (19,993,370.00)   $ (19,993,370.00)




                               (;+,%,7                              60   3/10/2021; 9:57 AM; 1
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                           Main Document
      Transfers to: Zoom Telecom
                                            Page 61 of 87


                      Bank Account: Bank Account: Bank Account:
               Date DD_BoA_x5992 DD_FR_x2496 VG_FR_x6441             Grand Total
           02/04/16 $     (5,000.00) $       -    $         -    $     (5,000.00)
           02/11/16       (5,000.00)         -              -          (5,000.00)
           02/18/16     (214,970.00)         -              -        (214,970.00)
           02/25/16       (5,000.00)         -              -          (5,000.00)
           03/03/16       (5,000.00)         -              -          (5,000.00)
           03/10/16       (5,000.00)         -              -          (5,000.00)
           03/17/16       (5,000.00)         -              -          (5,000.00)
           03/24/16       (5,000.00)         -              -          (5,000.00)
           03/31/16       (5,000.00)         -              -          (5,000.00)
           04/07/16       (5,000.00)         -              -          (5,000.00)
           04/14/16       (5,000.00)         -              -          (5,000.00)
           04/21/16       (5,000.00)         -              -          (5,000.00)
           04/28/16       (5,000.00)         -              -          (5,000.00)
           05/03/16             -            -        (1,000.00)       (1,000.00)
           05/05/16       (5,000.00)         -              -          (5,000.00)
           05/12/16       (5,000.00)         -              -          (5,000.00)
           05/19/16       (5,000.00)         -              -          (5,000.00)
           05/26/16       (5,000.00)         -              -          (5,000.00)
           06/02/16      (60,000.00)         -              -         (60,000.00)
           06/03/16       (5,000.00)         -              -          (5,000.00)
           06/09/16       (5,000.00)         -              -          (5,000.00)
           06/16/16       (5,000.00)         -              -          (5,000.00)
           06/23/16       (5,000.00)         -              -          (5,000.00)
           06/30/16       (5,000.00)         -              -          (5,000.00)
           07/07/16       (5,000.00)         -              -          (5,000.00)
           07/14/16       (5,000.00)         -              -          (5,000.00)
           07/21/16       (5,000.00)         -              -          (5,000.00)
           07/26/16     (250,000.00)         -              -        (250,000.00)
           07/28/16       (5,000.00)         -              -          (5,000.00)
           08/04/16       (5,000.00)         -              -          (5,000.00)
           08/11/16       (5,000.00)         -              -          (5,000.00)
           08/18/16       (5,000.00)         -              -          (5,000.00)
           08/25/16       (5,000.00)         -              -          (5,000.00)
           09/01/16       (5,000.00)         -              -          (5,000.00)
           09/06/16             -            -        (1,000.00)       (1,000.00)
           09/08/16       (5,000.00)         -              -          (5,000.00)
           09/13/16      (99,970.00)         -              -         (99,970.00)
           09/15/16       (5,000.00)         -              -          (5,000.00)
           09/21/16     (100,000.00)         -              -        (100,000.00)
           09/22/16       (5,000.00)         -              -          (5,000.00)
           09/27/16      (60,000.00)         -              -         (60,000.00)
           09/29/16       (5,000.00)         -              -          (5,000.00)
           10/05/16             -            -        (9,500.00)       (9,500.00)
           10/06/16       (5,000.00)         -              -          (5,000.00)
           10/13/16       (5,000.00)         -              -          (5,000.00)
           10/14/16      (72,500.00)         -              -         (72,500.00)
           10/20/16       (4,970.00)         -              -          (4,970.00)
           10/27/16       (5,000.00)         -              -          (5,000.00)
           10/28/16      (20,000.00)         -              -         (20,000.00)
           11/02/16      (20,000.00)         -              -         (20,000.00)
           11/03/16       (5,000.00)         -              -          (5,000.00)
           11/07/16      (99,970.00)         -              -         (99,970.00)
           11/10/16       (5,000.00)         -              -          (5,000.00)

                             (;+,%,7                              61        3/10/2021; 10:00 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                       Main Document      Page 62 of 87
                    Bank Account: Bank Account: Bank Account:
               Date DD_BoA_x5992     DD_FR_x2496 VG_FR_x6441     Grand Total
           11/14/16    (55,000.00)           -            -       (55,000.00)
           11/17/16     (5,000.00)           -            -        (5,000.00)
           11/23/16     (4,970.00)           -            -        (4,970.00)
           12/01/16     (5,000.00)           -            -        (5,000.00)
           12/08/16    (14,940.00)           -            -       (14,940.00)
           12/09/16    (59,970.00)           -            -       (59,970.00)
           12/15/16     (4,970.00)           -            -        (4,970.00)
           12/19/16   (219,970.00)           -      (4,500.00)   (224,470.00)
           12/20/16           -              -      (8,000.00)     (8,000.00)
           12/22/16     (5,000.00)           -            -        (5,000.00)
           12/29/16     (4,970.00)           -            -        (4,970.00)
           01/05/17     (5,000.00)           -            -        (5,000.00)
           01/12/17     (4,970.00)           -            -        (4,970.00)
           01/17/17   (129,970.00)           -            -      (129,970.00)
           01/19/17     (5,000.00)           -            -        (5,000.00)
           01/23/17     (5,000.00)           -            -        (5,000.00)
           02/02/17     (5,000.00)           -            -        (5,000.00)
           02/07/17    (99,970.00)           -            -       (99,970.00)
           02/08/17           -              -      (8,000.00)     (8,000.00)
           02/09/17     (5,000.00)           -            -        (5,000.00)
           02/16/17     (5,000.00)           -            -        (5,000.00)
           02/23/17     (5,000.00)           -            -        (5,000.00)
           02/24/17    (49,970.00)           -            -       (49,970.00)
           03/02/17     (5,000.00)           -            -        (5,000.00)
           03/09/17     (5,000.00)           -            -        (5,000.00)
           03/15/17    (49,970.00)           -            -       (49,970.00)
           03/16/17     (4,970.00)           -            -        (4,970.00)
           03/23/17     (4,970.00)           -            -        (4,970.00)
           03/27/17    (49,970.00)           -            -       (49,970.00)
           03/29/17           -              -      (3,000.00)     (3,000.00)
           03/30/17     (4,970.00)           -            -        (4,970.00)
           04/04/17    (54,970.00)           -            -       (54,970.00)
           04/06/17     (4,970.00)           -            -        (4,970.00)
           04/07/17    (99,970.00)           -            -       (99,970.00)
           04/13/17     (4,970.00)           -            -        (4,970.00)
           04/20/17     (4,970.00)           -            -        (4,970.00)
           04/27/17     (4,970.00)           -            -        (4,970.00)
           05/02/17           -              -      (2,500.00)     (2,500.00)
           05/03/17   (505,000.00)           -            -      (505,000.00)
           05/11/17     (4,970.00)           -            -        (4,970.00)
           05/18/17     (5,000.00)           -            -        (5,000.00)
           05/25/17     (5,000.00)           -            -        (5,000.00)
           06/01/17     (4,970.00)           -            -        (4,970.00)
           06/08/17     (5,000.00)           -            -        (5,000.00)
           06/12/17           -              -      (2,000.00)     (2,000.00)
           06/15/17     (5,000.00)           -            -        (5,000.00)
           06/22/17     (5,000.00)           -            -        (5,000.00)
           06/29/17     (5,000.00)           -            -        (5,000.00)
           07/13/17     (4,970.00)           -            -        (4,970.00)
           07/18/17    (99,970.00)           -            -       (99,970.00)
           07/20/17     (5,000.00)           -            -        (5,000.00)
           07/27/17     (5,000.00)           -            -        (5,000.00)
           08/03/17   (205,000.00)           -            -      (205,000.00)
           08/07/17           -              -     (10,000.00)    (10,000.00)
           08/17/17     (5,000.00)           -            -        (5,000.00)
           08/24/17     (5,000.00)           -            -        (5,000.00)

                                                                 62        3/10/2021; 10:00 AM; 2
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                       Main Document      Page 63 of 87
                    Bank Account: Bank Account: Bank Account:
               Date DD_BoA_x5992     DD_FR_x2496 VG_FR_x6441     Grand Total
           08/31/17     (5,000.00)            -           -        (5,000.00)
           09/07/17     (5,000.00)            -           -        (5,000.00)
           09/14/17     (4,970.00)            -           -        (4,970.00)
           09/21/17     (5,000.00)            -           -        (5,000.00)
           09/27/17   (200,000.00)            -           -      (200,000.00)
           09/28/17     (5,000.00)            -           -        (5,000.00)
           10/05/17     (5,000.00)            -           -        (5,000.00)
           10/12/17     (5,000.00)            -           -        (5,000.00)
           10/19/17     (5,000.00)            -           -        (5,000.00)
           10/26/17     (5,000.00)            -           -        (5,000.00)
           10/31/17           -               -     (7,000.00)     (7,000.00)
           11/02/17     (4,970.00)            -           -        (4,970.00)
           11/09/17     (5,000.00)            -           -        (5,000.00)
           11/16/17     (5,000.00)            -           -        (5,000.00)
           11/20/17           -               -     (3,000.00)     (3,000.00)
           11/21/17           -               -     (3,000.00)     (3,000.00)
           11/22/17     (5,000.00)            -           -        (5,000.00)
           11/30/17     (4,970.00)            -           -        (4,970.00)
           12/07/17     (4,970.00)            -           -        (4,970.00)
           12/14/17     (5,000.00)            -           -        (5,000.00)
           12/20/17    (50,000.00)            -           -       (50,000.00)
           12/21/17     (5,000.00)            -           -        (5,000.00)
           12/28/17     (4,970.00)            -           -        (4,970.00)
           01/04/18   (540,000.00)            -           -      (540,000.00)
           01/11/18     (5,000.00)            -           -        (5,000.00)
           01/18/18     (4,970.00)            -           -        (4,970.00)
           01/25/18     (5,000.00)            -           -        (5,000.00)
           01/26/18           -               -     (6,000.00)     (6,000.00)
           02/01/18     (5,000.00)            -           -        (5,000.00)
           02/02/18    (59,970.00)            -           -       (59,970.00)
           02/08/18     (4,970.00)            -           -        (4,970.00)
           02/15/18     (4,970.00)            -           -        (4,970.00)
           02/20/18           -               -     (3,500.00)     (3,500.00)
           02/22/18     (4,970.00)            -           -        (4,970.00)
           03/01/18     (4,970.00)            -           -        (4,970.00)
           03/08/18     (4,970.00)            -           -        (4,970.00)
           03/15/18     (4,970.00)            -           -        (4,970.00)
           03/19/18    (99,970.00)            -           -       (99,970.00)
           03/22/18     (5,000.00)            -           -        (5,000.00)
           04/06/18     (5,000.00)            -           -        (5,000.00)
           04/10/18   (100,000.00)            -           -      (100,000.00)
           04/12/18     (4,970.00)            -           -        (4,970.00)
           04/16/18           -               -     (3,000.00)     (3,000.00)
           04/19/18     (4,970.00)            -           -        (4,970.00)
           04/25/18    (70,000.00)            -           -       (70,000.00)
           04/26/18     (5,000.00)            -           -        (5,000.00)
           05/03/18     (4,970.00)            -           -        (4,970.00)
           05/07/18    (50,000.00)            -           -       (50,000.00)
           05/10/18     (4,970.00)            -           -        (4,970.00)
           05/15/18           -       (112,500.00)        -      (112,500.00)
           05/17/18     (5,000.00)            -           -        (5,000.00)
           05/24/18     (5,000.00)            -           -        (5,000.00)
           05/31/18     (5,000.00)            -           -        (5,000.00)
           06/07/18     (5,000.00)            -           -        (5,000.00)
           06/14/18     (4,970.00)            -           -        (4,970.00)
           06/21/18     (4,970.00)            -           -        (4,970.00)

                                                                 63        3/10/2021; 10:00 AM; 3
Case 2:21-ap-01044-BR     Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47               Desc
                          Main Document      Page 64 of 87
                       Bank Account: Bank Account: Bank Account:
                Date DD_BoA_x5992 DD_FR_x2496 VG_FR_x6441               Grand Total
            06/25/18     (150,000.00)           -              -        (150,000.00)
            06/28/18       (4,970.00)           -              -          (4,970.00)
            07/05/18       (4,970.00)           -              -          (4,970.00)
            07/10/18             -              -        (9,500.00)       (9,500.00)
            07/12/18       (4,970.00)           -              -          (4,970.00)
            07/19/18       (5,000.00)           -              -          (5,000.00)
            07/20/18     (300,000.00)           -              -        (300,000.00)
            07/26/18       (4,970.00)           -              -          (4,970.00)
            07/30/18      (50,000.00)           -              -         (50,000.00)
            08/02/18       (4,970.00)           -              -          (4,970.00)
            08/10/18       (4,970.00)           -              -          (4,970.00)
            08/16/18       (4,970.00)           -              -          (4,970.00)
            08/22/18     (100,000.00)           -              -        (100,000.00)
            08/23/18       (4,970.00)           -              -          (4,970.00)
            08/30/18       (5,000.00)           -              -          (5,000.00)
            09/05/18             -              -       (21,500.00)      (21,500.00)
            11/13/18             -              -        (8,500.00)       (8,500.00)
      Grand Total    $ (5,095,760.00) $ (112,500.00) $ (114,500.00) $ (5,322,760.00)

      1-Year Total:   $ (1,039,520.00) $ (112,500.00) $ (42,500.00) $ (1,194,520.00)
      2-Year Total:   $ (3,188,710.00) $ (112,500.00) $ (82,500.00) $ (3,383,710.00)
      4-Year Total:   $ (5,095,760.00) $ (112,500.00) $ (114,500.00) $ (5,322,760.00)




                                                                         64        3/10/2021; 10:00 AM; 4
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47         Desc
                           Main Document
         Transfers to: Colin Eccles
                                            Page 65 of 87

                          Bank Account:    Bank Account:
                   Date   DD_BoA_x5992 EUR_DD_FR_x2066 Grand Total
               2/5/2016 $    (19,420.00) $           -    $ (19,420.00)
              2/29/2016      (14,370.00)             -       (14,370.00)
               3/4/2016      (39,865.50)             -       (39,865.50)
               3/7/2016       (4,970.00)             -        (4,970.00)
               4/8/2016      (13,770.00)             -       (13,770.00)
               9/9/2016       (3,800.00)             -        (3,800.00)
             10/18/2016      (14,950.00)             -       (14,950.00)
              12/5/2016       (2,470.00)             -        (2,470.00)
              12/7/2016       (2,470.00)             -        (2,470.00)
             12/14/2016       (6,370.00)             -        (6,370.00)
             12/27/2016      (13,217.00)             -       (13,217.00)
               1/4/2017      (11,113.00)             -       (11,113.00)
               2/3/2017       (1,420.00)             -        (1,420.00)
              2/13/2017      (15,298.00)             -       (15,298.00)
              2/16/2017       (1,600.00)             -        (1,600.00)
               3/9/2017       (1,780.00)             -        (1,780.00)
              3/21/2017       (1,360.00)             -        (1,360.00)
               4/3/2017       (1,257.65)             -        (1,257.65)
              4/21/2017       (1,162.00)             -        (1,162.00)
              4/24/2017       (3,487.28)             -        (3,487.28)
               5/4/2017       (5,822.30)             -        (5,822.30)
              5/15/2017       (6,010.00)             -        (6,010.00)
              5/25/2017       (7,450.00)             -        (7,450.00)
               6/2/2017       (3,170.00)             -        (3,170.00)
              6/14/2017       (3,023.00)             -        (3,023.00)
              6/29/2017       (3,670.00)             -        (3,670.00)
              7/10/2017       (2,806.75)             -        (2,806.75)
              7/18/2017       (2,940.50)             -        (2,940.50)
               8/7/2017       (1,346.00)             -        (1,346.00)
              8/24/2017       (3,320.00)             -        (3,320.00)
               9/8/2017       (4,800.00)             -        (4,800.00)
              10/2/2017       (1,723.00)             -        (1,723.00)
             10/17/2017       (3,655.00)             -        (3,655.00)
              11/6/2017       (1,820.00)             -        (1,820.00)
             11/14/2017      (10,580.00)             -       (10,580.00)
              12/4/2017       (5,351.00)             -        (5,351.00)
             12/20/2017      (35,816.00)             -       (35,816.00)
               1/4/2018       (5,215.00)             -        (5,215.00)
               1/8/2018      (16,011.00)             -       (16,011.00)
              1/11/2018       (5,890.00)             -        (5,890.00)
              1/23/2018       (2,038.00)             -        (2,038.00)
               2/7/2018       (3,970.00)             -        (3,970.00)
              2/15/2018      (21,261.00)             -       (21,261.00)
              6/22/2018             -          (1,677.49)     (1,677.49)
         Grand Total    $   (331,838.98) $     (1,677.49) $ (333,516.47)

         90-Day Total:   $           -      $           -      $         -
         1-Year Total:   $           -      $     (1,677.49)   $ (1,677.49)
         2-Year Total:   $   (164,955.48)   $     (1,677.49)   $ (166,632.97)
         4-Year Total:   $   (331,838.98)   $     (1,677.49)   $ (333,516.47)




                             (;+,%,7                               65        3/10/2021; 9:56 AM; 1
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47             Desc
                           Main Document
          Transfers to: LTD Tel
                                            Page 66 of 87

                              Bank Account:    Bank Account:
                       Date   DD_BoA_x5992      VG_FR_x6466 Grand Total
                   02/02/16 $    (19,970.00) $           -    $ (19,970.00)
                   03/21/16       (7,570.00)             -        (7,570.00)
                   06/06/16       (5,970.00)             -        (5,970.00)
                   08/08/16      (10,670.00)             -       (10,670.00)
                   09/29/16       (4,000.00)             -        (4,000.00)
                   10/19/16       (4,770.00)             -        (4,770.00)
                   11/23/16       (5,970.00)             -        (5,970.00)
                   12/05/16       (8,570.00)             -        (8,570.00)
                   12/22/16       (8,170.00)             -        (8,170.00)
                   01/19/17       (7,570.00)             -        (7,570.00)
                   02/03/17       (7,241.36)             -        (7,241.36)
                   02/16/17       (6,903.71)             -        (6,903.71)
                   02/17/17       (6,903.71)             -        (6,903.71)
                   03/09/17       (7,536.84)             -        (7,536.84)
                   03/21/17       (7,338.88)             -        (7,338.88)
                   04/03/17       (5,033.64)             -        (5,033.64)
                   04/21/17       (6,291.00)             -        (6,291.00)
                   04/24/17         (411.63)             -          (411.63)
                   05/10/17      (11,140.00)             -       (11,140.00)
                   05/22/17       (7,777.00)             -        (7,777.00)
                   06/14/17      (10,390.00)             -       (10,390.00)
                   07/10/17       (9,492.58)             -        (9,492.58)
                   07/18/17      (11,657.75)             -       (11,657.75)
                   08/07/17       (5,642.00)             -        (5,642.00)
                   08/24/17       (9,820.00)             -        (9,820.00)
                   09/08/17       (8,000.00)             -        (8,000.00)
                   10/02/17       (8,234.35)             -        (8,234.35)
                   10/17/17      (10,042.00)             -       (10,042.00)
                   11/06/17      (10,460.50)             -       (10,460.50)
                   11/09/17             -         (75,000.00)    (75,000.00)
                   12/11/17       (6,270.00)             -        (6,270.00)
                   02/20/18       (8,170.00)             -        (8,170.00)
                   04/23/18       (8,670.00)             -        (8,670.00)
                   06/11/18       (7,970.00)             -        (7,970.00)
                   07/09/18       (7,228.00)             -        (7,228.00)
                   07/12/18       (4,180.00)             -        (4,180.00)
                   08/29/18       (3,170.00)             -        (3,170.00)
          Grand Total       $   (279,204.95) $    (75,000.00) $ (354,204.95)

          90-Day Total:    $              -      $          -      $         -
          1-Year Total:    $       (31,218.00)   $          -      $ (31,218.00)
          2-Year Total:    $      (167,389.33)   $   (75,000.00)   $ (242,389.33)
          4-Year Total:    $      (279,204.95)   $   (75,000.00)   $ (354,204.95)




                               (;+,%,7                                66         3/10/2021; 9:54 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47      Desc
                       Main Document
                  Transfers to: Tarek Katit
                                            Page 67 of 87

                                   Bank Account:
                            Date DD_BoA_x5992 Grand Total
                        8/4/2016 $     (1,200.00) $ (1,200.00)
                        8/5/2016       (3,000.00)   (3,000.00)
                      8/12/2016        (3,000.00)   (3,000.00)
                  Grand Total    $     (7,200.00) $ (7,200.00)

                  90-Day Total:   $           -      $       -
                  1-Year Total:   $           -      $       -
                  2-Year Total:   $           -      $       -
                  4-Year Total:   $     (7,200.00)   $ (7,200.00)




                             (;+,%,7                             67   3/10/2021; 9:54 AM; 1
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47     Desc
                           Main Document
          Transfers to: Tee Telecommunications
                                               Page 68 of 87


                          Bank Account: Bank Account No:
                   Date   DD_BoA_x5992     DD_Citi_x2588     Grand Total
               02/02/16 $   (750,000.00) $           -   $   (750,000.00)
               04/07/16     (200,000.00)             -       (200,000.00)
               04/12/16     (100,000.00)             -       (100,000.00)
               04/14/16     (150,000.00)             -       (150,000.00)
               04/19/16      (40,000.00)             -        (40,000.00)
               04/21/16     (140,000.00)             -       (140,000.00)
               04/26/16     (120,000.00)             -       (120,000.00)
               05/03/16      (10,000.00)             -        (10,000.00)
               05/09/16      (70,000.00)             -        (70,000.00)
               05/11/16      (30,000.00)             -        (30,000.00)
               05/12/16      (70,000.00)             -        (70,000.00)
               05/16/16      (60,000.00)             -        (60,000.00)
               05/17/16      (60,000.00)             -        (60,000.00)
               05/18/16      (60,000.00)             -        (60,000.00)
               05/19/16     (180,000.00)             -       (180,000.00)
               05/23/16      (80,000.00)             -        (80,000.00)
               05/26/16     (160,000.00)             -       (160,000.00)
               06/02/16     (125,000.00)             -       (125,000.00)
               06/06/16      (90,000.00)             -        (90,000.00)
               06/09/16     (120,000.00)             -       (120,000.00)
               06/13/16      (30,000.00)             -        (30,000.00)
               06/16/16     (120,000.00)             -       (120,000.00)
               06/20/16     (110,000.00)             -       (110,000.00)
               06/23/16      (95,000.00)             -        (95,000.00)
               06/27/16      (50,000.00)             -        (50,000.00)
               07/05/16      (60,000.00)             -        (60,000.00)
               07/07/16      (60,000.00)             -        (60,000.00)
               07/11/16     (100,000.00)             -       (100,000.00)
               07/14/16     (100,000.00)             -       (100,000.00)
               07/18/16      (75,000.00)             -        (75,000.00)
               07/21/16     (200,000.00)             -       (200,000.00)
               07/22/16     (150,000.00)             -       (150,000.00)
               07/25/16     (240,000.00)             -       (240,000.00)
               07/26/16      (50,000.00)             -        (50,000.00)
               07/28/16     (470,000.00)             -       (470,000.00)
               07/29/16     (470,000.00)             -       (470,000.00)
               08/01/16     (470,000.00)             -       (470,000.00)
               08/02/16     (420,000.00)             -       (420,000.00)
               08/03/16      (90,000.00)             -        (90,000.00)
               08/08/16     (194,970.00)             -       (194,970.00)
               08/10/16     (260,000.00)             -       (260,000.00)
               08/11/16     (240,000.00)             -       (240,000.00)
               08/12/16       (9,970.00)             -         (9,970.00)
               08/15/16      (90,000.00)             -        (90,000.00)
               08/16/16     (200,000.00)             -       (200,000.00)
               08/17/16     (105,000.00)             -       (105,000.00)
               08/18/16     (105,000.00)             -       (105,000.00)
               08/19/16      (75,000.00)             -        (75,000.00)
               08/22/16      (37,500.00)             -        (37,500.00)
               08/25/16     (150,000.00)             -       (150,000.00)
               08/29/16     (365,000.00)             -       (365,000.00)
               08/30/16       (2,970.00)             -         (2,970.00)
               09/01/16     (120,000.00)             -       (120,000.00)
               09/06/16     (115,000.00)             -       (115,000.00)

                            (;+,%,7                           68         3/10/2021; 9:55 AM; 1
Case 2:21-ap-01044-BR    Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
                          BankDocument
                         Main  Account: Bank Account
                                           Page  69 ofNo:
                                                       87
                  Date   DD_BoA_x5992      DD_Citi_x2588     Grand Total
              09/08/16      (135,000.00)             -       (135,000.00)
              09/09/16      (450,000.00)             -       (450,000.00)
              09/12/16    (1,055,000.00)             -     (1,055,000.00)
              09/13/16        (9,500.00)             -         (9,500.00)
              09/14/16      (560,000.00)             -       (560,000.00)
              09/15/16      (115,000.00)             -       (115,000.00)
              09/16/16      (400,000.00)             -       (400,000.00)
              09/19/16      (375,000.00)             -       (375,000.00)
              09/20/16      (360,000.00)             -       (360,000.00)
              09/22/16      (175,000.00)             -       (175,000.00)
              09/26/16      (115,000.00)             -       (115,000.00)
              09/27/16       (75,000.00)             -        (75,000.00)
              09/29/16      (305,000.00)             -       (305,000.00)
              10/04/16       (50,500.00)             -        (50,500.00)
              10/05/16       (15,970.00)             -        (15,970.00)
              10/06/16       (95,000.00)             -        (95,000.00)
              10/07/16       (25,000.00)             -        (25,000.00)
              10/11/16       (70,000.00)             -        (70,000.00)
              10/12/16        (9,970.00)             -         (9,970.00)
              10/13/16        (9,970.00)             -         (9,970.00)
              10/17/16        (7,000.00)             -         (7,000.00)
              10/20/16       (13,220.00)             -        (13,220.00)
              10/24/16        (8,220.00)             -         (8,220.00)
              10/27/16       (11,890.00)             -        (11,890.00)
              11/01/16        (5,750.00)             -         (5,750.00)
              11/03/16       (16,300.00)             -        (16,300.00)
              11/04/16        (5,000.00)             -         (5,000.00)
              11/07/16        (9,000.00)             -         (9,000.00)
              11/09/16       (40,000.00)             -        (40,000.00)
              11/10/16       (14,950.00)             -        (14,950.00)
              11/14/16        (9,500.00)             -         (9,500.00)
              11/15/16        (4,500.00)             -         (4,500.00)
              11/16/16       (75,000.00)             -        (75,000.00)
              11/17/16      (219,000.00)             -       (219,000.00)
              11/18/16      (270,000.00)             -       (270,000.00)
              11/21/16      (128,470.00)             -       (128,470.00)
              11/23/16      (374,000.00)             -       (374,000.00)
              11/28/16       (80,000.00)             -        (80,000.00)
              12/01/16      (144,000.00)             -       (144,000.00)
              12/05/16      (142,970.00)             -       (142,970.00)
              12/08/16      (225,970.00)             -       (225,970.00)
              12/12/16      (134,970.00)             -       (134,970.00)
              12/13/16       (39,970.00)             -        (39,970.00)
              12/15/16      (204,970.00)             -       (204,970.00)
              12/16/16        (3,970.00)             -         (3,970.00)
              12/19/16      (150,940.00)             -       (150,940.00)
              12/21/16       (19,970.00)             -        (19,970.00)
              12/22/16      (285,970.00)             -       (285,970.00)
              12/29/16       (85,970.00)             -        (85,970.00)
              01/03/17      (137,970.00)             -       (137,970.00)
              01/05/17      (160,000.00)             -       (160,000.00)
              01/09/17      (664,940.00)             -       (664,940.00)
              01/12/17      (684,970.00)             -       (684,970.00)
              01/17/17      (739,970.00)             -       (739,970.00)
              01/27/17        (9,970.00)             -         (9,970.00)
              01/30/17       (12,570.00)             -        (12,570.00)
              02/06/17       (19,500.00)             -        (19,500.00)
                                                                 69         3/10/2021; 9:55 AM; 2
Case 2:21-ap-01044-BR    Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
                          BankDocument
                         Main  Account: Bank Account
                                           Page  70 ofNo:
                                                       87
                  Date   DD_BoA_x5992      DD_Citi_x2588     Grand Total
              02/14/17        (9,970.00)             -         (9,970.00)
              02/16/17       (10,370.00)             -        (10,370.00)
              02/21/17      (209,970.00)             -       (209,970.00)
              02/23/17        (2,700.00)             -         (2,700.00)
              02/27/17        (3,500.00)             -         (3,500.00)
              03/02/17        (2,970.00)             -         (2,970.00)
              03/13/17        (5,000.00)             -         (5,000.00)
              03/16/17        (1,970.00)             -         (1,970.00)
              03/23/17      (184,970.00)             -       (184,970.00)
              03/24/17       (79,970.00)             -        (79,970.00)
              03/27/17      (254,800.00)             -       (254,800.00)
              03/28/17      (200,000.00)             -       (200,000.00)
              03/29/17      (299,970.00)             -       (299,970.00)
              03/31/17      (209,970.00)             -       (209,970.00)
              04/06/17       (29,970.00)             -        (29,970.00)
              04/10/17        (8,970.00)             -         (8,970.00)
              04/20/17      (450,000.00)             -       (450,000.00)
              04/24/17        (9,970.00)             -         (9,970.00)
              05/02/17      (330,000.00)             -       (330,000.00)
              05/03/17    (2,500,000.00)             -     (2,500,000.00)
              05/04/17        (4,970.00)             -         (4,970.00)
              05/11/17      (500,000.00)             -       (500,000.00)
              05/15/17       (79,970.00)             -        (79,970.00)
              05/18/17      (250,000.00)             -       (250,000.00)
              05/22/17      (179,970.00)             -       (179,970.00)
              05/25/17      (244,970.00)             -       (244,970.00)
              05/30/17        (4,970.00)             -         (4,970.00)
              06/05/17      (470,000.00)             -       (470,000.00)
              06/12/17      (265,000.00)             -       (265,000.00)
              06/22/17        (8,970.00)             -         (8,970.00)
              07/03/17       (44,970.00)             -        (44,970.00)
              07/10/17      (205,000.00)             -       (205,000.00)
              07/20/17        (3,000.00)             -         (3,000.00)
              07/24/17        (7,000.00)             -         (7,000.00)
              07/27/17        (4,600.00)             -         (4,600.00)
              07/28/17      (760,000.00)             -       (760,000.00)
              08/01/17        (8,970.00)             -         (8,970.00)
              08/14/17       (90,000.00)             -        (90,000.00)
              08/21/17       (89,970.00)             -        (89,970.00)
              08/25/17       (55,000.00)             -        (55,000.00)
              08/28/17       (70,000.00)             -        (70,000.00)
              09/05/17       (25,000.00)             -        (25,000.00)
              09/11/17       (20,000.00)             -        (20,000.00)
              09/14/17      (240,000.00)             -       (240,000.00)
              09/18/17      (190,000.00)             -       (190,000.00)
              09/21/17      (269,970.00)             -       (269,970.00)
              09/25/17      (200,000.00)             -       (200,000.00)
              09/27/17      (600,000.00)             -       (600,000.00)
              09/28/17      (130,000.00)             -       (130,000.00)
              10/16/17      (170,000.00)             -       (170,000.00)
              10/19/17      (135,000.00)             -       (135,000.00)
              10/23/17      (160,000.00)             -       (160,000.00)
              10/26/17      (105,000.00)             -       (105,000.00)
              10/30/17      (105,000.00)             -       (105,000.00)
              11/06/17       (65,000.00)             -        (65,000.00)
              11/22/17      (200,000.00)             -       (200,000.00)
              11/29/17       (29,970.00)             -        (29,970.00)
                                                                 70         3/10/2021; 9:55 AM; 3
Case 2:21-ap-01044-BR    Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47     Desc
                          BankDocument
                         Main  Account: Bank Account
                                           Page  71 ofNo:
                                                       87
                  Date   DD_BoA_x5992     DD_Citi_x2588    Grand Total
              12/11/17     (124,970.00)             -      (124,970.00)
              12/18/17      (25,000.00)             -       (25,000.00)
              12/27/17     (249,970.00)             -      (249,970.00)
              01/02/18       (5,970.00)             -        (5,970.00)
              01/09/18      (99,970.00)             -       (99,970.00)
              03/01/18      (49,970.00)             -       (49,970.00)
              03/14/18      (59,970.00)             -       (59,970.00)
              03/26/18      (50,000.00)             -       (50,000.00)
              04/04/18      (49,970.00)             -       (49,970.00)
              04/10/18      (50,000.00)             -       (50,000.00)
              04/16/18      (99,970.00)             -       (99,970.00)
              04/23/18      (69,970.00)             -       (69,970.00)
              04/30/18     (105,000.00)             -      (105,000.00)
              05/04/18     (499,970.00)             -      (499,970.00)
              05/07/18     (499,970.00)             -      (499,970.00)
              05/09/18     (449,970.00)             -      (449,970.00)
              05/10/18     (249,970.00)             -      (249,970.00)
              05/11/18     (192,970.00)             -      (192,970.00)
              05/14/18     (298,970.00)             -      (298,970.00)
              05/17/18     (349,685.26)             -      (349,685.26)
              05/29/18     (100,000.00)             -      (100,000.00)
              06/04/18     (249,970.00)             -      (249,970.00)
              06/08/18     (100,000.00)             -      (100,000.00)
              06/11/18     (149,970.00)             -      (149,970.00)
              06/14/18     (124,970.00)             -      (124,970.00)
              06/18/18     (249,970.00)             -      (249,970.00)
              07/12/18     (299,970.00)             -      (299,970.00)
              07/23/18     (500,000.00)             -      (500,000.00)
              07/30/18     (500,000.00)             -      (500,000.00)
              08/22/18     (400,000.00)             -      (400,000.00)
              04/12/19             -         (90,635.43)    (90,635.43)
              04/15/19             -         (96,228.18)    (96,228.18)
              05/31/19             -         (24,945.51)    (24,945.51)
              06/11/19             -         (29,470.00)    (29,470.00)
              08/12/19             -          (4,720.00)     (4,720.00)
              10/24/19             -          (4,955.02)     (4,955.02)
              12/13/19             -          (9,870.00)     (9,870.00)
              12/19/19             -          (8,970.00)     (8,970.00)
              12/26/19             -          (7,970.00)     (7,970.00)
              12/30/19             -          (7,470.00)     (7,470.00)
              01/06/20             -         (19,970.00)    (19,970.00)
              01/13/20             -          (7,357.00)     (7,357.00)
              01/21/20             -          (8,962.00)     (8,962.00)
              01/23/20             -         (18,920.00)    (18,920.00)
              02/18/20             -          (4,466.00)     (4,466.00)
              03/16/20             -          (4,466.00)     (4,466.00)
              04/13/20             -          (4,870.00)     (4,870.00)
              05/04/20             -          (4,470.00)     (4,470.00)
              05/11/20             -          (4,920.00)     (4,920.00)
              05/18/20             -          (4,920.00)     (4,920.00)
              05/21/20             -         (49,742.13)    (49,742.13)




                                                               71         3/10/2021; 9:55 AM; 4
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47              Desc
                            BankDocument
                           Main  Account: Bank Account
                                             Page  72 ofNo:
                                                         87
                   Date   DD_BoA_x5992          DD_Citi_x2588       Grand Total
               05/22/20              -             (67,000.12)       (67,000.12)
               05/27/20              -             (48,302.91)       (48,302.91)
               06/05/20              -              (9,609.00)        (9,609.00)
               06/17/20              -             (36,191.76)       (36,191.76)
               06/19/20              -             (52,204.00)       (52,204.00)
               07/20/20              -             (48,844.00)       (48,844.00)
          Grand Total   $ (34,667,075.26) $       (680,449.06) $ (35,347,524.32)

          90-Day Total:   $              - $                -    $             -
          1-Year Total:   $ (5,701,235.26) $                -    $ (5,701,235.26)
          2-Year Total:   $ (16,814,915.26) $               -    $ (16,814,915.26)
          4-Year Total:   $ (34,667,075.26) $               -    $ (34,667,075.26)
          Post-Petition   $              - $      (680,449.06)   $    (680,449.06)
          Total:




                                                                          72         3/10/2021; 9:55 AM; 5
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47        Desc
                        Main Document        Page 73 of 87
                  Transfers to: 2365 Azure LLC


                                   Bank Account:
                            Date   DD_BoA_x5992 Grand Total
                        12/12/16 $   (695,000.00) $ (695,000.00)
                  Grand Total    $   (695,000.00) $ (695,000.00)

                  90-Day Total:   $             -     $          -
                  1-Year Total:   $             -     $          -
                  2-Year Total:   $             -     $          -
                  4-Year Total:   $    (695,000.00)   $(695,000.00)




                             (;+,%,7                               73   3/10/2021; 9:55 AM; 1
Case 2:21-ap-01044-BR    Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47   Desc
                         Main Document        Page 74 of 87
                        Transfers from VoIP Guardian LLC
                        (Management Company) to DealDefenders

                                            Bank Account:
                                  Date       VG_FR_x6441
                              2/8/2016 $       (179,832.87)
                              04/07/16          (41,322.52)
                              06/20/16          (12,473.90)
                              09/19/16          (12,560.32)
                              11/04/16          (85,636.52)
                              11/14/16          (16,797.19)
                              12/09/16          (38,972.02)
                              12/12/16         (112,769.42)
                              12/14/16          (45,626.13)
                              01/04/17         (284,635.37)
                              01/10/17         (155,257.62)
                              01/17/17          (23,158.00)
                              02/07/17         (672,584.66)
                              02/13/17          (45,986.35)
                              02/15/17          (21,905.28)
                              03/15/17         (340,350.84)
                              03/24/17          (12,768.15)
                              04/20/17          (31,447.30)
                              04/25/17         (289,706.33)
                              05/19/17         (398,512.57)
                              05/31/17          (10,472.33)
                              06/16/17         (425,942.34)
                              07/18/17         (460,974.95)
                              08/16/17         (483,130.24)
                              08/17/17          (67,891.11)
                              09/11/17          (52,935.19)
                              09/18/17         (557,294.32)
                              10/19/17         (678,668.85)
                              11/17/17         (624,138.44)
                              12/19/17         (677,862.94)
                              01/23/18         (736,571.50)
                              02/21/18         (716,318.59)
                              03/22/18         (706,954.71)
                              04/26/18         (711,321.93)
                              05/30/18         (767,587.97)
                              07/03/18         (464,740.05)
                              07/27/18         (423,125.87)
                              08/29/18         (562,281.28)
                              09/26/18         (745,414.05)
                              10/31/18         (742,609.61)
                              12/04/18         (694,936.11)
                        Grand Total    $    (14,133,475.74)

                        90-Day Total:   $              -
                        1-Year Total:   $    (5,818,971.58)
                        2-Year Total:   $   (12,383,957.57)
                        4-Year Total:   $   (14,133,475.74)




                              (;+,%,7                        74     3/10/2021; 9:52 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47            Desc
                         Main Document
                 Transfers to: Nazmul Hoque
                                            Page 75 of 87

                                     Bank Account:
                          Date        VG_FR_x6441        Grand Total
                      07/18/17 $         (73,779.36) $    (73,779.36)
                      08/16/17           (52,350.79)      (52,350.79)
                      09/18/17           (55,235.83)      (55,235.83)
                      10/19/17           (63,090.17)      (63,090.17)
                      11/17/17           (66,282.39)      (66,282.39)
                      12/19/17           (69,778.89)      (69,778.89)
                      01/23/18           (78,100.87)      (78,100.87)
                      02/21/18           (83,522.00)      (83,522.00)
                      03/22/18           (88,462.00)      (88,462.00)
                      04/26/18          (106,842.47)     (106,842.47)
                      05/30/18          (112,349.41)     (112,349.41)
                      07/03/18          (132,556.11)     (132,556.11)
                      07/27/18           (93,223.22)      (93,223.22)
                      08/29/18          (115,713.08)     (115,713.08)
                      09/26/18          (132,332.32)     (132,332.32)
                      10/31/18          (139,017.79)     (139,017.79)
                      12/04/18          (146,153.17)     (146,153.17)
                 Grand Total   $      (1,608,789.87) $ (1,608,789.87)

                 90-Day Total:   $              -      $           -
                 1-Year Total:   $    (1,066,649.57)   $ (1,066,649.57)
                 2-Year Total:   $    (1,608,789.87)   $ (1,608,789.87)
                 4-Year Total:   $    (1,608,789.87)   $ (1,608,789.87)




                             (;+,%,7                                   75   3/10/2021; 10:02 AM; 1
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                       Main Document        Page 76 of 87
                  Transfers to: Overseas Charters Inc.

                               Bank Account:
                          Date DD_BoA_x5992        Grand Total
                      02/02/16    (750,000.00)     (750,000.00)
                      09/13/16    (550,000.00)     (550,000.00)
                  Grand Total $ (1,300,000.00) $ (1,300,000.00)

                  90-Day Total:   $           -      $           -
                  1-Year Total:   $           -      $           -
                  2-Year Total:   $           -      $           -
                  4-Year Total:   $ (1,300,000.00)   $ (1,300,000.00)




                         (;+,%,7                                     76   3/24/2021; 5:31 PM; 2
Case 2:21-ap-01044-BR  Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47      Desc
                        Main Document
                 Transfers to: Go2Tel
                                        Page 77 of 87

                                   Bank Account:
                            Date   DD_BoA_x5992     Grand Total
                        04/20/16      (53,035.64)    (53,035.64)
                        08/24/16      (20,000.00)    (20,000.00)
                        08/26/16      (60,000.00)    (60,000.00)
                        08/29/16      (15,000.00)    (15,000.00)
                        10/11/16      (15,000.00)    (15,000.00)
                        10/13/16     (102,000.00)   (102,000.00)
                        10/17/16      (85,000.00)    (85,000.00)
                        10/20/16     (115,000.00)   (115,000.00)
                        10/24/16      (75,000.00)    (75,000.00)
                        10/27/16      (80,000.00)    (80,000.00)
                        11/01/16      (50,000.00)    (50,000.00)
                        11/02/16      (40,000.00)    (40,000.00)
                        11/03/16     (170,000.00)   (170,000.00)
                        11/07/16     (150,000.00)   (150,000.00)
                        11/10/16     (170,000.00)   (170,000.00)
                        11/14/16     (100,000.00)   (100,000.00)
                        11/17/16     (180,000.00)   (180,000.00)
                        12/01/16      (59,970.00)    (59,970.00)
                        12/05/16     (120,000.00)   (120,000.00)
                        12/12/16     (100,000.00)   (100,000.00)
                        12/13/16      (24,970.00)    (24,970.00)
                        12/15/16      (39,970.00)    (39,970.00)
                        12/19/16      (60,000.00)    (60,000.00)
                        12/22/16     (135,000.00)   (135,000.00)
                        12/29/16      (30,000.00)    (30,000.00)
                        01/03/17      (50,000.00)    (50,000.00)
                        01/05/17      (70,000.00)    (70,000.00)
                        01/09/17      (70,000.00)    (70,000.00)
                        01/12/17      (80,000.00)    (80,000.00)
                        01/17/17      (70,000.00)    (70,000.00)
                        01/19/17      (90,000.00)    (90,000.00)
                        01/23/17      (65,000.00)    (65,000.00)
                        01/26/17      (80,000.00)    (80,000.00)
                        02/02/17     (100,000.00)   (100,000.00)
                        02/06/17      (70,000.00)    (70,000.00)
                        02/09/17      (90,000.00)    (90,000.00)
                        02/13/17      (65,000.00)    (65,000.00)
                        02/16/17      (90,000.00)    (90,000.00)
                        02/21/17      (70,000.00)    (70,000.00)
                        02/23/17      (90,000.00)    (90,000.00)
                        03/02/17     (100,000.00)   (100,000.00)
                        03/06/17     (100,000.00)   (100,000.00)
                        03/09/17     (100,000.00)   (100,000.00)
                        03/13/17      (30,000.00)    (30,000.00)
                        03/16/17      (80,000.00)    (80,000.00)
                        03/20/17      (90,000.00)    (90,000.00)
                        03/23/17      (80,000.00)    (80,000.00)
                        03/27/17      (60,000.00)    (60,000.00)
                        03/30/17      (20,000.00)    (20,000.00)
                        04/03/17     (110,000.00)   (110,000.00)
                        04/06/17     (140,000.00)   (140,000.00)
                        04/10/17     (100,000.00)   (100,000.00)
                        04/11/17     (215,000.00)   (215,000.00)
                        04/17/17     (165,000.00)   (165,000.00)

                           (;+,%,7                              77   3/26/2021; 10:54 AM; 8
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47      Desc
                                Bank Account:
                        Main Document     Page 78 of 87
                         Date DD_BoA_x5992           Grand Total
                     04/20/17      (300,000.00)      (300,000.00)
                     04/24/17      (195,000.00)      (195,000.00)
                     04/27/17      (260,000.00)      (260,000.00)
                     05/02/17      (140,000.00)      (140,000.00)
                     05/04/17      (140,000.00)      (140,000.00)
                     05/08/17       (90,000.00)       (90,000.00)
                     05/18/17       (35,000.00)       (35,000.00)
                     05/22/17      (105,000.00)      (105,000.00)
                     05/25/17      (150,000.00)      (150,000.00)
                     05/30/17      (330,000.00)      (330,000.00)
                     06/05/17      (100,000.00)      (100,000.00)
                     06/08/17      (200,000.00)      (200,000.00)
                     06/12/17      (120,000.00)      (120,000.00)
                     06/15/17      (140,000.00)      (140,000.00)
                     06/22/17      (250,000.00)      (250,000.00)
                     06/26/17      (250,000.00)      (250,000.00)
                     07/03/17       (85,000.00)       (85,000.00)
                     07/10/17      (100,000.00)      (100,000.00)
                     07/13/17      (100,000.00)      (100,000.00)
                     07/17/17      (220,000.00)      (220,000.00)
                     07/20/17      (220,000.00)      (220,000.00)
                     07/24/17      (200,000.00)      (200,000.00)
                     07/27/17      (170,000.00)      (170,000.00)
                     07/31/17      (100,000.00)      (100,000.00)
                     08/03/17       (60,000.00)       (60,000.00)
                     08/07/17       (40,000.00)       (40,000.00)
                     08/17/17       (85,000.00)       (85,000.00)
                     08/21/17       (65,000.00)       (65,000.00)
                     08/24/17       (75,000.00)       (75,000.00)
                     08/28/17       (60,000.00)       (60,000.00)
                     08/31/17       (20,000.00)       (20,000.00)
                     09/05/17      (120,000.00)      (120,000.00)
                     09/07/17      (160,000.00)      (160,000.00)
                     09/11/17       (40,000.00)       (40,000.00)
                     09/14/17      (180,000.00)      (180,000.00)
                     09/18/17      (110,000.00)      (110,000.00)
                     09/21/17      (140,000.00)      (140,000.00)
                     09/25/17       (80,000.00)       (80,000.00)
                     09/28/17      (200,000.00)      (200,000.00)
                     10/05/17      (225,000.00)      (225,000.00)
                     10/10/17      (100,000.00)      (100,000.00)
                     10/12/17      (180,000.00)      (180,000.00)
                     10/16/17       (80,000.00)       (80,000.00)
                     10/19/17      (170,000.00)      (170,000.00)
                     10/23/17      (125,000.00)      (125,000.00)
                     10/26/17      (120,000.00)      (120,000.00)
                     11/06/17      (100,000.00)      (100,000.00)
                     11/09/17       (60,000.00)       (60,000.00)
                     11/13/17       (90,000.00)       (90,000.00)
                     11/16/17       (85,000.00)       (85,000.00)
                     11/20/17       (50,000.00)       (50,000.00)
                     11/22/17      (100,000.00)      (100,000.00)
                     12/08/17       (75,000.00)       (75,000.00)
                     12/11/17       (50,000.00)       (50,000.00)
                     12/21/17       (50,000.00)       (50,000.00)
                     01/25/18      (100,000.00)      (100,000.00)
                 Grand Total  $ (11,784,945.64) $ (11,784,945.64)

                                                                    78   3/26/2021; 10:54 AM; 9
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47          Desc
                                Bank Account:
                        Main Document     Page 79 of 87
                          Date    DD_BoA_x5992          Grand Total

                 90-Day Total:   $            -    $            -
                 1-Year Total:   $            -    $            -
                 2-Year Total:   $ (8,285,000.00) $ (8,285,000.00)
                 4-Year Total:   $ (11,784,945.64) $ (11,784,945.64)
                 Post-Petition   $            -    $            -
                 Total:




                                                                       79   3/26/2021; 10:54 AM; 10
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47        Desc
                        Main Document
                 Transfers to: Phonetime
                                         Page 80 of 87

                                   Bank Account:
                            Date   DD_BoA_x5992        Grand Total
                        04/15/16        (5,000.00)       (5,000.00)
                        06/13/16       (10,000.00)      (10,000.00)
                        06/14/16       (16,000.00)      (16,000.00)
                        06/16/16       (40,000.00)      (40,000.00)
                        06/21/16       (20,000.00)      (20,000.00)
                        06/23/16       (30,000.00)      (30,000.00)
                        06/27/16       (10,000.00)      (10,000.00)
                        07/05/16       (20,000.00)      (20,000.00)
                        07/07/16       (15,000.00)      (15,000.00)
                        07/08/16       (10,000.00)      (10,000.00)
                        07/11/16       (25,000.00)      (25,000.00)
                        07/14/16       (35,000.00)      (35,000.00)
                        07/18/16       (25,000.00)      (25,000.00)
                        07/21/16       (32,000.00)      (32,000.00)
                        10/03/16      (500,000.00)     (500,000.00)
                        10/05/16    (1,000,000.00)   (1,000,000.00)
                        10/11/16      (650,000.00)     (650,000.00)
                        10/13/16      (600,000.00)     (600,000.00)
                        10/17/16      (600,000.00)     (600,000.00)
                        10/20/16    (1,200,000.00)   (1,200,000.00)
                        10/24/16      (750,000.00)     (750,000.00)
                        10/27/16    (1,100,000.00)   (1,100,000.00)
                        11/01/16      (550,000.00)     (550,000.00)
                        11/03/16    (1,550,000.00)   (1,550,000.00)
                        11/07/16    (1,150,000.00)   (1,150,000.00)
                        11/10/16    (1,360,000.00)   (1,360,000.00)
                        11/14/16      (900,000.00)     (900,000.00)
                        11/17/16    (1,400,000.00)   (1,400,000.00)
                        11/21/16      (600,000.00)     (600,000.00)
                        11/23/16    (2,000,000.00)   (2,000,000.00)
                        11/28/16    (1,100,000.00)   (1,100,000.00)
                        12/01/16    (2,000,000.00)   (2,000,000.00)
                        12/05/16    (1,450,000.00)   (1,450,000.00)
                        12/08/16    (2,299,970.00)   (2,299,970.00)
                        12/12/16    (1,350,000.00)   (1,350,000.00)
                        12/15/16    (2,227,970.00)   (2,227,970.00)
                        12/19/16    (1,400,000.00)   (1,400,000.00)
                        12/21/16    (2,000,000.00)   (2,000,000.00)
                        12/22/16    (1,660,000.00)   (1,660,000.00)
                        12/29/16    (1,960,000.00)   (1,960,000.00)
                        01/03/17    (1,685,000.00)   (1,685,000.00)
                        01/05/17    (3,340,000.00)   (3,340,000.00)
                        01/09/17    (1,800,000.00)   (1,800,000.00)
                        01/12/17    (2,265,000.00)   (2,265,000.00)
                        01/17/17    (2,000,000.00)   (2,000,000.00)
                        01/19/17    (2,170,000.00)   (2,170,000.00)
                        01/23/17    (2,160,000.00)   (2,160,000.00)
                        01/26/17    (2,560,000.00)   (2,560,000.00)




                         (;+,%,7                                   80   3/26/2021; 10:54 AM; 1
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47         Desc
                                 Bank Account:
                        Main Document     Page 81 of 87
                            Date DD_BoA_x5992           Grand Total
                        01/30/17    (1,260,000.00)    (1,260,000.00)
                        02/02/17      (400,000.00)      (400,000.00)
                        02/06/17    (1,200,000.00)    (1,200,000.00)
                 Grand Total     $ (54,490,940.00) $ (54,490,940.00)


                 90-Day Total:   $            -    $            -
                 1-Year Total:   $            -    $            -
                 2-Year Total:   $            -    $            -
                 4-Year Total:   $ (54,490,940.00) $ (54,490,940.00)
                 Post-Petition   $            -    $            -
                 Total:




                                                                       81   3/26/2021; 10:54 AM; 2
Case 2:21-ap-01044-BR      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47       Desc
   Transfers to: Callvox
                           Main Document    Page 82 of 87

                   Bank Account: Bank Account:   Bank Account:
            Date   DD_BoA_x5992 DD_Citi_x2588 EUR_DD_FR_x2066     Grand Total
        04/05/16       (3,253.32)         -               -         (3,253.32)
        08/04/16     (120,000.00)         -               -       (120,000.00)
        08/05/16     (200,000.00)         -               -       (200,000.00)
        08/12/16     (210,000.00)         -               -       (210,000.00)
        08/15/16     (325,000.00)         -               -       (325,000.00)
        08/18/16     (182,000.00)         -               -       (182,000.00)
        08/19/16     (250,000.00)         -               -       (250,000.00)
        08/22/16     (450,000.00)         -               -       (450,000.00)
        08/23/16     (200,000.00)         -               -       (200,000.00)
        08/24/16     (200,000.00)         -               -       (200,000.00)
        08/25/16     (150,000.00)         -               -       (150,000.00)
        08/26/16     (400,000.00)         -               -       (400,000.00)
        08/30/16     (100,000.00)         -               -       (100,000.00)
        08/31/16      (84,000.00)         -               -        (84,000.00)
        09/13/16     (200,000.00)         -               -       (200,000.00)
        09/22/16     (500,000.00)         -               -       (500,000.00)
        09/27/16     (250,000.00)         -               -       (250,000.00)
        10/13/16     (239,698.15)         -               -       (239,698.15)
        10/17/16      (60,000.00)         -               -        (60,000.00)
        10/20/16     (120,000.00)         -               -       (120,000.00)
        10/24/16      (75,000.00)         -               -        (75,000.00)
        10/27/16      (80,000.00)         -               -        (80,000.00)
        11/01/16      (15,000.00)         -               -        (15,000.00)
        11/03/16      (60,000.00)         -               -        (60,000.00)
        11/07/16      (40,000.00)         -               -        (40,000.00)
        11/10/16      (55,000.00)         -               -        (55,000.00)
        11/14/16      (40,000.00)         -               -        (40,000.00)
        11/15/16     (100,000.00)         -               -       (100,000.00)
        11/17/16     (300,000.00)         -               -       (300,000.00)
        11/23/16      (50,000.00)         -               -        (50,000.00)
        12/01/16      (10,000.00)         -               -        (10,000.00)
        12/05/16      (60,000.00)         -               -        (60,000.00)
        12/08/16      (19,970.00)         -               -        (19,970.00)
        12/15/16      (87,970.00)         -               -        (87,970.00)
        12/19/16      (65,000.00)         -               -        (65,000.00)
        12/22/16     (135,000.00)         -               -       (135,000.00)
        01/03/17      (50,000.00)         -               -        (50,000.00)
        01/05/17      (80,000.00)         -               -        (80,000.00)
        01/09/17      (65,000.00)         -               -        (65,000.00)
        01/12/17     (851,000.00)         -               -       (851,000.00)
        01/17/17     (105,000.00)         -               -       (105,000.00)
        01/19/17     (505,000.00)         -               -       (505,000.00)
        01/23/17     (380,000.00)         -               -       (380,000.00)
        01/26/17     (480,000.00)         -               -       (480,000.00)
        02/02/17     (100,000.00)         -               -       (100,000.00)
        02/06/17      (65,000.00)         -               -        (65,000.00)
        02/09/17      (90,000.00)         -               -        (90,000.00)
        02/13/17      (65,000.00)         -               -        (65,000.00)
        02/14/17     (160,000.00)         -               -       (160,000.00)
        02/16/17     (490,000.00)         -               -       (490,000.00)
        02/21/17     (250,000.00)         -               -       (250,000.00)
        02/23/17     (476,290.55)         -               -       (476,290.55)
        02/27/17      (86,268.29)         -               -        (86,268.29)
        02/28/17      (21,871.19)         -               -        (21,871.19)

                             (;+,%,7                          82      3/26/2021; 10:54 AM; 3
Case 2:21-ap-01044-BR     Doc 11    Filed 03/31/21   Entered 03/31/21 16:20:47        Desc
                  Bank Account:  Bank Account:Page 83
                          Main Document            Bank
                                                      of Account:
                                                         87
           Date   DD_BoA_x5992 DD_Citi_x2588 EUR_DD_FR_x2066           Grand Total
       03/01/17      (13,550.48)          -                   -         (13,550.48)
       03/02/17      (19,379.35)          -                   -         (19,379.35)
       03/03/17     (127,000.00)          -                   -        (127,000.00)
       03/06/17     (116,059.35)          -                   -        (116,059.35)
       03/13/17     (158,673.81)          -                   -        (158,673.81)
       03/20/17      (21,256.07)          -                   -         (21,256.07)
       03/27/17      (24,156.91)          -                   -         (24,156.91)
       04/03/17      (23,883.97)          -                   -         (23,883.97)
       04/10/17      (55,329.28)          -                   -         (55,329.28)
       04/17/17      (58,143.82)          -                   -         (58,143.82)
       04/24/17      (33,572.46)          -                   -         (33,572.46)
       05/01/17      (24,896.57)          -                   -         (24,896.57)
       05/08/17      (38,865.73)          -                   -         (38,865.73)
       05/15/17      (87,764.83)          -                   -         (87,764.83)
       05/22/17      (25,046.29)          -                   -         (25,046.29)
       08/03/17      (60,000.00)          -                   -         (60,000.00)
       08/07/17      (20,000.00)          -                   -         (20,000.00)
       10/02/17     (150,000.00)          -                   -        (150,000.00)
       10/10/17     (160,000.00)          -                   -        (160,000.00)
       10/12/17     (150,000.00)          -                   -        (150,000.00)
       11/03/17      (15,000.00)          -                   -         (15,000.00)
       11/09/17      (90,000.00)          -                   -         (90,000.00)
       11/13/17      (50,000.00)          -                   -         (50,000.00)
       11/16/17      (40,000.00)          -                   -         (40,000.00)
       11/17/17             -             -           (560,025.00)     (560,025.00)
       11/20/17      (50,000.00)          -                   -         (50,000.00)
       11/24/17      (20,000.00)          -                   -         (20,000.00)
       12/04/17             -             -           (711,960.00)     (711,960.00)
       12/06/17             -             -           (471,840.00)     (471,840.00)
       12/08/17      (75,000.00)          -           (706,380.00)     (781,380.00)
       12/11/17             -             -           (706,140.00)     (706,140.00)
       12/13/17             -             -           (709,560.00)     (709,560.00)
       12/18/17             -             -           (765,830.00)     (765,830.00)
       12/21/17             -             -           (712,440.00)     (712,440.00)
       12/26/17             -             -           (711,480.00)     (711,480.00)
       12/28/17             -             -           (716,580.00)     (716,580.00)
       01/02/18             -             -           (602,950.00)     (602,950.00)
       01/08/18             -             -           (359,010.00)     (359,010.00)
       01/11/18             -             -           (421,120.00)     (421,120.00)
       01/17/18             -             -           (456,975.00)     (456,975.00)
       01/18/18             -             -         (1,101,420.00)   (1,101,420.00)
       01/19/18             -             -           (232,218.00)     (232,218.00)
       01/24/18             -             -           (465,300.00)     (465,300.00)
       01/25/18     (180,000.00)          -                   -        (180,000.00)
       01/30/18             -             -         (1,116,180.00)   (1,116,180.00)
       02/01/18             -             -           (281,475.00)     (281,475.00)
       02/05/18     (100,000.00)          -            (45,295.37)     (145,295.37)
       02/12/18     (100,000.00)          -                   -        (100,000.00)
       02/15/18      (50,000.00)          -                   -         (50,000.00)
       02/20/18     (100,000.00)          -                   -        (100,000.00)
       02/26/18     (100,000.00)          -                   -        (100,000.00)
       03/08/18     (100,000.00)          -                   -        (100,000.00)
       03/13/18     (100,000.00)          -                   -        (100,000.00)
       03/14/18             -             -            (61,895.00)      (61,895.00)
       03/15/18             -             -           (215,442.50)     (215,442.50)
       03/20/18     (100,000.00)          -           (330,804.00)     (430,804.00)
       03/22/18             -             -           (184,935.00)     (184,935.00)

                                                                     83       3/26/2021; 10:54 AM; 4
Case 2:21-ap-01044-BR        Doc 11    Filed 03/31/21     Entered 03/31/21 16:20:47             Desc
                     Bank Account:   Bank Account:Page 84
                              Main Document            Bank
                                                          of Account:
                                                             87
           Date     DD_BoA_x5992 DD_Citi_x2588 EUR_DD_FR_x2066              Grand Total
       03/23/18                 -              -          (309,050.00)      (309,050.00)
       03/27/18                 -              -          (211,021.00)      (211,021.00)
       03/29/18                 -              -           (61,530.00)       (61,530.00)
       04/02/18                 -              -           (61,485.00)       (61,485.00)
       04/06/18                 -              -          (362,496.00)      (362,496.00)
       04/09/18                 -              -          (166,414.50)      (166,414.50)
       04/10/18         (100,000.00)           -          (160,771.00)      (260,771.00)
       04/11/18                 -              -           (61,875.00)       (61,875.00)
       04/13/18                 -              -          (104,856.00)      (104,856.00)
       04/16/18         (125,000.00)           -                  -         (125,000.00)
       04/17/18                 -              -          (160,901.00)      (160,901.00)
       04/18/18                 -              -          (272,404.00)      (272,404.00)
       04/20/18         (100,000.00)           -                  -         (100,000.00)
       04/23/18                 -              -          (109,917.00)      (109,917.00)
       04/27/18          (50,000.00)           -          (109,179.00)      (159,179.00)
       05/08/18                 -              -          (237,420.00)      (237,420.00)
       05/10/18         (100,000.00)           -                  -         (100,000.00)
       05/14/18          (70,000.00)           -                  -          (70,000.00)
       05/18/18         (150,000.00)           -        (1,785,964.10)    (1,935,964.10)
       05/25/18                 -              -          (361,646.00)      (361,646.00)
       05/29/18         (100,000.00)           -                  -         (100,000.00)
       05/30/18         (100,000.00)           -                  -         (100,000.00)
       06/01/18                 -              -          (338,314.00)      (338,314.00)
       06/04/18                 -              -          (585,200.00)      (585,200.00)
       06/07/18                 -              -          (707,820.00)      (707,820.00)
       06/12/18                 -              -          (552,297.00)      (552,297.00)
       06/15/18                 -              -          (673,090.00)      (673,090.00)
       06/19/18                 -              -          (619,119.60)      (619,119.60)
       06/22/18                 -              -          (233,080.00)      (233,080.00)
       06/26/18                 -              -          (553,565.00)      (553,565.00)
       06/29/18                 -              -          (514,360.00)      (514,360.00)
       07/05/18                 -              -          (672,520.00)      (672,520.00)
       07/09/18                 -              -          (158,746.50)      (158,746.50)
       07/10/18                 -              -          (375,360.00)      (375,360.00)
       07/13/18                 -              -          (178,841.70)      (178,841.70)
       07/16/18                 -              -          (110,111.60)      (110,111.60)
       07/17/18                 -              -          (279,744.00)      (279,744.00)
       07/20/18                 -              -          (246,393.00)      (246,393.00)
       07/23/18                 -              -          (146,212.50)      (146,212.50)
       07/24/18                 -              -          (151,944.00)      (151,944.00)
       07/25/18                 -              -          (117,410.00)      (117,410.00)
       07/26/18                 -              -          (262,057.50)      (262,057.50)
       07/31/18                 -              -          (467,560.00)      (467,560.00)
       05/02/19                 -       (18,829.30)               -          (18,829.30)
       05/30/19                 -       (35,630.58)               -          (35,630.58)
       07/01/19                 -      (109,465.34)               -         (109,465.34)
   Grand Total     $ (13,289,900.42) $ (163,925.22) $  (25,127,930.87) $ (38,581,756.51)

   90-Day Total:   $            -    $         -      $              -      $            -
   1-Year Total:   $ (1,095,000.00) $          -      $   (13,273,752.50)   $ (14,368,752.50)
   2-Year Total:   $ (3,256,589.74) $          -      $   (25,127,930.87)   $ (28,384,520.61)
   4-Year Total:   $ (13,289,900.42) $         -      $   (25,127,930.87)   $ (38,417,831.29)
   Post-Petition   $            -    $ (163,925.22)   $              -      $    (163,925.22)
   Total:




                                                                              84        3/26/2021; 10:54 AM; 5
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47     Desc
                         Main Document
                 Transfers to: Intelnetwork
                                            Page 85 of 87

                                   Bank Account:
                            Date   DD_BoA_x5992     Grand Total
                        01/17/17     (135,000.00)   (135,000.00)
                        01/19/17     (180,000.00)   (180,000.00)
                        01/23/17     (135,000.00)   (135,000.00)
                        01/26/17     (160,000.00)   (160,000.00)
                        02/02/17     (200,000.00)   (200,000.00)
                        02/06/17     (140,000.00)   (140,000.00)
                        02/09/17     (180,000.00)   (180,000.00)
                        02/13/17     (130,000.00)   (130,000.00)
                        02/16/17     (180,000.00)   (180,000.00)
                        02/23/17     (270,000.00)   (270,000.00)
                        03/02/17     (220,000.00)   (220,000.00)
                        03/06/17     (190,000.00)   (190,000.00)
                        03/09/17     (200,000.00)   (200,000.00)
                        03/13/17     (150,000.00)   (150,000.00)
                        03/16/17     (190,000.00)   (190,000.00)
                        03/20/17     (180,000.00)   (180,000.00)
                        03/27/17     (190,000.00)   (190,000.00)
                        03/30/17      (74,000.00)    (74,000.00)
                        04/03/17     (180,000.00)   (180,000.00)
                        04/06/17     (255,000.00)   (255,000.00)
                        04/10/17     (420,000.00)   (420,000.00)
                        04/11/17     (445,000.00)   (445,000.00)
                        04/17/17     (264,000.00)   (264,000.00)
                        04/24/17     (270,000.00)   (270,000.00)
                        04/27/17     (360,000.00)   (360,000.00)
                        05/04/17     (290,000.00)   (290,000.00)
                        05/08/17     (210,000.00)   (210,000.00)
                        05/25/17      (60,000.00)    (60,000.00)
                        05/30/17     (260,000.00)   (260,000.00)
                        06/08/17     (424,970.00)   (424,970.00)
                        06/15/17     (340,000.00)   (340,000.00)
                        06/22/17     (350,000.00)   (350,000.00)
                        06/26/17     (305,000.00)   (305,000.00)
                        07/03/17     (310,000.00)   (310,000.00)
                        07/13/17     (400,000.00)   (400,000.00)
                        07/17/17     (315,000.00)   (315,000.00)
                        07/20/17     (300,000.00)   (300,000.00)
                        07/24/17     (350,000.00)   (350,000.00)
                        07/27/17     (455,000.00)   (455,000.00)
                        08/03/17      (60,000.00)    (60,000.00)
                        08/28/17      (50,000.00)    (50,000.00)
                        08/31/17      (20,000.00)    (20,000.00)
                        09/05/17     (110,000.00)   (110,000.00)
                        09/07/17     (140,000.00)   (140,000.00)
                        09/11/17     (190,000.00)   (190,000.00)
                        09/28/17     (200,000.00)   (200,000.00)
                        10/05/17     (300,000.00)   (300,000.00)
                        10/10/17     (140,000.00)   (140,000.00)
                        10/12/17     (200,000.00)   (200,000.00)
                        10/16/17      (80,000.00)    (80,000.00)
                        10/19/17     (175,000.00)   (175,000.00)
                        10/23/17     (175,000.00)   (175,000.00)
                        10/26/17     (150,000.00)   (150,000.00)
                        11/06/17     (100,000.00)   (100,000.00)

                           (;+,%,7                              85   3/26/2021; 10:54 AM; 6
Case 2:21-ap-01044-BR   Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47         Desc
                                Bank Account:
                        Main Document    Page 86 of 87
                           Date  DD_BoA_x5992          Grand Total
                       11/09/17       (60,000.00)       (60,000.00)
                       11/16/17       (60,000.00)       (60,000.00)
                       11/20/17       (50,000.00)       (50,000.00)
                       12/08/17       (75,000.00)       (75,000.00)
                       12/21/17       (50,000.00)       (50,000.00)
                       01/25/18      (150,000.00)      (150,000.00)
                 Grand Total    $ (12,202,970.00) $ (12,202,970.00)


                 90-Day Total:   $            -    $            -
                 1-Year Total:   $            -    $            -
                 2-Year Total:   $ (9,882,970.00) $ (9,882,970.00)
                 4-Year Total:   $ (12,202,970.00) $ (12,202,970.00)
                 Post-Petition   $            -    $            -
                 Total:




                                                                       86   3/26/2021; 10:54 AM; 7
        Case 2:21-ap-01044-BR                      Doc 11 Filed 03/31/21 Entered 03/31/21 16:20:47                                     Desc
                                                   Main Document    Page 87 of 87


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: FIRST AMENDED COMPLAINT FOR: 1. BREACH OF
FIDUCIARY DUTY; 2. AIDING AND ABETTING BREACH OF FIDUCIARY DUTY; 3. AVOIDANCE OF 2-YEAR
FRAUDULENT TRANSFERS (ACTUAL INTENT); 4. AVOIDANCE OF 2-YEAR FRAUDULENT TRANSFERS
(CONSTRUCTIVE FRAUD); 5. AVOIDANCE OF 4-YEAR FRAUDULENT TRANSFERS (ACTUAL INTENT); 6.
AVOIDANCE OF 4-YEAR FRAUDULENT TRANSFERS (CONSTRUCTIVE FRAUD); 7. AVOIDANCE OF
PREFERENTIAL TRANSFERS; 8. AVOIDANCE OF POSTPETITION TRANSFERS; 9. RECOVERY OF AVOIDED
TRANSFERS; 10. BREACH OF CONTRACT; 11. UNJUST ENRICHMENT; and 12. CLAIM DISALLOWANCE will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
March 31, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

   Michael I. Gottfried mgottfried@elkinskalt.com
   Steven T Gubner sgubner@bg.law, ecf@bg.law
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Timothy Yoo (TR) tjytrustee@lnbyb.com, tjy@trustesolutions.net


                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On March 31, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

**JUDGE’S COPY OF DOCUMENT UNDER 25 PAGES IS TEMPORARILY SUSPENDED (GENERAL ORDER 20-12).

Honorable Barry Russell
United States Bankruptcy Court
Los Angeles Division
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012-3332

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on __________, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
March 31, 2021                               MELA ZEPEDA ______________                     /s/ Mela Zepeda
Date                                         Printed Name                                   Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
